Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 1 of 100 PageID# 695
                                 Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 2 of 100 PageID# 696




                                                                       n



           Wi        ■' '-
                                 t.         Consiumer Complaint Jform (Cxljibit
     • -                                    "CC")
                                 rr         '\f\ '^f'TiT^   i f . A.

                                            3^11# jila'at Hahj J^otvce of
                                            i^epresiEntation (Cxfiibit    ")
                             ■
                                            Cl)ief Platk-Satok ^tanbmg of
-■



           t-'       ■                      (gobernment Statement 05.23.2017
      ■—■'■ -
           -
                                 l--



                 '
                                            (Cxliibit               ^
                                            Hoan Care Corresfponbente (Cxliibtt

                                 b.         Office of Sttornep (General
                                            Corregponbente (Cxf)(bit "33")
                                 bi.        ^enns^plbania department of danbing
                                            (Cxljibit "fr)
                                 bfi.       Jflagsftar Corresiponbence W Mott,
                                            iHortgage anb ^apment difiitorp anb
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 3 of 100 PageID# 697




           insfurance Coberage ^age (€xl)ibit

bill.      iWap 27, 2017 Complaint Jftleb bp
           iHatrix ^Financial (Cxljibit "iHlii")
IX.        ^relimmarp #bjectionsi (Cxliibit

X.         ^nssbjer to Complaint anb Counter Claim
          (Cxliibit "illilll2")
xl.       Conefumer Jflnantlal protection pureau
a.        Cprre^ppnbence (Cxljlblt"MM")
          b.       Correcfponbence (Cxljlblt
                   MMV)
xll.      i^esiponjaie to plaintiff'^ Crogg anb
           3Bl{pbsi ((Cxljiblt "PP'')
          a.          iilotion for Cxtraorbinarp 2E.ellef
                      034l0{Cxl)lblt "PPl")
          b.          HHotlon's^ Cxblblts; ^-3^
                    I.        B^^anuarp 14, 2019
                              CorresJponbence Inclublng
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 4 of 100 PageID# 698




                                  ^nsftoer to
                                  tKrogsf/B^fpttO
                   It.            ^reliminarj> Objections!
                                  to ^'Si petition to Ouiet

                  ui.             3^es!pnbent'o
                                  Srogs!/^fpbs!, an
                  (b.             Jfebruarp IX, 2019 Jfoia
                    b.            Jf        CorreOponbence/
                                  Complaint STanttat^ 2B,
                                  2019-P|q^-l7-05-
                                  008X5 '
                  bt.             Office ofitfje Comptroller
                                  of Currency
                                  corres!poniience 2.X4.20X9
                 bii.             Office of ^ttornep
                                  Oeneral- 3^igl)t to fenobj
                                  B.eques!t 20X9-04X
                bill.                       ^bsital SnOpection
                                  ^erbice
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 5 of 100 PageID# 699




                   IX.             Copies^ of J^otari^ett
                                  pages^ reteibeb from:
                            f•          Jflagsitar anb
                            2.                   Pomsftem
                                        anb attorneys; of recorb
xiii.      ^un jfeberal Hetter eo^firming no
           beposiit of funbfii transiforreb from
           Jflagsitar (CxfjiBit
xib.       ^otite anb Bcrlatatipnlof 3K.ebocation of
           ^arbsifiip anb Cpnfjtatt!^ (Jxfiibit"W)
xb.        ^ennsfplbania HumanikiMionjs
           Commisisiion (Cxfiibif
xbi.       Supreme Court of ^ennsii'Ibauia
           Corres^ponbente re: receipt of special
           B.eUef Complaint (Cxiiibit "2H")
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 6 of 100 PageID# 700




                                                      >«"■? i-4-




              •> ^                . ^,T      ''X»- '- »Sty ?       >                    ^
                           ' if                     «,wT^\,                    "■   .       \s

                                                                           s


                                                                               ifW;
                                                                                        ".s




                     ' '     -if-s' f " f'           "' ' f'Tf- f -t
        . '                \: %~^ ,X,\             '-e ','-V;:       ~


                                     f > >              ^C ^       •»'*/




                                                                                                                Ji N ^          ^            , A ,
                                                                                                 '       "•> t >^ >-S'^''   ^ ^ '   "''      w" ' "f
                                                                                                     • ./', »?'-, . V-.;- ■-;• ,--ft.i ;- ;.-,lV-i'
                                                                                                             WiSMM-
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 7 of 100 PageID# 701
    Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 8 of 100 PageID# 702




                                                                                 Consumer Complaint Form
                  consunMraaaHmnei/nBnBnil qpy          /                        Bureau of Consumer Protecticp
                                                                                 15^ Roor,strawberry Square
                                                                                                                          ^        C
                                                                                 Harrlsburg, PA 17120
                 www^ttorneygenerat.gov
                                                                                 1-800-441-2566-PA ONLY RECEIVED
               n-05 -ms'iis                                                      1-717-787-9T07

              Required fields are marked with an asterisk*
                                                                                                                 JAN 0 S 2017
              Yourlnfofmatlon;
                                                                   Age Groira:                              FAurnce or Attomay Oerjsr
              Are you a veteran?       □ Yes ESf No                □ Under 18         □ ^(U4
                                                                                                         Consumotmte^dsai* Lbr
                                                                          16^         Q^ani
                                                                                       05 and older
              Afeyouonscdveduty?       DYes □ No                          3650
                                                                                                                         ■'AN 11 2017
                                     Name*
              □ Mr. GZf Ms.
              □ Mrs. □ Dr.                       \A<\S E.. •                                                    Office
              Address*
                         V3UI S
                                   1 Adfi-l pKi                    State-

                                                                     PA.
                                                                                    zip Code*
                                                                                     l9<43
                                                                                                    County*


          Oaydme Phone Number*               Home Phone Number*    EmeaAddreae                 .     ^
                                             f      >
                                                                   rav/eY\ Prteldwit
          If complettng this form on behalf of eomeone else, pleaee complete the foltcwing Information!
                                                                   Age Group:
          Are they o voteren?         □ Yes D No                   □ UnderlO         □ 60-64
                                                                      18-34          □ 65 and okfer
          Are they on active duty?    DYes □ No                       35-59


                                    Name*
          D Mr. □ Ms.
          □ Mre. □ Dr.
          Address*



          aty*                                                    State*           Zip Code*       County*


          Daytime Phone Number               Home Phone Number    Email Addrasa

          i          )                       i      >
          Who Is the complaint against?
          Buslnesa/Peraon Name*                                             Phone Numtisr.
               FUflgAaf Sank                                                (gg^i 9^8- 7700
          Na^ of thbnndMdual of whom you octnpialited

         Mainng Address

         lYlftil STOP e. I is-s jtsi Catfor^e Pr-Tr
         City                                                     Stats            Zip Code        County

              "TroVi
         Product or Sendee Purchased
                                                                  El.
                                                                  DateofPurctiase             Purchase Price



u
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 9 of 100 PageID# 703




        Have you retained an attorney? Qf Yea        □ No
        Attomeyla Name
                                          Law
       Address

                                          3441.
       City                                                          State         zip Code       County
                                                                     rV9-          i^ioi "1^14
       Daytime Phono Nulnber               Have you fitad a legal    If yoa. pteasa stata whan:
                                           action?     ^
       iikQ ^311'^SZL                      n Yea
       Where was the legal ectkm filed?    What dedsfon was made?



       other Anenolga;
       Have you contacted oUier agendas?      □ Yes            'No
       What sgendes wore conisctsd?


       Whet aeSon was taken?




       Complaint Infonnatlon:*
      PIsaso explain your oomplalnt You may use addltloRal eheeta If neceaaary. Pioaso print or type dearly.
      Try to bo brief, but be sure to teQ WHAT happened. WHEN It happened and WHERE it happened. Be .
      specSIc about any oral statements the business made to you. ESPECIALLY those that Influenced you to
      deal with the company. Describe events In the order In v^lch they happened. Attach COPIES of all              r>
      contracts, letters, receipts, canceled diecka dtont & back), advertteements or any other papers that relate
      to your complaint.




                                                                                                                    n
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 10 of 100 PageID# 704




        What would you like the business to do to settTe your complaint?

        Sfey                           iliAi/                      fef-
                                                    d4ii9ckmeji:]
         ^rJfjSifis.A ^yriuD^iC.                               .




                                              PLEASE READ CAREFULLY
                     THE ATTORNEY GENERAL CANNOT ACT AS YOUR PRIVATE ATTORNEY
       As a taw enforcement agem;/,the primary function of the Office of Attorney General Is to representthe
       putatlc at lerge by enforcing iawe prohibiting fraudulent or deceptive trade piactloes that Impactthe public
       Interest

       The Attorney General,through the Bureau of Consumer Protection fBureau*). provldee a mediation
       sovice to consumers where an attempt may be made to mediate Individual consumer complaints which
       fall within the Burdau'e Jurisdiction. The Infdrmation you provide will be used In an attempt to resolve your
       complaint and wQI be ahared wtth the partytles)against which the complatnt la fBed. Addltionany, your
       complaint may be shared wtth or relMTed to other Governmental Law Enforcement or Regulator
       Agencies.

       NOTE: We cannot mediate a matter which la or has been the subject of legal action.
       Your complaint will be kept on fDe and may be used to establish violations of PA law.

       By algnlng below:
             1. I certify that the Information provided In my complaint.Including my identity and any
            fsctusl statements or allegations, ere true and correct to the best of my knowtedge,
             Infbrmatlon and belief.
            2. I certify that I have read and understand the infbrmational sheet atmutthe medtatton
             process; and,further certify my understanding that the Bureau cannot provide Individual legal
             representation to me.
             3. 1 certify fhet 1 have authorized the Bureau to contact the party(leQ) against which I have
            filed a complalrtt: and,that i frirther authorize the partytlee)against >^lch I have filed a
            complaint to communicate with and provide Information related to my complaint to the
             Bureau.
            4. I certify that I have authortzed the Bureau to transfer my complaint, end any or all
            attachments related to It, to another fladeral. state, Iceal or other agency which may have
            Jurtsdlctton over ttiis matter.


                                                                                  12.1zohu
                                                                                 "SfFa  *

        please tncludd copies:of eti documents regarding your probtom. Be aura to send COPIES,not
        originate.
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 11 of 100 PageID# 705




Fk^istiw
               Bairif



March 28,2017


RLH Ma'at Law
Attn: Rhashea Harmon
P.O. Box 7446
Philadelphia, PA 19107

Dear Ms. Harmon:

Thank you for your letter we received on March 20,2017 on behalf of May McCloud.
As you indicate that you did not receive the documents that accompanied our response to the Office of the
Pennsylvania Attorney General, enclosed is a copy of each document we referenced in our response.
Please be advised an indicator has been added to the account that will prevent telephone calls to Ms. McCloud,
or Vera Jones, Ms. McCloud's legal guardian. Moving forward, telephone calls will be directed to your office
unless we receive a revocation.

If you have questions or concems. please call me at(248)312-1581, Monday-Friday 9a.m.-5:30 p.m. EX.

Sinrarely,



Michael swain
OfRce of the President

Enclosures(6)




1b1EQUAL HOUSIKG UNOCH    MefuberFDtC
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 12 of 100 PageID# 706
 Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 13 of 100 PageID# 707




  P.O. Box 7446
  [Philadelphia Territory, Pennsylvania                                                     C/0 1315 Walnut 5treet,Suite 320
  Commonwealth 19101]                                                                        Rhashea Lynn Harmon El, Esquire
  Phone: 401.343.0529                                                                                 (Philadelphia Territory,
  Cell: 267.312.7322                                                                                            Pennsylvania
  Rhashea Lynn Harmon El, Esquire*                                                                   Commonwealth,19107]
                                                                                                     United States of America

                                                    RLH Ma'at Law
                                                   rIhgPrlhmaatlaw.com
                                                   Fax: 1.888.696.0367



                                                     January 9,20:^
 On Behalf:
 Amina Muhammad ex relatlone Vera L Jones {SulJuris,SulJurts)
 C/0 RLH Ma'at Law and the Rights of indigenous Peoples
 Private Lawyer and Consul
 1315 Walnut Street, Suite 320
 Philadelphia Territory, Pennsylvania Colonial Commonwealth [19107]defacto

 To:
 SENT VIA FAX and FEDERAL EXPRESS:


 Attention: Flagstar Bank
 C/0 5151 CORPORATE OR
 TROY, Ml 48098-2639

                                            RE:    MORTGAGE LOAN»0S03182676

       NOTICE TO PRINCIPAL IS NOTICE TO AGENT. NOTICE TO AGENT IS
                                          NOTICE TO PRINCIPAL

 To All Concerned:


This correspondence is to inform you that RLH Ma'at Law and the Rights of Indigenous Peoples has been retained to assist
in the matter regarding the above. This correspondence is not the first that has been presented to FLAGSTAR. By the firm.
In March of 2016, correspondence was forwarded to FLAGSTAR informing FLAGSTAR of the medical and debilitating
condition of Mrs. May E. McCloud and how her daughter Vera L. Jones had been awarded Legal Guardianship of Mrs.
 McCioud.


Additionally, within that Correspondence FLAGSTAR was specifically informed to cease AUTOMATICALLY DEDUCTING funds
from Mrs. McCloud's Bank Account. Upon information and Belief, it was found that the alleged "loan" necessitated an
investigation due to Mrs. McCloud's mental condition and the fact that more than one person's name was on the DEED.

Despite contact and said request, FLAGSTAR continued to ignore the correspondence along with request and continued
phone calls from Vera L. Jones for them to CEASE automatically deducting from Mrs. McCloud's account.

Additionally, as of January 09^ 201^ilagStar has continued to contact Mrs. May E. McCioud and forward harassing and
threatening correspondence indicating that Mrs. McCioud is in Default of her loan and that they have "not heard from Mrs.
McCioud" and that they "need to speak with Mrs. McCioud".


• NY, PA. NJ                                                                                 Legal Balance and Order
Authorizod intornatlonally
"All Rights Resorvod"
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 14 of 100 PageID# 708




 Having contacted your company approximately one year ago In an effort to resolve the questions surrounding property
 and alleged loan provided to Mrs. McCtoud, and having received nothing In return but pure Ignorance and dishonorable
 neglect in any attempt to deal with those who are the Trustees and Guardians of Mrs. McCloud who was,is and remains
 within the deathly grips of Dementia, It poses quite difficulty to think other than that FlagStar is in fact aware of the
 debilitating condition and perhaps was aware of the debilitating condition at the time the alleged valid contractual
 agreement was entered.

 Again, since when does the policies of a bank supersede the laws of the Federal Government or Constitution? There are
 regulatory and Consumer Laws that are Implemented against this very,type of behavior.

 I, Rhashea Lynn Harmon -El, Esq. have contacted you and you have not responded to me. Vera L Jones has contacted
 and requested in writing as well as over the phone that you CEASE contacting her mother who is suffering firom Dementia,
 and Mr. Tiger Ravel El has contacted you Informing you that he has been hired to conduct an accounting of the
 loan/mortgage to rule out fraud.

 At all times, you have continued to Ignore all authorized persons, who are of sound mind and Intellect to converse and
 resolve the matter, to the choice of continuing to contact, by phone and United States Mail (obviously In furtherance of
 your Fraud) Mrs. May E. McCloud.

 At this Juncture I have been left with no choice but to report you further to the United States Attorney General, the
 Internal Revenue Service, and to whatever other resource(s)there Is available to file a report and Complaint against your
 dishonorable and atrocious actions in ignorance and presumptive superiority In forwarding your very own documents as if
 to suggest ONLY your personal Intemal documents will suffice you to deal accordingly with those who have been
 appointed to oversee the Trust and Affairs of Mrs. May E. McCloud a senior citizen with Dementia.

 You have refused and continue to Ignore those who have been appointed and those who are responsible for executing the
 Estate of Mrs. May McCloud,Interfering with their ability to carry out their duty of loyalty and fiduciary duty In connection
 with Mrs. McCloud's Estate.

 Your actions as previously mentioned shall be reported by the time you have received this correspondence.

On this note,this one last demand for you to CEASE harassing and causing emotional disturbances to Mrs. May E. McCloud
or you,agents and agencies,shall find yourself In a great deal oftrouble.

It has been most splendid having to draft yet another correspondence,to request you to CEASE CONTACTING MRS. MAY E.
MCCLOUD after explaining her lack of mental capacity to handle simple affairs, yet alone vultures of your kind.

In Love,Truth,Peace, Freedom,Justice and Wisdom.

                                                                            Most Sincerely and In Honor,




                                                                                {.ynrmarmos
                                                                            ^ivate Attorney for Vera L)          Guardian
                                                                            )f May E. McOoud
                                                                            And Chief Trustee of RLH Ms          nd the
                                                                            Rights of the Indigenous Peoples
•NY,PA, NJ                                                                                       Legal Balance and Order
Authorized internationally
"All Rights Reserved"
  Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 15 of 100 PageID# 709




    cc;

    File
/ International
  Miss Jones(email)
                Revenue Service {certified mall)

    Enclosures.


                                                   -All Rights Reserved-




  * NY, PA, NJ                                                        Legal Balance and Order
  Authorized internationally
  "Ail Rights Reservod"
        Case 3:21-cv-00006-MHL Document 3-12 Filed  01/06/21 Page 16 of 100 PageID# 710
                                                 » THIRD-PARTY AUTHORIZATION FORM

 F^gstar'                                                                            Loan Number: 0503182676

                 Bank



 Use this Third Party Authorization form to authorize someone other than yourself to access your Flagstar Bank
 Mortgage Loan Account information. To authorize full access to your loan account, this form must be notarized (see
 page 2).
In today s market, loans and the rights to service them are often bought and sold. Servicing trar^fers may occur at any time. In
the event your loan is transferred to a new servicer, the authorization established by this form will no longer be effective. You will
need to contact your new servicer to obtain their authorization procedures. Our liability/obligations remain to the customer and the
presence of a representative should not create additional direct or derivative liability for the Bank.

Please PRINT - for multiple mortgage loan accounts use separate forms.


Section 1- Your Contact and Mortgage Loan Account Information



First Name                                              Middle Name                                              Last Name



Last 4 Digits of Social Security Number                                                                          Best Phone Number




Section 2 - Authorized Third Party


Expiration date for authorization:         Loan Maturity         or         [Ij Input Date: _
(Nolo: If no data is salcctcd. the authonzanon will be valid for two years from the date signed below)


Type of Authorization:                Individual                 Company

Authorization Description: □          Realtor                    Attorney

                                rn
                                      Appraiser          ^ Other:
                                                            C.

                                                              fW CO
Name (Please note^ls tjit necessary to list individual names Idn company authorization)


Address                                                          city        '                           state                           Zip


Best Phone Number                                                Fax                                     Email




Select a PIN for the Authorized individual: (A PIN is not needed for a company)             □ ljCIQ.
 {continued on back)




flagstar.com
                                                                            1 of 2
          Case 3:21-cv-00006-MHL Document 3-12 Filed  01/06/21 Page 17 of 100 PageID# 711
                                                  » THIRD-PARTY AUTHORIZATION FORM


Flagstar'                                                                     Loan Number: 0503182676

                Bank


Section 3- Typo of Access       Please select one option below (partial or full access):

     j Partial Access

      •     Can obtain loan details information by telephone
      •     Can discuss payment arrangements with the Collections Department
      •     Can discuss the Loss Mitigation application process

 By signing this form. I authorize Flagstar Bank to provide information regarding the above referenced Mortgage Loan Account by telephone
 to the Authorized Party or to someone claiming to be the Authorized Party. I understand that this authorization does not allow the Authorized
 Party to take any action or request any service or documentation on this loan. Flagstar may reject this or any other Third Party Authorization
 or refuse to recognize any request for information from the Authorized Party. This Third Party Authorization shall remain in effect until I revoke
 this authorization. I or any other borrower on this loan may revoke this Third Party Authorization at any time in writing via fax or mail.


 Signature:                                                                                       Date:



          Full Access

      •     Can obtain loan details Information by telephone
      •     Can discuss payment arrangements with the Collections Department
      •     Can discuss the Loss Mitigation application process
      •     Can submit request to send documents that do not require a fee. such as a Transaction History Ledger,or an Original Appraisal,
            (can only be mailed to address of record)
      •     Can submit request to re-send letter/package/document,such as a Monthly Statement. 1098. Escrow Analysis Disclosure.
            Rate/Payment. Change Notice, Loan Sate Transfer Notice, etc.(can only be mailed to address of record.)
      •     Can request research to resolve matters

 By signing this form. I authorize Flagstar Bank to provide loan information regarding the Mortgage Loan Account referenced on page 1 to the
 Authorized Party or to someone claiming to be the Authorized Party. I understand that this Third Party Authorization allows only for
 information to be provided by telephone and the actions described above. Flagstar may reject this or any other Third Party Authorization or
 refuse to recognize any request for information from the Authorized Party. This Third Party Authorization shall remain in effect until I revoke
 this authorization. I or any other borrower on this loan may revoke this Third Party Authorization at any time in writing via fax or mail.



 Signature:/^                                                                                     Date:               '0/7


                                             Notary witness and official seal for Full Access
                                                                                                          (Notary Seat)
  ij/ilmn
Date^
    '  ~
                                                                          COMMONWEALTH OF PENNSYLVANIA
                                                                                      NOTARIALSEAL
                                                                                 John F.Ross,Notary Public
Notary Signature                                                          City ofPhiladelphia,Philadelphia County
                                                                           My Commission Expires Nov.29,2020
                                                                         MEMBER.PENNSVLVANlAASSOCtATION OF NOTARIES
County

 I
My/Comriiission Expires On


IMPORTANT INFORMATION: Once completed and signed(and notarized, if applicable), please mall or fax to:
Mall: Flagstar Bank j Third Paity Authorization j Mail Stop E-115-3 j 5151 Corporate Drive j Troy, Ml 48098 Fax:(888)848-1071

flagstar.com                                                                                                              t^OOUUHOUUCtUMJI HfrtnbtfFrK
                                                                     2 of 2                                                                     He.'. 10U
          Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 18 of 100 PageID# 712
                                                                                     » THIRD-PARTY AUTHORIZATION FORM

    Ftogstsw'                                                                        Loan Number: 0503182676
                   Bank



   Use this Third Party Authorization form to authorize someone other than yourself to access your Ragstar Bank
   Mortgage Loan Account information. To authorize full access to your loan accounL this form must be notarized(see
   page 2).                                                                                                                           ^

  In today's market,loans and the rights to service them are often bought and sold. Servldng transfers may occur at any time In
  the event your loan Is transferred to a new servlcer. the authorization established by this form will no longer be effective. You wfll
  need to coiitact your new servlcer to obtain their authorizaUon procedures. Our llablllty/obllgations remain to the customer and the
  presence of a representative should not create additional direct or derivative liability for the Bank.

  Please PRINT-for multiple mortgage loan accounts use separate forms.


  Section 1- Your Contact and Mortgage Loan Account Information



 First Name                                              Middle Name                                              Last Name


 L^st 4 Digits of Social Security Number                                                                          Best Phone Number




 Section 2 - Authorized Third Party


 Expiration date for authorization: C] Loan Maturity             or        [U Input Date:                         ^            /a
(Wore;If no date Is selected, the authorization will be valid for two years from the date signed below)

Type of Authorization:          H     Individual         El      Company

Authorization Description: CZI        Realtor            Ei     Attomey

                                □     Appraiser          El     Other



                                       Ait/z/ttar/
Name jPtease nofeSr is noi necessary to list individual names fars
                                                              fS^cocompany authorization)

Address                                                         City                                      State                           Zip

Best Phone Number                                               Fax                                       Email



Select a PIN for the Authorized Individual: (A PIN Is not needed for a company)             i 11 1 ( j I }

(continued on back)




flagstar.com
                                                                          1 of 2
         Case 3:21-cv-00006-MHL Document 3-12 Filed  01/06/21 Page
                                                  » THIRD-PARTY       19 of 100
                                                                AUTHORIZATION   PageID# 713
                                                                              FORM

 Flagstar^                                                                    Loan Number 0503182676

Section 3- Type of Accoss       Please select one option below (partial or full access^;

[ I Partial Access
     •      Can obtain loan details information by telephone
     •      Can discuss payment arrangements with the Collections Department
     •      Can discuss the Loss Mitigation application process

 By signing this form, I authorize Flagstar Bank to provide infonnatlon regarding the above referenced Mortgage Loan Account by telephone
 to the Authorized Party or to someone claiming to be the Authorized Party. I understand that this authorization does not allow the Authorized
 Party to take any action or request any service or documentation on this loan. Flagstar may reject this or any other Third Party Authorization
 or refuse to recognize any request for information from the Authorized Party. This Third Party Authorization shall remain in effect until I revoke
 this authorization. I or any other borrower on this loan may revoke this Third Party Authorization at any time in writing via fax or mail.


Signature:                                                                                       Date:

         Full Access

     •     Can obtain loan details information by telephone
     •     Can discuss payment anangements with the Collections Department
     •     Can discuss the Loss Mitigation application process
     •     Can submit request to send documents that do not require a fee,such as a Transaction History Ledger, or an Original Appraisal,
           (can only be mailed to address of record)
     •     Can submit request to re-send letter/package/document. such as a Monthly Statement, 1098,Escrow Analysis Disclosure.
           Rate/Payment, Change Notice, Loan Sale Transfer Notice, etc.(can only be mailed to address of record.)
     •     Can request research to resolve matters

By signing this form, I authorize Ragstar Bank to provide loan informaUon regarding the Mortgage Loan Account referenced on page 1 to the
Authorized Party or to someone claiming to be the Authorized Party. I understand that this Third Party Authorizabon allows only for
information to be provided by telephone and the actions described above. Flagstar may reject this or any other Third Party Authorization or
refuse to recognize any request for information from the Authorized Party. This Third Party Authorization shall remain in effect until I revoke
this authorization. I or any other borrower on this loan may revoke this Third Party Authorization at any time in writing via fax or mall.


Siana.u,e:X                                                                                      Date: j////^Ol7
                                             Notaiy Witness and Official sdalfor Ful)Acbdas
                                                                                                         (Afofary Sea/)


Dat^ ^ ^                fS                                               COMMONWEALTH OF PENNSYLVANIA
                                                                                     NOTARIALSEAL
                                                                                John F.Ross,Notary Public
Notary Signature                                                         City ofPhiladelphia.Philadelphia County
                                                                          My Commission Expires Nov.29,2020
                                                                        MEMBER.PENNSYlVANrA ASSOCMTION OF NOTARIES
County

U
My/ConiiViission Expires On


IMPORTANT INFORMATION;Once completed and signed(and notarized, If applicable), please malt or fax to:
Mail: Flagstar Bank j Third Party Authorization
                                             |  Mall Stop E-11S-315151 Corporate Drive
                                                                                    |  Troy. Ml 48098 Fax:(888)848-1071

flagslar.com                                                         2 of 2                                                             lAMnticriaC
                                                                                                                                           R(W 1014
                            Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 20 of 100 PageID# 714




,                                                                       '-".v.-    , i              . .   .     «iiw
                                                                                                                f >v
        ?^                    '                               i          "i  *■ i.

                                                                                                 !$Sip$?i0iiS
                                                                                                              MM&



                        «              ■ , 'i   / '< ' /v.
                                                              ;.i       v,i;>
                                                                        -i
                                                                                         ■
                                                                                        4l



         v;,4<
                                                                             1 T:/<"^

                    X   *
                                   ■'. s'.<,     '           .1 4iV                 .        ■
    ~
                                                                                                                    .""'.'-T ' -y.
                                   't, '-ci                                                  :
           '-V '.
           ---




                                                                      ■ ;'---v_
        va;
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 21 of 100 PageID# 715


              he Desk of the Supreme grand Chief Mund Bareefan Clanlndigenous Native American
              n of Nations, Original, Guaie,Yamassee, Mechica,Creek,Semlnole,ShushunI, Washltaw,
                       Coman€he,et,al;U.S. AUTHENTICATION date 2/11/ 2004


            With Regard to the Mund Bareefan Clan/Indigenous Native American
                                    Association of Nations

 To whom it may concern;                                                           5/23/2017

 I am Supreme Grand Chief Black-Hawk H. Thunderbird, of Mund Bareefan Clan-
 Indigenous Native American Association of Nations. Mund Bareefan is pronounced MT.
 Arafat in Engiish (Hereinafter MBC/INAAN),


                             STATE ACKNOWLEDGEMENT
 October V,2004 The Commonwealth of Pennsylvania issued Its Commonwealth/State
 Certification to the Mund Bareefan Clan-Indigenous Native American Association of
 Nations, which then called MT.'Arafat Embassy Clan. MT.'Arafat is the Engiish
 equivalent of Mund Bareefan.

                           FEDERAL ACKNOWLEDGEMENT
 Federal acknowledgement was established on February 11,2004, the Authentication
 office for The U.8. Department of State annexed authenticated documents,
 Instruments and text of MBCG-IN/\AN on behalf of The United States in accord with...
 our authenticated agreement with the United States of February 11, 2004, Is supported
 by...
 The MBC/INAAN Constitution,
 The MBC/IN/^N CODE ANNOTATED
 The Constitution of the United States of America,.
 Treaty and federal Indian law
 "The Hague Convention for Abolishing the Requirement of Legalization for Foreign
  Public:
  Federal Rules of Civil Procedure)and Rule 902             „        ^^        cot ■ i m t c
  Federal Rules of Evidence), Documents." TIAS 10072:33 U.S.T.883,527 U.N.T.S.
  189. 28 U.S.C. 1739...

  On October 12,2004, we also received a written confirmation ietter, reference from
  the Authentication office stating in part...

  the statement nn mir certificate-s "full faith anf< cradit" is in acknowledgment of ttre
  States certificate to the document and has snfficient legal value through State and
   Federal sevels for use in other countries and in this country.
   This letter is addressed to. Sean Henry-Bey, during his tenure as an official at our At-
   sik Hata Village, in the Macon Georgia area. Informing him that he did not have to re-
   apply (Color copy enclosed).
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 22 of 100 PageID# 716


            the Desk of the Supreme grand Chief Mund Bareefan Clanlndigenous Native American
            on of Nations, Original, Guale,Yamassee, Mechica, Creek,Seminole,Shushuni, Washltaw,
                      Comanche,et,al;U.S. AUTHENTICATION date 2/11/ 2004


 The following states have also annexed authenticated documents, instruments and text
 of MBC/INAAN, and have supplied their states endorsements. On May 21ts 2008 the
 State of New York issued authentication to MBC/INAAN. October 1°', 2004 The
 Commonwealth of Pennsylvania issued Apostllle on November 4, 2004, The State of
 New Jersey issued Apostille certificate; on November 12"^ , 2004; The State of
 Maryland, issued Apostilie certificate; on November IB"' The State of Delaware, has
 issued its certificate , authentication on December 2"^, 2004. The State of South
 Carolina issued its Apostille certificate, on January O"' 2009. The State of Florida issued
 Apostille certificate on February 25"'-2010 The Commonwealth of Virginia, issued
 Apostille certificate The Great Stale of California issued its Apostiille
                                                        Grand Chief Black-Hawk Thunderbird


  Brief in Support presented to, and certified by the US Department         of State,
         for the completion of the authentication with the United State et al.

 The Yamassee Native American Government; MT. 'Arafat Embassy, (hereinafter
(MBaiNAAN) and W)as do Other Governments and their Embassies require the U.S.
Department of State to authenticate documents to be used in the United States of
 America for said documents to be considered legal.              Yamassee Native American
 Government Reoresentatives/Diolomats are not limited to or required to carry US
 governmental or anv other foreign aovemments issued licensing, such as but not limited
 to: aoostiiles. diplomas, birth certificates, passports, marriage licenses, driver's
 licenses, vehicle registration plates and so on. Diplomats of the Yamassee Native
 American Government "MT. 'Arafat Embassy" are being inconvenienced by US
 Govemmental and private employees. Yamassee Native American Government
 Officials and MT. 'Arafat Embassy Personnel carry very specific identification papers
 which are recorded with our data base at the ISMRS and ail of the other agencies
 required by the US State Department for the authentication process to be complete.
 Diplomatic papers are used by/for Yamassee Government Officials, their immediate
 families and consul attaches only. For your convenience and examination there is a
 single sample/copy of our ID, passport/travel papers and conveyance plate with this
 correspondence. Conveyance plates are numbered and issued to Individual Diplomats.
 The ISMRS branch of MT. 'Arafat is willing to contract with one of your agencies to
 manufacture the plates to our specifications at a reasonable cost. Specifications are as
 follows:

 All plate numbers will fall within NA 109 -A, THRU NA 9999-A. The first number to
 be used, is NA 109-A. Alphabetical prefix for Native American (NA) is displayed on
 Alt plates. Please use this information for the education of
 ail USA Government/Corporate Officials, and all other Governments and Agents
 thereof. Make Notice of this fact; this is not a request for Authorization, but for
 Authentication. This is a clear honest communication of our intent towards co-operation
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 23 of 100 PageID# 717


           he Desk of the Supreme grand Chief Mund Bareefan Clanlndigenous Native American
           n of Nations, Original, Guale,Yamassee, Mechica, Creek,Seminole,Shushuni, Washitaw,
                     Comanche,et,al;U.S. AUTHENTICATION date 2/11/ 2004



 and for the protection of both the Yamassee Native American Government, and the US
 Government. The documents including our passports will be used in the United States
 of America and when necessary, internationally.

"The Yamassee Declaration of Independence "in part... 2. "I Declare that... My Tribal
Roots: Guale, Yamassee, Original Cherokee, Seminole, Creek, Shushuni, Washita
Mound Builders".,, (taken from Constitution Of The MBC/INAAN).
         To Any Other Peoples And Nations, inclusive Of The United States,
Know That To Violate Our Constitution Is To Violate "The Declaration Of The Rights Of
Indigenous Peoples" E/Cn.4/sub.2/1994/2/Add.1 (1994) Part VII Article 31& 36, Drafted
By The Working Groups At Its 11 Session and The indigenous Peoples Earth Charter
Which Was Adopted At The Kari Oca Conference, 25-30 May 1992 United Nations" and
ratified by the United Nations In 20082q.
              "The Of Bill of Rights Of MBC/INAAN Indigenous Peoples"
                                         Article 31
Indigenous people, as a specific form of exercising their right to self-determination, have
the right to autonomy or self-government in matters relating to their internal and local
affairs, including culture, religion,
education, welfare, economics activities, land and resourced, management,
 environment and entry by non-members, as well as ways and means for financing these
 autonomous functions."

            "The Of Bill of Rights Of MBC/INAAN Indigenous Peoples"
                                         Article 36
"Indigenous people have the right to the recognition, observance and enforcement of
treaties, agreements and other constructive arrangements concluded with States or
their successor, according to their original sprit
of intent, and to have States honor and respect such treaties, agreements and other
constructive arrangements. Conflicts and disputes which cannot otherwise be settled
should be submitted to competent international bodies agreed to by ail parties
concerned."...
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 24 of 100 PageID# 718




 TO THE EXTENT THE FAIR DEBT COLLECTION PRACTICES ACT(FDCPA)IS
 APPLICABLE,PLEASE BE ADVISED THAT THIS COMMUNICATION IS FROM A
 DEBT COLLECTOR AND ANY INFORMATION OBTAINED BY VIRTUE OF IT WILL
 BE USED TO EFFECTUATE THE COLLECTION OF THAT DEBT.

 THE SERVICEMEMBERS CIVIL RELIEF ACT(SCRA) MAY OFFER PROTECTION
 OR RELIEF TO SERVICE MEMBERS.IF EITHER YOU HAVE BEEN CALLED TO
 ACTIVE DUTY OR ACTIVE SERVICE, OR YOU ARE A SPOUSE OR DEPENDENT
 OF SUCH A SERVICE MEMBER,YOU MAY BE ENTITLED TO CERTAIN LEGAL
 PROTECTIONS AND DEBT RELIEF PURSUANT TO THE SERVICEMEMBERS CIVIL
RELIEF ACT.IF YOU HAVE NOT MADE US AWARE OF YOUR STATUS,PLEASE
CONTACT US IMMEDIATELY.YOU MAY ALSO CALL 1-800-342-9647(TOLL-FREE
 FROM THE UNITED STATES)OR WWW.MILITARYONESOURCE.MIULEGAL TO
FIND OUT MORE INFORMATION.

IF YOU ARE CURRENTLY INVOLVED IN A BANKRUPTCY PROCEEDING PLEASE
NOTIFY US IMMEDIATELY.IF YOU HAVE PREVIOUSLY RECEIVED A DISCHARGE
IN A BANKRUPTCY PROCEEDING,PLEASE BE ADVISED THAT THIS NOTICE IS
NOT INTENDED TO COLLECT AGAINST YOU PERSONALLY OR INDICATE THAT
YOU ARE PERSONALLY LIABLE FOR THIS DEBT.IT IS REQUIRED SO THAT WE
MAY ENFORCE LIEN RIGHTS TO THE ABOVE REFERENCED PROPERTY.




LoanCare NMLS 2916




                            3637 Sentara Way
                                           | Virginia Beach, VA 23452
                                 Customer Service T 800.393.4887
               Monday to Friday. 8:30 a.m.- 8:30 p.m. EST, Saturday 8 a.m.- 3 p.m. EST
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 25 of 100 PageID# 719
      Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 26 of 100 PageID# 720
     LOANCARE
        A SERVICELINK COMPANY

        POST OFFICE BOX BOSS
        VIRCINU BEACH. VA 234S0




     » 07050S7 OOOaOOOOL D*)LCFS 0Q775M0
     MAY E MCCLOUD
     C/0 VERA JONES
     1818SALDENST
     PHILADELPHIA PA 19143-5504




                                                                                                            1/18/2017


       RE:       Loan Number: 0503182676
                 Property Address: 1361S 46TH ST. PHILADELPHIA, PA 19143

       Dear May Mccloud:

      Matrix Financial Services Corporation, your mortgage loan servicer, recently informed
      you that LoanCare, LLC("LoanCare") has been engaged to assist with the servicing of
      your mortgage loan. Other than LoanCare providing this assistance to Matrix Financial
      Services Corporation, nothing else has changed with your loan, including, for example,
      where/how payments are to be made.

,     As of the date of this letter, your mortgage loan, for the property referenced above, is in
      default; meaning you have failed to pay, as required, per the contractual terms of your
1^    note. Matrix Financial Services Corporation wants to help you avoid foreclosure, if
IS    possible, and LoanCare employs Loss Mitigation Specialists who will assist with loss
jg    mitigation options and respond to your inquiries. Below is important information about
;o    your mortgage loan account:

      The current creditor is: Matrix Financial Services Corporation.

      Total amount of consumer debt as of the date of this letter: $1,126.34.

      If you do not dispute this debt, or any portion of the debt, within thirty(30)days of
      receiving this letter, LoanCare will assume that the debt is valid. If you notify LoanCare
      in writing within the thirty(30)day period that you dispute part or all of the debt,
      LoanCare will mail you verification of the debt or a copy of any judgment rendered
      against you on the debt. Also, upon your written request within the thirty(30)day period,
      LoanCare will provide you with the name and address of the original creditor, if different
      from the current creditor.

      Sincerely,
      LoanCare, LLC




                                               3637 Sentara Way
                                                              | Virginia Beach. VA 23452
                                                    Customer Service T 800.393.4887
                                  Monday to Friday, 8:30 a.m.- 8:30 p.m. EST. Salurday 8 a.m.- 3 p.m. EST
     FSOOl
                                                                                                               0503182676
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 27 of 100 PageID# 721




                                COM.MONWKALIH 01- PliNNSVLVANIA
                             OFFICL OF ATTORNEY GENERAL


                                                             BUREAU OF CONSUMER PROTECTION
                                                          21 South 12th Street, 2nd Floor
                                                         Philadelphia, Pennsylvania 19107
                                                                              215-560-2414
                                                                           January 19, 2017

May E. McCioud
1818 S. Alden Street
Philadelphia, PA    19143

      Re;    Flagstar Bank
             BCP-17-05-000815


Dear Ms. McCloud:


      Your complaint has been received by the Bureau of Consumer Protection.
Please refer to your File Number BCP-17-05-000815 when corresponding with
this office to help us keep accurate and up-to-date records.

      A copy of your complaint as presented to the Bureau has been sent to
the business with a request for the business to provide a written response to
the Bureau within 21 days. We will keep you apprised of significant
developments as your case progresses. You will be notified by mail when we
receive information regarding your case.

      Please note that participation in the mediation process is voluntary
and we cannot compel a business to cooperate.             If mediation efforts are not
successful, you may be advised to seek relief either through a private
attorney or through Magisterial District Court. The Bureau cannot provide
you with private legal counsel or offer legal advice.

      If your complaint has been settled or you have new information that
would have a bearing on your complaint, please inform us.             We encourage you
to submit such information in writing.

      On behalf of the Office of Attorney General, thank you for bringing
this matter to our attention. We hope to be of assistance in resolving your
complaint.

                                                           Very




                                                           Dana    Price
                                                           Agent
rn

20A
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 28 of 100 PageID# 722




                                 Commomwealih of Pennsylvania
                               OFFICE OF ATTORNEY GENERAL

                                                           BUREAU OF CONSUMER PROTECTION
                                                         21 South 12th Street, 2nd Floor
                                                       Philadelphia, Pennsylvania 19107
                                                                              215-560-2414
                                                                        January 19, 2017

  Flagstar Bank
  National Corporate Headquarters
  5151 Corporate Drive
  Troy, MI 48090

        Re:   May E. McCloud
              BCP-17-05-000815


  Dear Sir/Madam:

        Enclosed please find a copy of a consumer complaint that was filed with
  the Bureau of Consumer Protection.      Our office would like to assist you and
  this consumer in bringing this matter to a mutually satisfactory conclusion.
  To aid us in our mediation efforts, please provide a response to the
  consumer's complaint.

        A complaint is sometimes caused by a mistake or misunderstanding that a
  business is eager to learn about and correct. In other instances, a
  complaint can often be addressed with an explanation of the circumstances
  behind the transaction or other information which responds to the consumer's
  concerns. In either case, by responding to a consumer complaint you can
  usually preserve "goodwill" for your business.

        We request that you provide a prompt written reply so that we may
  amicably resolve this complaint. Please respond within twenty-one (21) days
  from the above date.

                                                          Very    ly yoursv




                                                          Dana L. Pri
                                                          Agent
  rn

  Enclosure
  21
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 29 of 100 PageID# 723




                                                                                                                          t'ra»«ra'"7j
                                                                                 OfficG of Attornoy Gonerat
                                                                                 Commonwealth of Pennsylvania       v3                   PHILAD£t.F«Ift
                                                                                 Bureau of Consumer Proteclion                           PA isi
                                                                                 21 South 12th Street,2nd Floor
                                                                                 Philadelphia. PA 19107-3614
                                                                                                                    -nO                  20jtaW *i7
                                                                                                                    a                    m s1
                                                                                                                                                                       a     ^®=*=»=«'PiTnev so«6s
                                                                                                                                                                      02 IP      §TO0,46s
                                                                                                                    fvA                                            _ 0000862079 JAN 20 9^7
                                                                                                                                                                   4C MAILED FROM ZIP CODE 19107
                                                                                      Flagstar Bank
                                                                                                                                                          JAN 2^ 20)7
                                                                                      S1S1°CoL'^'"T°"'®  Headquarters
                                                                                      oiPi Corporate Drive                                                 J^ECEiVED
                                                                                      Troy, MI           48098 .
                                                                                                    ..    Mav R..
                                                                                                                          4S03S—2S3351
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 30 of 100 PageID# 724
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 31 of 100 PageID# 725


          Pennsylvania
   ^DEPARTMENT OF BANKING
   ^ AND SECURITIES


February 9,2017




LoanCare, LLC
Mr. Eric Morris, Mortgage Resolution Supervisor
3637 Sentara Way
Virginia Beach, VA 23452

Dear Mr. Morris;

Enclosed is a copy of correspondence received by the Pennsylvania Department of Banking and
Securities ("Department") from Ms. Rhashea Harmon-El, Esquire on behalf of her clients Ms.
May McCloud and Ms. Vera Lynn Jones, regarding issues they are experiencing with FlagStar
("FlagStar").

Attorney Harmoh-El claims that FlagStar, Agents, and/or subsidiary or parallel agencies have
incessantly contacted her clients. She states that FlagSar has been informed on several occasions
that Ms. McCloud has progressive dementia and that all of her affairs have been ordered by the
Orphans Court in Philadelphia, Pennsylvania to be handled by Ms. Jones. Additionally, Attorney
Harmon-El is requesting documentation that her clients mortgage is lawful for the property
located at 1361 S.46^ Street, Philadelphia,PA 19143.

The Department is requesting that you respond within 30 days from the date of this letter, or no
later than March 9, 2017. Your response should include your explanation of the situation and
 how you intend to deal with it. Please be advised that we will forward a copy of your response to
 Attorney Harmon-El. If you respond directly to her, please provide the Department with a copy
 ofthe response.

 We look forward to your response by March 9,2017.

 Sincerely,



        ^i<
 Crystal hetrich
 Consumer Services Specialist

 Enclosure

 cc: Ms. Harmon-El,Esquire


                                 Department of Banking and Securities-Consumer Services Office
           17 North Second Street, Suite 13001 Harrisburg. PA I71011717.787.18541F 717.787.87731 www.dobs.siaie.pa.gov
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 32 of 100 PageID# 726
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 33 of 100 PageID# 727




Flagstar'
               Bank



February 27, 2017


Office of the Pennsylvania Attorney General
Bureau of Consumer Protection
Attn: Dana Price
21 South 12"* Street. 2™' Floor
Philadelphia. PA 19107-3614

Re: BCP-17-06.000815

Dear Ms. Price:

Thank you for your letter we received on January 24, 2017 regarding May McCloud's Flagstar home loan.
As way of background, on April 14, 2011. Ms. McCloud obtained a loan from Flagstar In the amount of $70,000. In
exchange for the loan. Ms. McCloud gave, as security, an interest in the subject property located at 1361 South
46th Street, Philadelphia. Pennsylvania.

Flagstar Is the current servlcer of the loan and holder of the note. Subject to and without waiving any objections,
Flagstar Is providing the following Information:
    1. Note
    2. Deed of Trust
    3. Payment History

Ms. McCloud's obligations pursuant to the loan agreement are outlined In the security deed and note.

Please be aware Ms. McCloud's loan was established with an escrow account, which means we collect money
from her each month to be applied to the escrow. When we receive her tax and Insurance bills, funds are
disbursed from the escrow account on her behalf. Enclosed Is a copy of the most recent escrow analysis
statement for the analysis we completed on October 25,2016. Additionally, we have enclosed a copy of Ms.
McCloud's insurance policy declaration page from Continental Mutual Insurance Company.The disbursement
and policy amounts match and represent the true and accurate amount we paid on her behalf. If Ms. McCloud has
obtained a new policy, we encourage her to email a copy of the policy to fsblns@pnc.com, so we can update the
account and potentially adjust her payment.

With respect to the mailing address, our records indicate on March 7,2016, the mailing address of record was
updated. Enclosed Is a copy of the letter we sent to confirm the update. Furthermore, we have removed both the
property and mailing addresses from future marketing campaign lists.

Lastly, as Vera Jones. Ms. McCloud's authorized representative, indicates in her correspondence, RLH Ma'at Law
Is currently representing Ms. McCloud. As such, unless we receive authorization in writing, we are only permitted
to speak with RLH Ma'at Law and the disclosure of account information should be provided to RLH Ma'at Law
accordingly.

If you have questions or concerns, please call me at(248)312-1581, Monday-Friday 9 a.m.-5:30 p.m. ET.



fat EQUAL HOUSING LENDER    Member FDIC
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 34 of 100 PageID# 728




Sincerely,



MIchaeTBw^n
Office of the President

Enclosures(6)
   Case 3:21-cv-00006-MHL    Document
                      From: unknown   3-12
                                    Pago: 2/2 Filed
                                                Date:01/06/21      Page
                                                      12/9/2010 10:38:08 AM35 of 100 PageID# 729




                                        DECLARATION PAGE
                                 SCHEDULE OF COVERAGES
           CONTINENTAL MUTUAL INSURANCE COMPANY

 NAME OF INSURED AND INSURED PREMISES:                                           SALES REPRESENTATIVE:
 MAYEMCCLOUD                                                                     SESAY,ALFREDS
 1361S46'mST
                                                                                 ACCOUNT NUMBER:
 PHILADELPHIA.PA 19143                                                           F-0510>4725




                                                                                               RIDERS(if any)
 POLICY NUMBER:                 1250510AF                                        DWELLING
 EFFECTIVE DATE:                ,1-1-2017 CO 1-1-2018                            BENEFIT AMOUNT: 150,000
 PLAN DESCRIPTION:              CONTENTS                                         BURGLARY
 BENEFIT AMOUNT:                 40,000                                          BENEFIT AMOUNT: 2,000

 INITIAL PREMIUM:                110.00                                          MODAL RENEWALPREMIUM:



 RENEWAL DATE:                  CONTINUANCE UPON                                 ANNUAL                              1.3^0.00
                                PAYMENT OFPREMIUM                               SEMI-ANNUAL                           660.00
                                                                                QUARTERLY                             330.00
                                                                                MONTHLY                               110.00


MORTGAGEE(Ifany)               FLAGSTAR BANK FSB ISAOA
                               PO BOX 7026
                               TROY.MI 48007

LOAN NO:                       0503182676

CAUTION:DO NOT SIGN ANY PAPERS OR BE MISLED by any outside parties asking you to sign any papers
regarding,or in reference to. any FIRE OR EXTENDED COVE]^GE CLAIM due you on this policy.
Any benefit or value payable under this policy can be obtained, without help or alleged infiueoce of outside parties,
through the Home Office ofthe Company.There is no need to pay anyone a fee for alleged services in collecting any
sum which is rlgbtuflly due you. The Company wishes to pay every claim without delay and any representative of
the Company will be glad to render assistance without cost to you. For your own protection, deal only with our sales
representative or call our Claims Manager at 610-833-2100.

Should you have any questions regarding the enclosed insurance policy, or if any other agent tried to penuade you to
change insurance coverages, please contact your agent or call CONTINENTAL policyholder service department at
610-853-2100.


                      Continental Mutual Insurance Company
                             8049 West Chester Pike, Upper Darby,PA 19083-0222
                                Phone:(610)853 - 2100 Fax:(610)853 - 2107

FORMFMJ-05
                This fax was received by GFI Faxfulaker fax server. For more information, visit http://www.gfi.oom
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 36 of 100 PageID# 730




     After Recording Return Toi
     PLAGSTAR BAHR
     5151 CORPORAXB DRIVE
     TROY, HI 48096
     FIHAL DOCUHERTS, HAIL STOP H-53I-I




     APN 9r 272165600
     APR Si




                                    •[&pteo Above This Uns For Roeordtng Odta|•
     VI HBCD LOAN S 503182676                     _    —^ ^
                                               MORTGAGE
                                                                   MIN: 100052550318267605



     OERNmONS
     Words used in muttiple sections of this document are defined below end other words are defined in
     Sections 3,11.13,18,20 end 21. Certain rules regarding the usage of words used In thfs document
     are also provided In Section 16.
     (A)"Security Inetrument" means this document, which is dated APRIL 14, 2011,
     together with afl Riders to this document
     (B)"Borrower" Is Hay B. HcCloud and vera L. Jones,




     Borrower Is the mortgagor under this Secunty Instrument.
     (C)"MERS"Is Mortgage Electronic Registration Systems,inc. MERS is a separate corporation that is
     acting solely as a nominee for Lender and lender's successors and assigns. MERS la the mortgagee
     under thia Security Inetrument. MERS Is organized and existing under the laws of Delaware,and has
     a mailing address of P.O. Box 2028, Flint, Ml 48501-2026, and a street address of 1901 E. Voorhees
     Street, Suite 0, Danville, tL 61834. The MERS telephone number is (086)679-MERS.
     (0)"Lender" is flagstar bark, psb.




                                                                                  Initials!
     PENNSVLVANIA-Stnglo Fsnilly,.FQnnlo Mae/Froddto Mao UNIFORM INSTRUMErfr Form 30391/01
      Online Oocumants. inc.                  Page     1    of 13                 PASDBED     PAEOEDL tOtt
                                                                                       04«13-2011 I4i00
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 37 of 100 PageID# 731




                                                                              VI WBCD LOAR 3 503182676
    Lender Is a fbobrallt ckartbrbo savihos babr                             organized and existing under the
    laws of URITBD STATBS OP AMERICA.                                                      Lender's address is
    5151 CORPORATB DR, TROI, MX 48098-2639.

    (E) "Note" means the promissory note signed by Borrower and dated APRIL 14, 2011.
    The Note states that Borrower owes Lender                                        thousand and no/ioo
    •                                                                           jy S.        $70,000.00        )
    plus Interest. Borrower has promised to pay this debtin regular Periodic Payments and to pay the debt
    In full not later than hay l, 2041.
    (F)"Property"means the property thatIs described below under the heading'Transfer of Rights in the
    Property."
    (Q)"Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and late
    charges due under the Note, and all sums due under this Security Instrument, plus Interest
    (H)"Rldere" means all Riders to this Security Instrument that are executed by Borrower.Thefollowing
    Riders are to be executed by Borrower (check box as applicable]:
        dD Adjustable Rate Rider         IZDCondomlnlum Rider                       □ Second Home Rider
         (HD Balloon Rider               I   I Planned Unit Development Rider I         IOther(s) [specify]
         I—11 -4 Family Rider            CZ] Biweekly Payment Rider
         CZDV.A. Rider



     (1) "Applicable Law" means all controlling applicable federal, state and local statutes, regulations,
    ordinances and administrative rules and orders (that have the effect of law) as well as all applicable final,
    non-appealable judicial opinions.
    (d) "Community Association Dues, Fees, and Assessments" means all dues, fees, assessments
    and other charges that are Imposed on Borrower or the Property by a condominium association,
    homeowners association or similar organization.
    (K) "Eiectronio Funds Transfer" means any transfer of funds, other than a transaction originated by
    check, draft, or similar paper Instrument, which Is Initiated through an electronic terminal, telephonic
    instrument, computer, or magnetic tape so as to order, instruct, or authorize a financial ihslUution to
    debit or credit an account. Such term Includes, but Is not limited to, point-cf-sale transfers, automated
    teller machine transactions, transfers initiated by telephone, wire transfers, and automated clearinghouse
     transfers.
     (L) "Escrow Itoma" means those Items that are described in Section 3.
     (M) "Miscellaneous Procooda" means any compensation, settlement, award of damages, or proceeds
     paid by any third party (other than insurance proceeds paid under the coverages described in Section
     5) for: (i) damage to, or destruction of, the Property; (ii) condemnation or other taking of all or any part
     of the Property; (ill) conveyance In lieu of condemnation; or (iv) misrepresentations of, or omissions as
     to. the value and/or condition of the Property.
     (N) "Mortgage fnsuraneo" means insurance protecting Lender against the nonpayment of, or default
     on, the Loan.
     (0) "Periodic Payment" means the regularly scheduled amount due for (I) principal and Interest under
     the Note, plus (11) any amounts under Section 3 of this Security Instrument.
     (P) "RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. §2601 at seq.) and Its
     Implementing regulation. Regulation X (24 C.F.R. Pert 3500), as they might be amended from time to
     time, or any additional or successor legislation or regulation that governs the same subject matter. As
     used In this Security Instrument "RESPA" refers to all requirements and restrictions that are imposed
     in regard to a Tederatty related mortgage loan" even rf the Loan does not qualify as a "federally related
     mortgage loan" under RESPA.
     (O) "Succoasor in Intereat of Borrower" means any party that has taken tiUe to the Property, whether
     or not that party has assumed Borrower's obligations under the Note and/or this Security Instrument.
                                                                                    Inltialet
     PfiNNSYLVANIA-SInQle               Ma9/Froddlo Mao UNtFORM INSTRUMENT Form 30391 m
     Online Ooeumenis. Inc.                     Page     2   of 13                                 PAEOEDL ton
                                                                                          04-13-2011      14t00
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 38 of 100 PageID# 732




                                                                               VI WBCD LOAH g 503182676
     TRANSFER OF RIGHTS IN THE PROPERTY
     This Security Instrumentsecures to Lender.(I) the repayment of the Loan,and ail renawais,extensions and
     modifications of tho Note: and (li) the performance of Borrmver's covenants and agreements under this
     Security Instmment and the Note.Perils purpose, Borrower does hereby mortgage,grantand convey to
     MERS (solely as nominee for Lender and Lender's successors and assigns) and to the successors and
     assigns of MERS the following described property located in the couhty
    (Typo cS Reeordino Jurisdictionj of PHILADBLPHZA                                 (Nsmo cA Roeordtng Jurisdiction):
     SEE TITLE
     APN 9t 272165800




     which currently has the address of 1361 s 46th st, Philadelphia,
                                                                                                        (StroQt)(City)
     Pennsylvania           19143-3827        ("Property Address"):
                                (Zip Code]
          TOGETHER WITH all the improvements now or hereafter erected on the property,and all easements,
     appurtenances,and fixtures now or hereafter a part of the property. All replacements and additions shafi
     also be covered by this Security Instrument. All of the foregoing Is referred to In this Security Instrument as
     the "Property." Bonower understands and agrees that MERS holds only legal title to the Interests granted
     by Borrower In this SecurityInstrument, but,ifnecessary to comply with lawor custom. MERS(as nominee
     for Lender and Lender's successors and assigns) has the right: to exercise any or all of thc^e interests.
     Including, but not limited to,the right toforeclose and sell the Property; and to take any action required of
     Lender including, but not ilmited to, releasing and canceling this Security Instrument.
          BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has
     the right to mortgage, grant and convey tha Property and that the Property Is unencumbered, except
     for encumbrances ofrecord.Borrower warrants and willdefend generally the title to the Property against
     all claims and demands,subject to any encumbrances of record.
          THIS SECURITY INSTRUMENT combines unHorm covenants for national use and non-uniform
     covenants with ilmited variations by jurisdiction to constitute a uniform security instrument covering raai
     property.
         UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
         1. Payment of Principal, interest, Escrow Items, Prepayment Charges, and Late Charges.
     Borrower shall pay when due the principal of, and Interest on,the debt evidenced by the Note and any
     prepayment charges and late charges due under the Note. Borrower shall also pay funds for Escrow
     Items pursuant to Section 3. Payments due under the Note and this Security Instrument shall be made
     In U.S. currency. However, If any check or other Instrument received by Lender as payment under the
     Note or this Security Instrument (s returned to Lender unpaid. Lender may require that any or all
     subsequent payments due under the Note and this Security Instrument be made in one or more of the
     following forms, as selected by Lenden (a) cash:(b) money order; (c) certified check, bank check,
     treasurer's check or cashier's check, provided any such check Is drawn upon an institution whose
     deposits are Insured by a federal agency,instrumentality, or entity; or (d) Electronic Fun^T^sler.
                                                                                      initialsi
      PENNSYLVANIA-Stngte FamHy-FannIo Mae/Fro(tdlo Mae UNIFORM INSTRUMENT Form 30581/01
      Online Documoftta. Inc.                    Page     3    of 13                                  PAEuEDL lOii
                                                                                             04-13-2011 14t00
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 39 of 100 PageID# 733




                                                                          VI HBCO LOAN 8 503182676
        Payments are deemed received by Lender when received at the location designated in the Note or
    at such other location as may be designated by Lender in accordance with the notice provisions In
    Section 15. Lender may return any payment or partial payment If the payment or partial payments are
    insufficient to bring the Loan current. Lender may accept any payment or partial payment insufficient
    to bring the Loan current,withoutwaiver of any rights hereunder or prejudice to its rights to refusesuch
    payment or partial payments In the future, but Lender is not obligated to apply such payments at the
    time such payments ere accepted, if each Periodic Payment is applied as of its scheduled due date,
    then Lender need not pay interest on unapplied funds. Lender may hold such unapplied funds until
    Borrower makes payment to bring the Loan current If Borrower does not do so within a reasonable
    period of time. Lender shall either apply such funds or return them to Borrower. If not applied earlier,
    such funds will be applied to the outetanding principal balance under the Note immediately prior to
    foreclosure. No offset or claim which Borrower might have now or in the future against t.ender shall
    relieve Borrowerfrom making payments due under the Note and this Security Instrument or performing
    the covenants and agreements secured by this Security Instrument
        2. Application of Payments or Proceeds. Except as othenivise described in frils Section 2, all
    payments accepted and applied by Lender shall be applied in the following order of priority:(a)interest
    due underthe Note:(b)principal due underthe Note;(c)amounts due under Section 3.Such payments
    shall be applied to each Periodic Paymentin the order in which it became due.Any remaining amounts
    shall be applied first to late charges,second to any other amounts due under this Security Instrument,
    and then to reduce the principal balance of the fviote.
        If Lender receives a payment from Borrower for a delinquent Periodic Payment which includes a
    sufficlanl amount to pay any late charge due, the. payment may be applied to the delinquent
    payment and the late charge, it more than one Periodic Payment Is outstanding.Lender may apply any
    payment received from Borrower to the repayment of the Periodic Payments If, and to the extent that,
    each payment can be paid In full. To the extent that any excess exists after the payment is applied to
    the full payment of one or more Periodic Payments,such excess may be applied to any late charges
    due. Voluntary prepayments shall be applied first to any prepayment charges and then as described
    in the Note.
        Any application of payments.Insurance proceeds,or Miscellaneous Proceeds to principal due under
    the Note shall not extend or pos^one the due date, or change the amount,of the Periodic Payments.
        3. Fundsfor Escrow Items. Borrower shall pay to Lender on the day Periodic Payments are due
    underthe Note,until the Note Is paid in full, asum (the"Funds')to provide for paymentof amounts due
    fon (a) taxes and assessments and other items which can attain priority over this Security Instrument
    as a lien or encumbrance on the Property:(b)leasehold payments or ground rents on the Property, if
    any:(c) premiums for any and ail insurance required by Lender under Section 5; and (d) Mortgage
    insurance premiums, if any, or any sums payable by Borrower to Lender In iieu of the payment of
    Mortgage Insurance premiums In accordance with the provisions of Section 10.These Items are called
    "Escrow items." At origination or at any time during the term of the Loan, Lender may require that
    Community Association Dues, Fees, and Assessments, If any, be escrowed by Borrower, and such
    dues,fees and assessments shall be an Escrow Item. Borrower shall promptly furnish to Lender ail
    notices ofamounts to be paid under this Section. Borrower shall pay Lender the Fundsfor Escrow Items
    unless Lender waives Borrower's obligation to pay the Funds for any or ail Escrow items. Lender may
    waive Borrower's obligation to pay to Lender Funds for ^y or all Escrow Items at any time. Any such
    waiver may only be in writing. In the event of such waiver. Borrower shall pay directly, when and where
    payable,the amounts duefor any Escrow Itemsfor which paymentof Funds has been waived by Lender
    and,if Lender requires,shallfumish to Lender receipts evidencing such paymentwithin such time period
    as Lender may require. Borrower's obligation to make such payments and to provide receipts shall for all
    purposes be deemed to be a covenantand agreementcontained in this Security InstrumenL asthe phrase
    'covenant and agreement" is used in Section 9. If Bonower is obligated to pay Escrow Items directly,
    pursuant to a vtraiver, and Bonrower fails to pay the amount due for an &crow item, Lender may exercise
    its rights under Section 9 and pay such amount and Borrower shall then be obligated under Section 9 to
    repay to Lender any such amount Lender may revoke the waiver as to any or all Escrow Item^a^time
                                                                                Inltlalsi
    PENNSYIVANIA-Slngto FamBy-FonnIo Mao/Pr®ddlo Mao UNIFORM INSTRUMENT Form 30301/Ol
    Onitns Documents.Inc.                    Page 4 of 13                                     ^OEOL 1011
                                                                                     04-13-2011 14t00
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 40 of 100 PageID# 734




                                                                            VI WBCD iM*\a
                                                                            vx nnuv LOAM       s   503182676
                                                                                                   sv^xo^q/o
     by a notice given in accordance with Section 1S and, upon such revocation, Borrower shall pay to Lender
     all Funds,and In such antounts, that are then required under this Section 3.
          Lender may,atany time,collect and hold Funds in an amount(a)sufficientto permit Lender to apply
     the Funds at the time specified under RESPA,and (b)not to exceed the maximum amount a lender can
     require under RESPA.Lender shall estimate the amount of Funds due on the basis of current data and
     reasonable estimates of expenditures of future Escrow Items or otherwise In accordance with
     Applicable L.aw.
         The Funds shall be held In an institution whose deposits are insured by a federal agency,
     instrumentality,or entity (including Lender. If Lender is an institution whose deposits are so insured) or
     in any Federal Home loan Bank. Lender shall apply the Funds to pay the Escrow Items no later than
     the time specified under RESPA.Lender shall not charge Borrowerfor holding and applying the Funds,
     annually analyzing the escrow accounL or verifying the Escrow Items, unless Lender pays Borrower
     intereston the Fundsand Applicable Law permits tender to makesuch a charge. Unless an agreement
     is made in writing or Applicable Law requires Interest to be paid on the Funds, Lender shall not be
     required to pay Borrower any interest or earnings on the Funds. Borrower and Lender can agree in
     writing,however,thatlnterestshall be paid on the Funds.Lendershall giveto Borrower,withoutcharge,
     an annual accounting of the Funds as required by RESPA.
         ifthere Is a surplus ofFunds held in escrow,asdefined under RESPA.Lender shall accountto Borrower
     for the excessfunds In accordance with RESPA.If there is a shortage of Funds held in escrow,as defined
     under RESPA, Lender shall notify BoTTOwer as required by RESPA,and Borrower shall pay to Lender the
     amount necessary to make up the shortage in accordance with RESPA. but in no more than 12 monthly
     payments. If there is a deficiency of Funds held in escrow, as defined under RESPA, Lender shall notify
     Borrower as required by RESPA,and ^nrower shall pay to Lender the amount necessary to make up the
     deficiency in accordance with RESPA,but in no more ^an 12 monthly payments.
         Upon payment in fcli ofallsums secured by this Security Instrument, Lender shall promptly refund
     to Borrower any Funds hetd by Lender.
         4. Charges; Uene. Borrower shall pay all taxes, assessments, charges, fines, and impositions
     attributable to the Property which can attain priority over this Security instrument,leasehold payments
     or ground rents on the Property, If any,and Community Association Dues,Fees,and Assessments, If
     any.To the extent that these Hems are Escrow Items,Borrower shall pay them In the manner provided
     in Section 3.                                                                ^     . . .        . .
         Borrower shall promptly discharge any lien which has priority over this Secunty Instrument unless
     Borrower: (a) agrees In writing to the payment of the obligation secured by the lien In a manner
     acceptable to Lender,butonly so long as grower Is performing such agreement;(b)contests the Ken
     In good faith by, or defends against enforcement of the lien in, legal proceedings which In Lender's
     opinion operate to prevent the enforcement of the Ken while those proceedings are pending,but only
     until such proceedings are concluded; or (c) secures from the holder of the lien an agreement
     satistactory to Lender subordinating the Ben to this Security instrument, if Lender determines that any
     part ofthe Property Issubject to a lien which can attain priority overthis Security Instrument.Lender may
     give Borrower a notice identifying the lien. Within 10 days of the date on which that notice is given.
     Borrower shall satisfy the Ben or take one or more of the actions set forth above In this SMtlon 4.
          lender may require Borrower to pay a one-time charge for a real estate tax verification and/or
      reporting sen/ice used by Lender In connection with this Loan.
          5, Property insurance.Borrower shall keep the improvements now existing or hereafter ei^tea on
      the Properly insured againstloss by fire, hazards Included within the term "extended coverage,"and any
      other hazards including, but not limited to,earthquakes and floods,Ibr which Lender ^Jjres insurance.
      This Insurance shall be maintained In the amounts(Induding deductibie levels) and for the^rtods that
      Lender requires. What Lender requires pursuant to the preceding sentences can change during the term
      of the Loan.The Insurance
      righttodisapprove           carrier providing
                          Borrower'schGlce.   whichthe Insurance shallexercisedunreasonably.Undermayrequire
                                                    rightshallnotbe    be chosen by Borrovwrsubjwtto Under s
      Borrower to pay.in connection with this Loan,either,(a)a one-time charge for flood zone determjation.
      certification and tracking services; or(b)a one-time charge for flood zone determinaton
                                                                                     Xnibialai
                                                                                               andcei^tiw
      PENKSYLVANIA-SlnQto FomMy-*'ttnn'o Mao/Proddio Mac UNIFORM INSTRUMENT Form 50891/01
      OnlInoOocumont#.lnc.                      Psg® 5 of 13
                                                                                         04-13-2011 14tOO
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 41 of 100 PageID# 735




                                                                            VI HBCD LOAN 9 503182676
    seivices and subsequentchargeseach time remapplngs cr similarchangesoccur which reasonably might
    affect such determination or certilicatlon. Borrower shad also be responsible for the payment of any fees
    Imposed by the Federal Emergency Management Agency In connection with the review ofanyflood zone
    determination resulting firom an objection by Borrower.
         If Borrower falls to maintain any of the coverages described above, Lender may obtain insurance
    coverage, at Lender's option and ^rrower's expense. Lender is under no obligation to purchase any
    particular type or amountofcoverage.Therefore,such coverage shall cover Lender,but might or might
    not protect Borrower, Borrower's equityIn the Properly,cr the contents ofthe Property,against any risk,
    hazard or liability and might provide greater or lesser coverage than was previously In effecL Borrower
    acknowledges that the cost of the insurance coverage so obtained might significantly exceed the cost
    of Insurance that Borrower could have obtained.Any amounts disbursed by Lender under this Section
    $ shall become additional debt of Borrower secured by this ^curity Instrument. These amounts shall
    bear Interest at the Note rate from the date of disbursement and shall be payable, with such interest,
    upon notice from Lender to Borrower requesting payment
         Ail Insurance policies required by Lender and renewals ofsuch policies shall besubject to Lender's
    right to disapprove such policies,shall include a standard mortgage clause,and shall name Lender as
    mortgagee and/or as an additional loss payee. Lender shall have the right to hold the policies end
    renewal certificates, if lender requires, Borrower shall promptly give to Ijender all receipts of paid
    premiums and renewal notices. If Borrower obtains any form of Insurance coverage, not othenwise
    required by Lender,for damage to,or destruction of, the Property,such policy shall include a standard
    mortgage clause and shall name Lender as mortgagee and/or as an additional loss payee.
         In the event ofloss. Borrower shall give prompt notice to the Insurance carrier and Lender. Lender
    may make proofofloss if not made promptly by Borrower. Unless Lender and Borrower otherwise agree
    In writing, any insurance proceeds, whether or not the underlying Insurance was required by Lender,
    shall be applied to restoration or repalrof the Property,ifthe restoration or repalris economicallyfeasible
    and Lender's security is not lessened.During such repair and restoration period. Lender shall have the
    right to hold such Insurance proceeds until Lender has had an opportunity to Inspectsuch Property to
    ensure the work has been completed to Lender's satisfaction, provided that such inspection shall be
    undertaken promptly.Lender may disburse proceedsforthe repairs and restoration in a single payment
    or In a series of progress payments as the work Is completed. Unless an agreement is made In writing
    or Applicable Law requires interestto be paid on such insurance proceeds,Lender shall not be required
    to pay Borrower any Interest or earnings on such proceeds. Fees for public adjusters, or other third
    parties, retained by Borrower shall not be paid out of the insurance proceeds and shall be the sole
     obligation of Borrower.If the restoration or repair Is noteconomicallyfeasible or Lender'ssecurity would
     be lessened,the insurance proceeds shall be applied to the sums secured by this Security Instrument,
     whether or not then due, with the excess. If any, paid to Borrower. Such Insurance proceeds shall be
     applied in the order prodded for in Section 2.
         If Borrower abandons the Property, Lender may file, negotiate and settle any available Insurance
     claim and related matters. If Borrower does not respond within 30 days to a notice from Lender that the
     insurance carrier has offered to settle a claim, then Lender may negotiate and settle the claim. The
    30-day period willbegin when the noticeis given.In either event,or if Lenderacquires the Property under
    Section 22 or othenMse, Borrower hereby assigns to Lender (a) Borrower's rights to any insurance
     proceeds In an amount not to exceed the amounts unpaid under the Note or this Security Instrument,
     and (b)any other of Borrower's rights (other than the right to any refund of unearned premiums paid
     by Borrower) under all Insurance policies covering the ^operty,Insofar as such rights ore applicable
     to the coverage of the Property. Lender may use the Insurance proceeds either to repair or restore the
     properly or to pay amounts unpaid under the Note or this Security Instrument,whether or notthen due.
        6. Occupancy. Borrower shall occupy, establish, and use the Property as Borrower's principal
     residence within 60 days after the execution of this Security Instrument and shall continue to occupy
     the Property as Borrower's principal residence for at least one year after the date of occupancy,unless
     tjender othan/vise agrees in writing, which consent shall not be unreasonably withheld, or unless
     extenuating circumstances exist which are beyond Borrower's control.                        yiPyO ^
                                                                                   Initials*
     pENNeVLVANlA-'Slngto FamJV-Fatwte Mao/Froddl® Mae UNIFORM INSTRUMENT Form 30301/01
     Ontlno OocumentOi Inc.                    Page 6       of 13                                PAcDEDL lOi i
                                                                                        04-13-2011 14*00
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 42 of 100 PageID# 736




                                                                              VI HBCD LOAN fi 503182676
         7. Preservation, Maintenance and Protection of the Property; Inspections. Borrower shall not
     destroy,damage orimpalrtha Property,allow the Property to deteriorate orcommit waste on the Property.
     Whether or not Borrower Is residing In Property,Borrower shall maintain the Property In orderto prevent
     the Propertyfrom deteriorating or decreasing In value due to Its condition. Unless It Is determined pursuant
     toSectlonSthatrepaIr orrestoration isncteconomlcallyfeaslbia,BorrowershaHpromptly repairthe Property
     if damaged to avoid further deterioration or damage, if Insurance or condemnation proceeds are p^d in
     connecton with damage to, or the taking of. the Roperty, Borrower shall be responsible fbr repairing or
     restoring the Property only if Lender has released proceieds for such purposes. Lender may disburse
     proceeds for the repairs and restoration in asingle payment or In a series of progress paymentsas the work
     is completed.If the insurance or condemnation proceeds are notsufficient to repairor restore the ^operty,
     Borrower is not relieved of Borrower's obligation for the completion of such repair or restoration.
         Lender or its agent may make reasonable entries upon and inspections of the Property. If it has
     reasonable cause, Lender may inspect the interior ofthe Improvements on the Property. Lender shall give
     Borrower notice at the time of or prior to such an interior Inspection specifying such reasonable cause.
         8. Borrower'e Loan Application. Borrower shall be in default if, during the Loan application
     process. Borrower or any persons or entities acting at the direction of Borrower or with Borrower's
     knowledge or consent gave materially false, misleading, or Inaccurate information or statements to
     Lender (or failed to provide Lender with material information) in connection with the Loan. Material
     representationsinclude,butare notlimited to,representations concerning Borrower'soccupancy ofthe
     Property as Borrower's principal residence.
         9. Protection of Lender's Intereat In the Property and RIghta Under thie Security Inetrument
     if(a) Borrower fails to perform the covenants and agreements contained in this Security Instrument,(b)
     there is a legal proceeding that might significantly affect Lender's Interest In the Property and/or rights
     under this Security Instrument (such as a proceeding in bankruptcy, probate, for condemnation or
     forfeiture,for enforcement of a lien which may attain priority over this Security Instrument or to enforce
     laws or regulations), or (c) Borrower has abandoned the Property, then Lender may do and pay (or
     whatever is reasonable or appropriate to protect Lender's Interest in the Property and rights under this
     Security Instrument, including protecting and/or assessing the value of the Property, and securing
     and/or repairing the Property. Lender's actions can include, but are not Omited to:(a) paying any sums
     secured by a lien which has priority over this Security Instrument;(b)appearing in court;and (c) paying
     reasonable attorneys' fees to protect its Interest In the Property and/or rights under this Security
     Instrument,including Its secured position in a bankruptcy proceeding.Securing the Property includes,
     butIs notlimited to,entering the Property to make repairs,change locks, replace or board up doors and
     windows,drain water from pipes,eliminate building or other c<^e violations or dangerous conditions,
     and have utilities turned on or off. Although Lender may take action under this Section 9,Lender does
     not have to do so and is not under any duty or obligation to do so. It is agreed that Lender incurs no
     liability for not taking any or all actions authorized under this Section 0.
         Any amounts disbursed by Lender under this Section 9 shall become additional debt of Borrower
     secured by this Security Instmrnent. These amounts shall bear Interest at the Note rate from the date
     of disbursement and shall be payable, with such Interest, upon notice from Lender to Borrower
     requesting payment.
          If this Security Instrument is on a leasehold, Borrower shall comply vwth all the provisions of the
     lease, Borrower shall not surrender the leasehold estate and interests herein conveyed or terminate or
     cancel the ground lease. Borrower shall not, without the express written consent of Lender, alter or
     amend the ground lease. If Borrower acquires fee title to the Property, the leasehold and the fee title
     shall not merge unless Lender agrees to the merger In writing.
         10. Mortgage Inaurance. If Lender required Mortgage Insurance as a condition of making the
     Loan. Borrower shall pay the premiums requked to maintain the Mortgage Insurance in effect.If,for any
     reason,the Mortgage Insurance coverage required by Lender ceases to be availablefrom the mortgage
     Insurer that previously provided such Insurance and Borrower was required to make separately
     designated payments toward the premiumsfor Mortgage Insurance, Borrower shall pay the premiums
     required to obtain coverage substantially equivalent to the Mortgage Insurance pre^ousjyin e^ct,at
                                                                                     Initials I
      P6NN6YLVANIA-SlngIo Famlly-Faniile Mao/Froddio Mac UNIFORM INSTRUMENT Form 3«81/01           7^
      Ontino Documonts, Inc.                     Page 7       Of 13                                PAEOEOL 1011
                                                                                          04-13-2011 14i00
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 43 of 100 PageID# 737




                                                                            VI HBCD LOAN 8 503182676
    a cost substanttalty equivalent to the cost to Borrower ot the Mortgage Insurance previously in effect,
    from an attemaie mortgage Insurer selected by Lender. If substantially equivalent Mortgage Insurance
    coverage Is not available, Borrower shall continue to pay to Lender the amount of the separately
    designated payments that were due when the insurance coverage ceased to be in effect. Lender will
    accept, use and retain these payments as a non*refundab]e loss reserve in lieu of Mortgage insurance.
    Such loss reserve shall be non-refundable,notwithstanding the fact that the Loan Is uttimatety paid In
    full, and Lender shall not be required to pay Borrower any interest or earnings on such loss reserve.
    Lendercan nolonger require loss reserve payments if Mortgage Insurancecoverage(in the amountand
    for the period that Lender requires)provided by an insurerselected by Lender again becomes available,
    is obtained, and Lender requires separately designated payments toward the premiums for Mortgage
    Insurance. If Lender required Mortgage Insurance as a condition of making the Loan and Borrower was
     required to make separately designated payments toward the premiums for Mortgage Insurance.
     Borrower shall pay the premiums required to maintain Mortgage Insurance in effect, or to provide a
     non-refundable loss reserve, until Lender's requlrementlor Mortgage Insurance ends In accordance
     with any written agreement between Borrower and Lender providing for such termination or until
     termination is required by Applicable Law. Nothing in this Section 10 affects Borrower's obligation to
     pay Interest at the rate provided in the Note.
         Mortgage Insurance reimburses Lender(orany entity that purchases the Note)forcertain lossesitmay
     incur if Borrower does not repay the Loan as agreed. Borrower is not a party to the Mortgage Insurance.
         Mortgage Insurers evaluate their total risk on all such Insurance in forcefrom time to time,and may
     enter into agreements with other parties that share or modify their risk, or reduce losses. These
     agreements areon terms and conditionsthataresatisfactorytothe mortgagelnsurer and the other party
     (or parties) to these agreements. These agreements may require the mortgage insurer to make
     payments using any source offunds that the mortgage insurer may have available(which may Include
     funds obtained from Mortgage Insurance premiums).
         As a result of these agreements. Lender,any purchaser of the Note,another insurer, any reinsurer,
     any other entity,or any affiliate of any of the foregoing, may receive (directly or indirectly)amounts that
     derive from (or might be characterized as)a portion of Borrower's payments for Mortgage Insurance,
     In exchangefor sharing or modifying the mortgage Insurer's risk, or reducing losses.Ifsuch agreement
     provides that an affillBte of Lender takes a share of the insurer's risk In exchange for a share of the
     premiums paid to the insurer, the arrangement is often termed"captive reinsurance." Further:
         (a) Any auch agreements will not affect the amounts that Borrower has agreed to pay for
     Mo^gage Insurance,orany other terms of the Loan.Such agreements will notIncreasethe amount
     Borrower will owe for Mortgage Insurance,and they will not enfttte Borrower to any refund.
         (b) Any auch agreements will not affect the rights Borrower has - If any - with respect to the
     Mortgage Insurance underthe Homeownera Protection Actof1998 orany otherlaw.Theas rights
     may Include the right to receive certain diaoloauroa, to request and obtain cancellation of the
     MortgageInsurance,to have the MortgageInsuranceterminated automatically,and/or to receive
     a refund ofany Mortgage Insurance premiumsthat were unearned atthe time ofauch cancellation
     or termination.
          11, Aaatgnmentof MIecellaneoua Proceeds;Forfeiture. All Miscellaneous Proceeds are hereby
     assigned to and shad be paid to Lender.
         If the Property Is damaged,such Miscellaneous Proceeds shall be applied to restoration or repair
     ofthe Property,If the restoration or repair Is economicallyfeasible and Lender's security Is notlessened.
     During such repair and restoration period. Lender shall have the right to hold such Miscellaneous
     Proceeds until Lender has had an opportunity to Inspect such Property to ensure the work has been
     completed to Lender's satisfaction, provided thatsuch Inspection shall be undertaken promptly.Lender
     may pay for the repairs and restoration in a single disbursement or in a series of progress payments
     as     work Is completed. Unless an agreement Is made In writing or Applicable Law requires interest
     to be paid on such Miscellaneous Proceeds. Lender shall not be required to pay Borrower any Interest
     or earnings on such Miscellaneous Proceeds. If the restoration or repair is not economically feasible or
      Lender's security would belessened,the Miscellaneous Proceeds shall be applied to thes^iqs^ured
                                                                                   Initialet
      PENHSVLVANIA-Slnglo               MaeiFroddle Mae UKiFORM tHSTRUMEKT Form 30391/Oi
      Online Documanis,Inc.                     Page    8    of 13                                PAEOEDL 1011
                                                                                         04-13-2011 14i00
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 44 of 100 PageID# 738




                                                                              VI WBCD LOAH 8 303132676
     by this Security Instrument, whether or not then due, with the excess, if any, paid to Borrower. Such
     MIsceilaneous Proceeds shall be applied In the order provided for In Section 2.
         In theeventofa total taking,destruction,orloss In value ofthe Property,the Miscellaneous Proceeds
    shall be applied to the sums secured by this Security instrument, whether or not then due,with the
     excess, if any, paid to Borrower.
         In the event of a partial taking, destruction, or loss in value of the Property in which the fair market
     value of the Property immediately before the partial taking, destruction,or loss In value is equal to or
    greater dian the amountof the sums secured by this Security Instrumentimmediately before the partial
    taking, destruction,or toss In value, unless Bon'ower and Lender otherwise agree in writing,the sums
    secured by this Security Instrument shall be reduced by the amount of the Miscellaneous Proceeds
     multiplied by the foilow^g fraction:(a)the total amount of the sums secured Immediately before the
     partial taking, destruction, or loss in value divided by (b) the fair market value of the Property
     immediately before the partial taking, destruction, or loss In value. Any balance shall be paid to
     Borrower.
         in the event ot a partial taking,destruction,or loss In value of the Property in which the fair market
     value of the Property immediately before the partial taking, destruction, or loss In value is less than the
     amount of the sums secured immediately before the partial taking, destruction, or loss in vaiue, unless
     Borrower and Lender otherwise agree In writing, the Miscellaneous Proceeds shall be applied to the
     sums secured by this Security Instrument whether or not the sums are then due.
          Ifthe Property Is abandoned by Borrower,or if, after notice by Lenderto Borrower thatthe Opposing
     Party(as defined in the nextsentence)offers to make an award to settle a claim for damages.Borrower
     fails to respond to Lender within 30days after the date the notice is given.Lender Is authorized to collect
     and apply the Miscellaneous Proceeds either to restoration or repair of the Property or to the sums
     secured by this Security Instrument, whether or not then due."Opposing Party" means the third party
     that owes Borrower Miscelianeous ^oceeds or the party against\^om Borrower has a right of action
     in regard to Miscelianeous Proceeds.
          Borrower shall be in default If any action or proceeding, whether cMI or criminal, is begun that. In
     Lender's judgment,could result in forfeiture of the Property or other material impairment of Lender's
     interest In the Property or rights under this Security Instrument. Borrower can cure such a default and,
     if acceleration has occurred, reinstate as provided In Section 19. by causing the action or proceeding
     to be dismissed with a ruling that, in Lender's judgment precludes forfeiture of the Property or other
     material Impairment of Lender's interest In the Property or rights under this Security instrument The
     proceeds of any award or claim for damages that are attributable to the impairment of Lender's Interest
     in the Property are hereby assigned and shall be paid to Lender.
          All Miscellaneous Proceeds that are not applied to restoration or repair of the Property shall be
     appRed In the order provided for in Section 2.
        12. Borrower Not Released; Forbearance By Lender Not a Waiver, Extension of the time for
     payment or modification of amortization of the sums secured by this Security Instrument granted by
     Lender to Borrower or any Successor In Interest of Borrower shall not operate to release the liability of
     Borrower or any Successors in Interest of Borrower. Lender shall not be required to commence
     proceedings against any Successor In Interest of Borrower or to refuse to extend time for payment or
     othenvlse modify amortization ofthesumssecured by this Security Instrumentby reason ofany demand
     made by the original Borrower or any Successors in Interest of Borrower. Any forbearance by Lender
     in exercising any right or remedy including, without limitation. Lender's acceptance of paymentsfrom
     third persons, entities or Successors in Interest of Borrower or In amounts less than the amount then
     due, shall not be a waiver of or preclude the exercise of any right or remedy.
        13. Joint and Several Liability;Co-algnere;Suceeaeora and Aaalgna Bound.Bonrowercovenants
     and agrees that Borrower's obligations and liability shall be joint and several. However,any Borrower
     who co-signs this Security Instrument but does not execute the Note(a "co-signer"):(a)Is co-signing
     this Security Instrument only to mortgage, grant and convey the co-signer's Interest in the Property
     under the terms of this Security Instrument;(b)is not personally obligated to pay thesums secured by
      this Security Instrument; and (c) agrees that Lender and any other Borrower can
                                                                                     Znltlalst              "
      PENNSYLVANIA-Slngtd Fam!V-*fannio Mae/Froddio Mao UNIFORM INSTRUMENT Form 303S1/01
      Onttno Documonts, Inc.                     Page 9 of 13                                      PAEbBDL 1011
                                                                                          04-13-2011 14100
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 45 of 100 PageID# 739




                                                                             VI WBCD LOAH 8 503182676
    modify, forbear or make any accommodatlone with regard to the terms of this Security Instrument or
    the Note without the co-signer's consent.
         Subject to the provisions of Section 18, any Successor In interest of Borrower who assumes
    Borrower's obligations under this Security Instrumentin writing,and is approved by Lender,shall obtain
    all of Borrower's rights and benefits under this Security Instrument. Borrower shall not be released from
    Borrower's obligations and liability under this Security Instrument unless Lender agrees to such release
    in writing.Ihe covenants and agreements of this Security Instrument shall bind (except as provided in
    Section 20) and benefit the successors and assigns of Lender.
         14. Loan Charges. Lender may charge Borrower fees for services performed In connection with
     Borrower's default,for the purpose of protecting Lender's Interest in the Property and rights under this
     Security Instrument,Including,butnotlimited to.attorneys'fees,propertyinspection and valuation fees,
     in regard to any other fees, the absence of express authority in this Security Instrument to charge a
    specificfee to Borrower shall not be construed as a prohibition on the charging ofsuch fee. Lender may
     not charge fees that are expressly prohibited by this Security Instrument or by Applicable Law.
          If the Loan Is subject to a law which sets maximum loan charges,and that law Is finaiiy Interpreted so
     that the interest or other loan charges collected or to be collected in connecton whh the Loan exceed the
     pemiltted limits, then:(a) any such loan charge shall be reduced by the amount necessary to reduce the
     charge to the permitted limit: and (b)anysums alreadycollected from Borrower which exceeded permitted
     limits win be refunded to Borrower. Lender may choose to make this refund by reducing the principalowed
     under 8ie Note or by making a direct payment to Bonower. if a refund reduces principal, the reduction win
     be treated as a partial prepayment without any prepaymentcharge(whether or not a prepayment charge
     Is provided for under the Note). Borrower's acceptance of any such refund made by direct payment to
     Borrower win constitute a waiver of any right of action Borrower might have arising out ofsuch overcharge.
         15. Notices.All notices given by Borrower or Lender in conn^on wHh this Security Instrument must
     be in writing. Any notice to Borrower In connection with this Security Instrument shaO be deemed to have
     been given to Borrower when mailed by first class mail or when actually delivered to Borrower's notice
     address if sent by other means. Notice to any one Borrower shall constitute notice to all Borrowers unless
     Applicable Law expressly requires othenvlse. The notice address shall be the Property Address unless
     Bonrower has destgnated a sul>stitute notice address by notice to Lender. Borrower shalt promptly notify
     Lender of Borrower's change of address. If Lenderspedfles a procedure for reporting Borrower's change
     of address,then Borrower shall only report a change of address through that specKi<Kl procedure. There
     may be only one designated notice address under this Security Instrument at any one time.Any notice to
     Lender shaB be given by detivering It or by mailing it by first class mail to Lender's address stated herein
     unless Lender has designated another address by notice to Borrower. Any notice in connection with this
     Security Instnrment shaQ not be deemed to have been given to Lender until actually received by Lender,
     if any notice required by this Security InstrumentIs also required under Applicable Law,the Applicable Law
     requirement will satisfy the corresponding requirement under this Security Instrument
         16. Govemtng llaw; Severablllty; Ruloe of Conatruotlon. This Security Instrument shall be
     governed by federal law and the law of the jurisdiction In which the Property is located. All rights and
     obligations contained in this Security instrument are subject to any requirements and limitations of
     Applicable Law. Applicable Law might explicitly or Implicitly allow the parlies to agree by contract or it
     might be silent, butsuch silence shall not be construed as a prohibition against agreement by contract
     In the eventthat any provision or clause of this Security Instrumentor the Note conflicts with Applicable
     Law,such conflict shall not affect other provisions of this Security Instrument or the Note which can be
     given effect without the conflicting provision.
         As used in this Security instrument:(a) words of the masculine gender shall mean and include
     corresponding neuter words or words of the feminine gender;(b)words In the singular shall mean and
     include the plural and vice versa; and (c) the word "may"gives sole discretion without any obligation
     to take any action.
         17. Borrower'a Copy.Borrower shall be given onecopy ofthe Note and ofthis Security instrument.
         18. Transfer of the Property or a Beneficial Interest In Borrower. As used in this Section 18,
     "Interest in the Property" means any legalor beneficial interest In the Property,including, bu^gpUMt^
                                                                                    Initials I
     PBNNSYLVANIA-Singlo FamlV"Fftnn!« M«®/Froddl» Mao UNIFORM INBTnUMEMT Form 30891/01
     Online Oocumsnlo. Inc.                     Page     10 of 13                                 PAEDEDL 1011
                                                                                          04-13-2011 14i00
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 46 of 100 PageID# 740




                                                                               VI HBCD LOAN 9 503182676
    to, those beneficial Interests transferred In a bond fordeed,contractfor deed,installment sales contract
    orescrow agreement,the Intentofwhich Is the transfaroftitle by Sorrowerata future date to a purchaser.
        If all or any part of the Prop^or any InterestIn the Property Is sold or transferred (or If Borrower Is not
    a natural person and a beneficial Interest In Borrower Is sold or transferred) without Lender's prior written
    consent. Under may require immediate payment in fuO of all sums secured by th'a Security Instrument
    However, this option shall not be exercised by Under if such exercise Is prohibited by Applicable Uw.
        If Under exercises this option, Under shall give Borrower notice of acceleration. The notice shall
    provide a period of not less than 30 days from the date the notice Is given in accordance with Section
    15within which Borrower must pay ellsums secured by this Security Instrument If Borrowerfalls to pay
    these sums prior to the expiration of this period, Lender may Invoke any remedies permitted by this
    Security Instrument without further notice or demand on Borrower.
        19. Borrower'a Right to Relnatate After Acceleration. If Borrower meets certain conditions,
    Borrower shall have the right to have enforcement of this Security Instrument discontinued at any time
    prior to the earliest of:(a) days before sale of the Property pursuant to any power ofsale contained
    In this Security Instrument;(b)such other period as Applicable Uw might specify tor the termination
    of Borrower's right to reinstate; or (c) entry of a judgment enforcing this Security Instrument. Those
     conditions are that Borrower:(a) pa^ Lender all sums which ^en would be due under this Security
    Instrument and the Note as H no acceleration had occuned;(b)cures any default of any other covenants
    or agreements;(c)pays all expenses Incurred In enforcing this Security Instrument,including, but not
    limited to, reasonable attorneys'fees, property Inspection and valuation fees,end other fees Inouned
    for the purpose of protecting Lender's Interest In the Property and rights under this Security Instrument;
     arvd (d) takes such action as Under may reasonably require to assure that Lender's Interest In the
     Property and rights under this Security Instrument,and Borrower's obligation to pay the sums secured
     by this Security InstrumenL shall continue unchanged. Lender may require that Borrower pay such
     reinstatementsumsand expenses In oneor moreofthefollowingforms,as selected by Under:(a)cash;
    (b) money order;(c) certified check, bank check, treasurer's check or cashier's check, provided any
    such check Is drawn upon an Institution whose deposits are insured by afederal agency.Instrumentality
    or entity; or fd) Electronic Funds Transfer. Upon reinstatement by Borrower, this Security Instrument
     and obilgattons secured hereby shall remain fully effective as H no acceleration had occurred.However,
     this right to reinstate shall not apply In the case of acceleration under Section 18.
         20. Sale of Note; Change of Loan Servlcer; Notice of Qrlevance.The Note or a partial interest
     In the Note(together with this Security Instrument)can be sold one or more times without prior notice
     to Borrower. A sale might result In a change in the entity(known as the "Loan Servfcer") that collects
     Periodic Payments due under the Note and this Security instrumentand performs other mortgage loan
     servicing obligations under the Note, this Security Instrument,and Applicable Uw.There also might
     be one or more changes of the Loan Servlcer unrelated to a sale of the Note. If there Is a change of
     the Loan Servfcer, Borrower will be given written notice of the change which wdtl state the name and
     address of the new loan Servlcer, the address to which payments should be made and any other
     information RESPA requires in connection with a notice of transfer of servicing.If the Note Is sold and
     thereafter the Loan Is serviced by a Loan Servlcer other than the purchaser of the Note,the mortgage
     loan ser\rfclng obligations to Borrower will remain with the Loan Servlcer or be transferred to a
     successor Loan Servlcer and are not assumed by the Note purch^er unless otherwise provided by
     the Note purchaser.
         Neither Borrower nor Under may commence,Join, or be Joined to any judicial action (as either an
     Individual litigant or the member of a class) that arises from the other party's actions pursuant to this
     Security instrument or thatalleges that the other party has breached any provision of. or any duty owed
     by reason of. this Security Instrument, until such Borrower or Lender has notified the other party (with
     such notice given In compliance with the requirements of Section 15) of such alleged broach and
     afforded the other party hereto a reasonable period alter tiie giving of such notice to take corrective
     action, if Applicable Law provides a time period which must elapse before certain action can be taken,
     that time period will be deemed to be reasonable for purposes of this paragraph. The notice of
     acceleration and opportunity to cure given to Borrower pursuant to Section 22 and t^^ notoe of
                                                                                      Initials I
     PENNSYLVANIA-Slngk)FfimIV~FaRnlo Mae/Froddls Moo UNIFORM INSTTtUMENT Form 30O91/01
     OnEno Documonta,Ina                         Page     11 of 13                                   PAEOEDL 10»1
                                                                                            04>13-2011 14t00
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 47 of 100 PageID# 741




                                                                           VI HBCD LOAN S 503182676
     acceleration given to Borrower pursuant to Section 18 shall be deemed to satisfy the notice and
     opportunity to take corrective action provisions of this Section 20.
         21. Hazardous Substances. As used in this Section 21:(a)'Hazardous Substances" are those
     substances defined as toxic or hazardous substances, pollutants, or wastes by Environmental Law
     and the following substances:gasoline,kerosene,otherflammable or toxic petroleum products,toxic
     pesticides and herbicides, volatlie solvents, materials containing asbestos or formaldehyde, and
     radioactive materials;(b)"Environmental Law" means federal laws and laws of the jurisdiction where
     the Property is located thai relate to health, safety or environmental protection; (c) "Environmental
     Cleanup"Includes any response action,remedial action,orremovalaction,asdefined In Environmental
     Law; and (d) an "Environmental Condition" means a condition that can cause, contribute to, or
     otherwise trigger an Environmental Cleanup.
        Borrower shall not cause or permit the presence, use, disposal, storage, or release of any
     Hazardous Substances, or threaten to release any Hazardous Substances, on or in the Property.
     Borrower shall not do,nor allow anyone else to do,anything affecting the Property(a)that is in violation
     of any Environmental Law,(b) which creates an Environmental Condition, or (c) which, due to the
     presence,use,orrelease ofa HazardousSubstance,createsa condition that adversely affects the value
     of the Property. The preceding two sentences shall not apply to the presence, use, or storage on the
     Property of small quantities of Hazardous Substances that are generally recognized to be appropn'ate
     to normal residential uses and to maintenance of the Property (including, but not limited to. hazardous
     substances in consumer products).
         Borrower shall promptly give Lender written notice of(a)any Investigation, claim,demand,lawsuit
     or other action by any governmental or regulatory agency or private party involving the Property and
     any Hazardous Substance or Environmental Law of which Borrower has actual knowledge,(b) any
     Environmental Condition,Including but not limited to, any spilling,leaking,discharge,release or threat
     of release of any Hazardous Substance,and (c) any condition caused by the presence,use or release
     of a Hazardous Substance which adversely affects the value of the Property. If Borrower learns, or Is
     notified by any governmental or regulatory authority, or any private party, that any removal or other
     remediation of any Hazardous Substance affecting the Property is necessary. Borrower shall promptly
     take all necessary remedial actions in accordance with Environmental Law. Nothing herein shallcreate
     any obligation on Lender for an Environmental Cleanup.
         NOfsl-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
         22. Acceleration; Remedies. Lender shall give notice to Borrower prior to acceleration
     following Borrower'a breach of any covenant or agreement In this Security Instrument(but not
     prior to acceleration under Section 18 unless Applicable Law provides otherwise). Lender shall
     notify Borrower of,among other things:(a)the default;(b)the action required to cure the default;
     (e)when the default must be cured;and(d)thatfailure to cure the default as specified may result
     In acceleration ofthe sumssecured bythisSecurity Instrument,foreclosure byjudicial proceeding
     and sale of the Property. Lender shall further Inform Borrower of the right to relnatate after
     acceleration and the right to aaaert In the foreclosure proceeding the non-existence of a default
     or any other defense of Borrower to acceleration and foreclosure. If the default Is not cured as
     specified, Lender at Its option may require Immediate payment In full of all sumssecured bythis
     Security Instrument without further demand and may foreclose this Security Instrument by
     judicial proceeding. Lender shall be entitled to collect ail expenses Incurred In pursuing the
     remedies provided In this Section 22,Including,but not limited to,attorneys'feesand costsof title
     evidence to the extent permitted by Applicable Ijiw.
          23. Release. Upon payment of ail sums secured by this Security Instrument, this Security
     Instrument and the estate conveyed shall terminate and become void. After such occurrence. Lender
     shall discharge and satisfy this Security Instrument. Borrower shall pay any recordatlon costs. Lender
     may charge Borrower afee for releasing thisSecurity Instrument, butonly ifthefee is paid to a third party
     for services rendered and the charging of the fee is permitted under Applicable Law.
          24. Walvera. Borrower, to the extent permitted by Applicable Law,waives and releases any error
     or defects in proceedings to enforce this Security InstrumenL and hereby waives the bpMfit^iny
                                                                                 Inltlalsi
     PENNSYLVANIA-Stnglo Famlly-Pannlo Mao/Froddio Mao UNIFORM INSTRUMENT Form 30S91/01
     Onlino Documania,Inc.                     Pogo    12 of 13                                 PAEOEOL 1011
                                                                                       04-13-2011 14t00
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 48 of 100 PageID# 742




               4. a   .                                                   VI WBCD LOAN S 503182676
    present or future laws provld^g for stay of execution, extension of time, exemption from attachment,
    levy and sale, and homestead exemption.
      I 2®.
    prior     Rolnetatemont
          to the commenwmentPeriod.  Borrower's
                                of bidding       time to reinstate
                                           at asherHTs             provided
                                                          sate or other sale In Section 1Sshallextendtoone
                                                                             pursuantto                       hour
                                                                                         this Security Instrument
    Bonwer to f                Mortgage,
                                   Property,Ifthis
                                               anySecurity
                                                   of the debt   securedshall
                                                             Instrument    by this
                                                                                be aSecurity
                                                                                     purchaseInstrument  Is lent to
                                                                                                money mortgage.
        27. Interest Rate After Judgment Borrower agrees that the Interest rate payable after a judgment
    un^er t^                                      mortgageforeclosure shall be the rate payablefrom timeto time
        BY SIGNING BELOW.Borrower accepts and agrees to the terms and covenants contained In this
    Security instrumenl and In any Rider executed by Borrower and recorded with It.


                                                        HAY Br. Kcc^tn

   Coomonwealth of PBNNSYLVAKIA
    County of PHILADELPHIA

         On thie, the                    dav of                               _ before me,
                                                   ''n* * ■    W ^                       I
                                                 , tlio undersigned officer, personally appeared


   known to me (or satisfactorily proven) to be the person wliose name(8)
   Is/aro Bubsoribed to the within Instrument and aoknowledged that
    ho/she/they executed the same for the purposes therein oontalned.
         In witness whereof I hereunto set my hand and official ,sd^.
         My commission expiresi
                           |
                                                                              le of Offlchr
                                                                           Title                    ^
                     NOTARIAL SEAL
                     YELEHA SNIGUR
                      Hotary Pubtle
        LOWER MOREIANO WR.MONTGOMEftY COUNTY
             My Commission Explros Jan 20.2014



           ate oLBealdence
   Certiftcate                    .     ^                 ^
       I.
   cfo hereby
          iby cfertlfyihat
              ctertny mat the
                           the correct
                               correct addre^
                                       address of^ewithlnmamed
                                               of the wi       Mortgagee Is 5151 corporate'
   PR, TROY. MI 48098-2639
       Witness my hand this                            dayot ./Yy, I ^XOll
                                                              -frAnr                      Agent of Mortgagee
   PENNSYLVANIA-Slnglo Family-Fonnlo Moo/Froddlo Mae UNIFORM INSTRUMENT Form 30091/01
   OniInoDocumanto,lne.                            Page 13 Of 13                                   PAEDEDL ton
                                                                                          04-13-2011 14t00
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 49 of 100 PageID# 743


                                                                                                VI NBCS LOAB 8 50318267e
                                                                                                 HZBi 10005255031826760S


                                                                NOTE
       M>RZL 14, 2011                                   Phlladolphla,                                            PBimSTLVABIA
       (Oato)                                               ICity]                                                    [State]

                                     1361 a 46TH ST, PNlUUtBLPBZA, PA 19143-3627
                                                 (Property Addresa]



       1. BORROWER'S PROMISE TO PAY

           Inretumforaiosnlhallhavercceivod.IpfomisolopayU.S.                  670,000.00 (thisennountIscoDod'Prindpal*),
       plus Intoroal. to thoordor of tho Londor. Tho Londoris plaostar sank, psb, a PBOBRAZiLr CUARTSRBO
       BAVZROS BAinC.




       I will make all payments under this Note In the form of cash,check or money order.

           I undorstand that tho Londor may transfer this Note. The Ijender or anyone who takes this Note by transfOr and who
       Is entitled to receive payments under this Note is callad the "Note Holder.*

       2. INTEREST

           Inlorosi will bo charged on unpaid prindpol until the fdil amount of Principal has been paid. I will pay Interosf at a     '
       yearly rote of    5.250%.

           Tho Interest rate required by this Section2is tho rate I wSI pay both tieforo and after any default described in Section
       6(B)of this Note.

       3. PAYMENTS

           (A) Time end Ptaee of Paymenta
           I wU pay principal ond Interest by making a payment every month.

           I wBI make my monthly payment on tho           isr     day of each month beginning on Jtnis 1, 2011.
       I will makethese paymentsoveiy month until I have paid an ofthe principaland interestend any otherchargesdescribed
       below that I may owe under this Note. Each monthly payment w9l be appQed as of Its scheduled due date and wSl be
       applied to Interest before Principal. If. on    mat X, 2041,                    I still owe amounts under this Note. I wiO     I
       pay those amounts In full on that date, which Is caned the "Maturity Date."                                                    I
                                                                                                                                      I

           I will make my monthly payments at
       SlSl GORPORAXe OR
       TROT, MX         48098-2639

       or at0 dlftoront plaeo it required by the Note Holder.                                                                         j
           (B)Amount of Monthly Paymenta
           My monthly poymont win bo In tho amount of U.S.             6386.94.

       4. BORROWER'S RIGHT TO PREPAY

          I hove the rightto make payments ofPrincipal at any time before they are due. A paymentof Principal only Is known
       osa'PropaymenL*Whan I makea Prepayment IwSltelltheNoteKotder In writing thall amdolngso.Imaynotdestgnate
       a payment as a Repayment if I have not made all the monthly payments due uiider the Note.

           I may moke a full Prepayment or partial Prepayments without paying a Prepayment charge.The Note Hotder will
       use my Prepaymentsto reduce the amountofPrtndpai thatI owe under this Note. However,(he Note Hotder may appty
       my Prepayment to tho accrued and unpaid Interest on the ^payment amount,treforo applying my Prepayment to
       rocuee tho Principal amount of tho Note. If I mako a partial Prepoymonl.there will bo no changes in tho duo dato or In
       tho amount of my monthly payment unless the Note Holder agrees In wriBng to those changes.


       8. LOAN CHARGES

            If a law.which oppllos to this loan and which sots mardmum loan chargos, lo finally Interpreted so that tho interest
        or other loan chargos oollacted or to be collected In connection with this loan oxeood the permitted amits,then:(a)any
       ouch loan chorgo ohsll be reduced by the amount necessary to reduce the charge lo the permitted limit; a^ M any
                                                                                                       Initials I
        MUlirSTATEFKEDRATENOTE.StnaloPtfnay^'annltMatfftsddtoMicUNiranMtNSTRUMEKr               Poim 33001(91
       e 1690.3007 OnnnoOocumtnt*.(DC.                     PogO 1      Of 3                                         F3200NOT 0701
                                                                                                            04-13-2011 14i00

                                                                                82676
                                ORIGINfiL NOTE-1
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 50 of 100 PageID# 744


                                                                                               VI MBCD LOAB » 503182676
      sums already coDocled from me which exceeded permitted limits will bo refunded to me.The Note Holder maychoose
      to make this rotund by reducing the Principal 1 owo under this Note or by making a direct payment to me. II a refund
      reduce* Principal, the reduction wlQ be treated as a partial Prepayment.

      d. BORROWER'S FAILURE TO PAY AS REOUIREO

          (A)Late Charge for Overdue Paymenta
         It the Note Holder has not roccivod the full amount of any monthly payment by the end of           IS  calendar
      days after the date It b due. I wQ pay a lato charge to the Note Holder. The amountof the charge wm be   5.ooo%
      of my overdue paymentofprincipaland Interest. 1 win pay this late charge promptly butonlyonce on each late paymonL

          (B) Oefault
           If I do not pay the fUO amount of each monthly payment on the date it b due. I w9l bo in dolault

          (C)Notice of Default
          If 1 am In dofaulL the Note Holder may send me a written notice tolling me that if I do not pay the overdue amount
      by a certain date,(ho Note Hotdor may require mo to pay immodlatoly the fuQ amount of Prlndpal which has not been
      paid and an the Interest thai I owe on thai amount.Thatdate must bo at least30days after the date on which the notice
      b mailed to me or deGvered by other means.

          (O)No Waiver By Note Holder
           Even H.at a time when I am In default the Note Holder does not require me to pay(mmedlateiy In full as descnbed
      obove. the Nolo Holder wiD otill have the right to do so if i em in default at a lator Kmo.

          (E) PaymonI of Nota Holder'e Coato and Exptnaeo
          If tho Noto Hotdor hoo required mo to pay immodlatety in full as doschbed above,the Note Holder win have the right
      to bo paid back by mo for an oflb costs and oxpensos in ontordng thb Noio to tho extent not prohibited by applicable
      law. Those experaee Include,for example, reasonable attomoya* fees.

      7. QIVINQ OP NOTICES

          Unless appOeablo lavr requires a difforont mothod.any notico that must be given to me under Ihb Note will be given
      by delivortng It or by malSng it by first dass mall to me at the Property Address above or at a dlflerent address If I give
      the Note HoMsr a notice of my dlfforant address.

           Any nolfco that must be given to the Note Holder undor thb Note win be given by delivering it or by mailing n by first
      class mall tothe Note Hotder at tho address stated In Section 9(A)above or at a different address if I am given a notice
       of that different addreoa.

      8. 0BUQATI0N8 OP PERSONS UNDB)THIS NOTE

            If more than one person signs thb Note,each person b fully and parsonally obligated to keep all of the prombes
       mode in thb Note.Incfudlng tho promboto pay thofull amountowed.Any parson whob a guarantor,surety or endoreer
       of thb Note b also obllgalod to do these things. Any parson who takes over these obligations.Including the obligations
       of a guarantor,surety or endorser ofthis Nolo, b also obligaled to keep all of tho prombes made in thb Note.The Note
       Hotdor moy onforoo ib righto undorthis Noto against each parson Individually or ogolnst all of us logothor. Thb moons
       that any one of ua may be required to pay all of the amounts owed utufer thb Note.

      0. WAIVERS

          I and any other person who has obtlgellons under thb Note waive Iha rights of Presentment end Notice of Obhonor.
      'PresentmenT' means the r%ht to require the Noto Holder to demand payment of amounts duo.'Nodco of Obhonor'
       meatts the right to require the Note ttekfer to give notice to other persons that amounb due have not bean paid.

       to. UNIPORIM SECURED NOTE

          This Noto b a unHorm Instntmont with limited variations in some jurisdictions. In addition to ttre protacUons given
      to tho Note Holder underthb Note,a Mortgage,Deed ol TruaL or Security Oeod (tho'Security Instrument"), dated tho
      same dale as Ihb Note, protects the Nolo Holder firom possible losses which might result HIdo not keep the promlias
      which I make In this Note. That Security Instrument describes how end under what conditions I may be required to
      make Immediate payment in fuU ot all amounts I owo undor thb Nets. Some of those condilions are described as
       follows:


               If all or any part otthe Property or any Interest In the Property b sold or transferred (or H Borrower b nota
           natural person and a treneflclal btorostIn Borrower b sold or tranaferred)without Lender's prior written consenL
           Lander moy roqub-o immodlato paymont In full of all oums ooeurod by Ihb Security Instrument. However,thb
           optlcn shall not bo exorcbed by lender If ouch oxorcbo b prohibited by Applicable Law.

                  If Lender exerdsea thb opUon,lander shall give Borrower notice of accelerallon. The notice shall provide
           a period of not less than 30days from the date the notice b given in accordance with Section 15 withlp^^
                                                                                                     Initialst
       UULItSTATCnXSO RATE KOTe-6>ngl»F«fiax^snnl*M*WPr«adtoMto UNIFORM INSTRUHENT            FemSSOOim
       e 1*09-2007On(i>*09CMmtRtii.iiM.                   Page 2 of 3                                             FSIOONOT OTOI
                                                                                                          0«-13«2011 laiOO


                                                       .503182676
                              0?I6INflL NOTE-1
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 51 of 100 PageID# 745



                                                                                              VI MBCO LOAB i 503162676
           Borrowef must pay all sums secured by ibis Security tratrumcnt HBcrrower foils to pay these sums prior to the
           expiration of thb period,Lender may Invoke any remedies permitted by Oils Security Instrument vrittioutfurther
           notioe or demand on Borrower.




        WITNESS THE HAND(S)AND SEAL|S)OF THE UNDERSIGNED.



                                                                      HAY B   Tkcc^uo




    PAY TO THE ORDER OF
     WITHOUT RECOURSE
    FLA6STAR BANK.FSB


      MELiNOAMcNEAL
      VICE PRESIDENT




                                                                                                         [Sign Orlglruii Only]

        MULTISTATE FIXED RATE NOTE.Sbie>e FcmOH'ai'nl* MtiTFrttftfl* M«e UNIFORM INSTRUMENr   Form S300IfOI
        OtWe.2e07OftbifDocufi>ent«.ln&                    Page 3     Of 3                                       F9200NOT 0701
                                                                                                         04-13-2011 I4i00


                                                        in503182676
                                   ORieiNRL NOTE-1
Case 3:21-cv-00006-MHL      Document 3-12 Filed 01/06/21 Page 52 of 100 PageID# 746
                    Roprosontotlon of Printod Oocumont
                                                                                                                Annual Escrow                                  Page 1 of 3
     Flagstar'                           Please send escrow shoftaQO payments to:
                                         PO Box 1600
                       Bank              Troy. Ml dBOOO-tSOO
                                                                                                        Disclosure Statement
                                                                                             r- Annual Escrow Analysis
                                                                                               Account Number                                           503182676
                >6S»€e82»<)0027tl.«Ot-<)00-t10«0(M900
                                                                                               Escrow Analysis Date:                                      10/25/16
                                                                                               New Montttly Payment/Unount;                                  S524^1
                MAY E MCCLOUD
                C/OVERA JONES                                                                  New Payment Effective Date:                                12/01/2016
                1818 S ALOEN ST
                PHtLAOELPHIAPA 19143-5504
                                                                                               Propeity Address: 1361S461HST

                                                                                               For questions, ptease cal customer servloe(600)966-7700.
                                                                                               Monday > Friday 7:30 ajul-8 pim..ET
                                                                                               Saturday 7:30 ajn.-4 pjn.. ET

                                                                                                                Visit our website at fiaostarjom.


     MORTGAGE PAYMENT
     New Monthly Paymeiit Amount:$S24.S1 (With Shortage) t New Payment Effective;                                       December 01.2016
                                                   CURRENT PAYMENT                    NEW PAYMENT
     PRlNCIPAtilNTEREST                                          Mess                        386.54
     MONTHLY ESCROW P/VMENT                                      137.9$                      13737
     OTHER                                                         000                         one
     TOTAL PAYMENT                                             $52450                      $52*51 (Without SiKHtkga)


      COMING YEAR ESCROW PROJECTION
      Pteoso keep mis statement(or teierenoo next year.                                dschoW                    ESCROW                 PROieCTEO                    RBQUIReO
               OATB                         DESCRIPTION                               PAYMENT          DtSBURBEUeNTS                       BALANCE                    BALANCE
                                 Beffinnmg Bcianee                                                                                           1.517.63                   1.517.65
               12/16             HAZARD                                                  137.07                  -1.320.00                     335.60                     335.62
                t/17                                                                     137.07                       0.00                     473.57                     473 59
                2/17             CrrYANNQOR                                              137.97                   •336.62                      275.92                     275.94

                3/17                                                                     137.97                       0.00                     413.89                     413.91
               4/17                                                                      13757                        0.00                     SS1.86                     551.80
               5/17                                                                      137.97                       0.00                     669.63                     689.85
               6/t7                                                                      137.97                       0.00                     627.80                     827.82
                7/17                                                                     137.97                       0.00                     965.77                    965.79
                e/17                                                                     137.97                       D.OD                   1.103.74                   1.103.76
                9/17                                                                     137.97                       000                    1.241.71                   1J241.73
               10/17                                                                     137.97                       0.00                   1579.66                    1579.70
               11/17                                                                     137.97                       050                    1.517.65                   1517.67
              TOTAL:                                                                                            •$1,655.02

      DETERMINING YOUR ESCROW SHORTAGE/SURPLUS
     Your beQumine escrow botonce ot cT your 11/30>I6 paymsitL attumino ttmsly rcealpt of sO psynnenis end dttbuocmentoT eO items due. vne bo $1,517.65.
     Your boss osooFw payment bestntlna taoi/ie Is S137.e7. This Is doteimined by oddtng up the lotel disbuneiTieats(taxes sndior Insunnco)to be psM (torn your escrow occount
     durtng the next year ond dividing(Mm by 12.
     HAZARD(N8                                                             1.320.00
     OTYTAX                                                                  jji82

     TOTAL 0IS8UR8EMENT8                                                  $t.e3&e2 dividod by 12 ■ $137.97 base oxrow payment
      It oil disbursements aro not roltactsd In lite doming year escrow proioetions, it witl be calculated correctly in the base escrow payment.



     Acootdmg to Federal low.IRE8PAL tho escrow belonca ol your toon ihouM not go below irSth or your total dtsbursemenls for the year orM ma escrow balanea must reach me low
     point at least once duttng iho year. This ti^ roprosoftts a two monm'escrow cushion*(minus PMUMIP)wMch euirentty is $275.94.
      Tho low point on your toon wOl bo reached In(ho month or Fabfuary. At(hat txna. your escrow betenca is proieeied to be ihtxt by $0.02. We detcmmeo mis by jubtracting
      your escrow cushion horn the low point balertca.
      Low Poini Qaionce                                                        275.92
      Escrow CusNcn
      E8(^0W SHORTAOE
      If you pay your shortage In ttrOinaig me ooupenbetow. your ttewmoniMy poymentwuibeostoaows:
      PRINCIPAUIMTEReOT                                                        360.54
      UOHTKLY ESCROW PAYMENT                                                  6137.97
      OTHER                                                                     $0.00
      TOTAL HOHTHLV PAYMENT                                                   S924 91 (wtthout shoiuge)


                              0ET4CM AKO 061t.«.<« T><£ BOTTCU PCATr>i IMIW P4VM8NT USiWS EKC'.OSEO E-V.-ELOSE CEIAei ICS OCATiOu fOa rOuB <«CaB2S

    ESCROW SHORTAGE COUPON
                                                                              INTERNET REPRINT

             Nome:                                                              LOAN:S03182676                                  SKORTAOE AMOUNT: $0.02
             MAY E MCCLOUD
                                                                                H you prefer m pay the shertoge moo. tenpiy detach me coupon and mal along wch me shonogc
                                                                                amount mme erwlosod cnvctepe. Paying mo shortage dees net guoramee mot your pavtnent wi3
                                                                                rotum to me previous omeuALbecouse mere may Iwve boon on krcrassetn yore tax andiorlnstaence
                                                                                mtho last year.




             PLAGSTAR BANK                                                                                     AMOUNT ENCLOSED «mrTTim
             POBOX 1606
             TROY. Ml 48099-1606
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 53 of 100 PageID# 747
                                                                  Ropresentation of Printod Documont                                                     pj,gg 2 of 3
                                  ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT
                                                                  ACCOUNT HISTORY
    ACCOUNT NUMBER:SO3182S70                                                                                                 ANALYSIS DATE: 1(W5/ia


    Your now monthly oscrow paymont Is calculatod by adding all of your disbuisomonis(oxeopt for PMI,(f oppUcablo)and dividing this nguro by 12.
    to roprosent 1/12th of your projoctod annual escrow dlsbursomonta.

    Thia la 0 atalemont of actual activity In your eacraw account trom 0d-0l>l6 thru 1 t-30-ie. This section provldaa toat yooYa prolactions and compares It with
    actual activity.


                                PROJECTED               ACTUAt.    PROJECTED                            ACTUAL                          PROJECTED              ACTUAL
                              PAYMENTS TO          PAYMENTS TO PAYMENTS FROM                     PAYMENTS PROM                            ESCROW              ESCROW
                                  ESCROW               ESCROW         ESCROW                          ESCROW         ITEM                 RUNNING             RUNNING
            MONTH                 ACCOUNT             ACCOUNT        ACCOUNT                          ACCOUNT     OESCRtPTtON             BALANCE             BALANCE
     STARIWCBALWCE:                                                                                                                           5680.63           5827.63
     Uuno                             137.07                137.06 •                  0.00               0.00                                  627.80            085.70
     July                             137.97                137.06 *                  0.00               0.00                                  065 77           1.103.75
     August                           137.07                137.06 •                  0.00               0.00                                 1,103.74          1.241.71
     September                        137.07                137.06 •                  0.00               0.00                                 1.24171           1.370.07
     October                          137.07                  0.00 •                  0.00               0.00                                 1.370.66          1.370.67
     November                         137.07 0              137.06 •                 0.00*               0.00                                 1.517.65          1.517.63
     December                         137.07 0                O.CO *             1.320.00•               0.00 * HAZARD                         335.62           1.517.63
    January                           137.07 0                O.CO *                 0.00*               0.00                                  473.50           1.517.03
    February                          137.07 «                O.CO •               335.02"               O.CO • CITYANN/BOR                    275.04           1.5)7.63
     March                            137.07 0                O.CO •                  0.00"              0.00                                  413.01           1,517.63
     Apnl                             137.07 «                0.00 •                  0.00"              0.00                                  551.88           1.517.63
     May                              137.07 0                0.00 *                  0.00"              0.00                                  680.65           1.517.63
    Total:                          1.955.64               660.60                1.655.62                O.CO

    An attentk n tndicatas•(GfTerence horn0 previous etUmoto cfltier tn ttM date or the cmounL
    An Q syinM tndicetes e tdioduied peyment te or Oem your escrow Bcocunt wtuch hat net been mode.


    Last year,wo anticipated Uiat paymenta tioiii your account would tie made during litit period equaling S1.6SM2. Under Federal law,your lowest monthly balance should
    net have exceeded S2T5.S4 or iJBlh of anticlpattd|»ymcnts from the account imlese your mortgage centnct or State Law tpeclflee a lowor smount
    Your actual lowest monthty balance was SSSS-TS-The Rams wtthan aitartik cn yeur Aceeunl Klstery may explain this.
    lfyouwentofUi3iefe9iane9on.pieesecailutel (80(l)968<7700.




     IMPORTANT MESSAGES
    A chongo m on escrowed item has caused a raise in your monthly oscrow payment ond ooatod o ehcrtago In your escrow oecounl.
    Please review the Account Kstory(or detods.
    Questions with regoid to a change In your lax payment should be deected to your taxing authcnty and changes bt your Insuronco premium should tie directod to
    yeur insuranco agent
    If you Itave auto debitfor your mortgage payment and Itave an odAtional principal amount includod.the principal amount wiO net change but wdl Iw added to your
    new payment amounl Todtange yeur monthly principal omeunL please sutimit a signed vmtten request to our Auto Debit Department ol:
    Pax:(680)5494)528.or
    Mail: Ra^ptar Bonk. Auto Debil DepaitmenL Mail Step E-115-3.5151 Corporate Drive. Trey Ml 49098




                                                                             INTERNET REPRINT
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 54 of 100 PageID# 748
                                             Represontation of Printed Oocumont



     Reminder
     Escrow Analysis Change
     We are changing your annual escrow revcew date. In the past,we reviewed your escrow account around the anniversary of your loan.
     We will now time your annual review to align with the payment of your property taxes. By making this change,we aim lo provide you with
     accurate monthly escrow payment amounts and advise you sooner of adjustments that may need to be made to your escrowed items.
     Please note that as a result of this change,you may receive two escrow analyses within 1? months Once thK transition is complete,
     we will normally review your escrow account annually
     If you have any questions,we can be reached at(BOO)968-7700,Monday-Friday 730 a m -8 p m.
     and Saturday 7:30 a m -4 p m.ET.

                                                                                                                  Flagstar'
     tSy IQUM.KOuswGUNOtR Member FOIC                                                                                             Bank
   Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 55 of 100 PageID# 749




                       5151 CORPORATE DR.
                        TROY, MI 48098-2639
                       PHONE; (800)968-7700
                        FLAGSTAR.COM



                            CUSTOMER ACCOUNT ACTIVITY STATEMENT                  DATE 02/21/17
RBQ BY MXS                                                                             PAGE    1



MAY E MCCLOUD
C/0 VERA JONES
1818 S ALDEN ST
PHILADELPHIA                PA 19143



LOAN NUMBER: 0503182676
★A*****************************************************************************

                                     CURRENT ACCOUNT INFORMATION
 'DATE           TOTAL              PRINCIPAL        LOAN            CURRENT
 PAYMENT         PAYMENT            & INTEREST     INTEREST         PRINCIPAL          ESCROW
  DUE            AMOUNT              PAYMENT         RATE            BALANCE           BALANCE
12-01-16             524.51             386.54      5.25000          63,784.05       1,181.51
  2ND MORTGAGE:                                  0.00   0.00000             0.00
*******************************************************************************


                     ACTIVITY FOR PERIOD 04/01/11 - 02/21/17
PROCESS    DUE       TRANSACTION                  TRANSACTION                    EFFECTIVE DATE
 DATE      DATE      CODE                         DESCRIPTION                    OF TRANSACTION


  TRANSACTION     PRIN. PAID/                   ESCROW PAID/               OTHER           -
    AMOUNT           BALANCE         INTEREST    BALANCE       AMOUNT   CODE/DESCRIPTION

02-16-17     12-16    152    LATE CHARGE ASSESSMENT
          0.00              I .00     0.00      0.00             19.33-1 LATE CHARGE
01-27-17     02-17    313    CITY TAX
      335.62-             I .00       0.00    335.62-
                                                  1181.51   NEW PRINCIPAL/ESCROW BALANCES
01-17-17  12-16       152  LATE CHARGE ASSESSMENT
        0.00             0.00       0.00      0.00               19.33-1 LATE CHARGE
12-28-16  11-16       174  PAYMENT
      524.00           107.02     279.52    137.46
                  63,784.05                       1517.13     NEW PRINCIPAL/ESCROW BALANCES
12-22-16  00-00       631  PROPERTY PRESERVATION
       15.00             0.00       0.00      0.00
12-16-16  11-16  152  LATE CHARGE ASSESSMENT
        0.00        0.00       0.00      0.00                    19.33-1 LATE CHARGE
12-07-16  11-16  148  RETURNED CHECK
        0.00      107.02-    279.52-   137.96
               63,891.07              1379.67                  NEW PRINCIPAL/ESCROW BALANCES
12-05-16  11-16  172  PAYMENT                                                          12-04-16
      524.50      107.02     279.52    137.96
               63,784.05              1517.63                  NEW PRINCIPAL/ESCROW BALANCES
11-16-16  11-16  152  LATE CHARGE ASSESSMENT
        0.00        0.00       0.00      0.00                    19.33-1 LATE CHARGE
11-08-16  11-16  148  RETURNED CHECK
        0.00      107.02-    279.52-   137.96
               63,891.07              1379.67                  NEW PRINCIPAL/ESCROW BALANCES
    Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 56 of 100 PageID# 750



                       5151 CORPORATE DR.
                       TROY, MI 48098-2639
                       PHONE: (800)968-7700
                       FLAGSTAR.COM



                          CUSTOMER ACCOUNT ACTIVITY STATEMENT           DATE 02/21/17
REQ BY MXS                                                                    PAGE     2



MAY E MCCLOUD
LOAN NUMBER: 0503182676

                    ACTIVITY FOR PERIOD 04/01/11 - 02/21/17
PROCESS    DUE      TRANSACTION              TRANSACTION               EFFECTIVE DATE
 DATE      DATE     CODE                     DESCRIPTION               OF TRANSACTION

  TRANSACTION     PRIN. PAID/          ESCROW PAID/                 OTHER
    AMOUNT         BALANCE    INTEREST   BALANCE    AMOUNT      CODE/DESCRIPTION

11-04 16  11- 16    172  PAYMENT
      524.50         107.02     279.52       137.96
                  63,784.05                 1517.63    NEW PRINCIPAL/ESCROW BALANCES
10-06 >16  11< 16   148  RETURNED CHECK
         0.00        107.02-    279.52-      137.96-
                  63,891.07                 1379.67    NEW PRINCIPAL/ESCROW BALANCES
10-04-16  11 16     172  PAYMENT
      524.50         107.02     279.52       137.96
                  63,784.05                 1517.63    NEW PRINCIPAL/ESCROW BALANCES
09-06-16  10 16     172  PAYMENT                                              09-04-16
      524.50         106.55     279.99       137.96
                  63,891.07                 1379.67    NEW PRINCIPAL/ESCROW BALANCES
08-04-16  09 16     172  PAYMENT
      524.50         106.09     280.45       137.96
                  63,997.62                 1241.71    NEW PRINCIPAL/ESCROW BALANCES
07-05-16  08 16      172  PAYMENT                                             07-04-16
      524.50          105.62     280.92      137.96
                   64,103.71                1103.75    NEW PRINCIPAL/ESCROW BALANCES
06-06-16  07<    16  172  PAYMENT                                             06-04-16
      524.50          105.16     281.38      137.96
                   64,209.33                 965.79    NEW PRINCIPAL/ESCROW BALANCES
05-04-16   06-   16  172  PAYMENT
      524.50          104.71     281.83      137.96
                  64,314.49                  827.83    NEW PRINCIPAL/ESCROW BALANCES
04-04-16   05 16    172  PAYMENT
      524.51         104.25     282.29       137.97
                  64,419.20                  689.87    NEW PRINCIPAL/ESCROW BALANCES
03-04-16  04- 16    172  PAYMENT
      524.51         103.80     282.74       137.97
                  64,523.45                  551.90    NEW PRINCIPAL/ESCROW BALANCES
02-04-16  03 16     172
                     PAYMENT
      524.51     103.34     283.20           137.97
              64,627.25                      413.93    NEW PRINCIPAL/ESCROW BALANCES
01-26-16 02 16 313 CITY TAX
      335.62       0.00       0.00           335.62-
                                             275.96    NEW PRINCIPAL/ESCROW BALANCES
   Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 57 of 100 PageID# 751




                        5151 CORPORATE DR.
                        TROY, MI 48098-2639
                       PHONE: (800)968-7700
                       FLAGSTAR.COM



                            CUSTOMER ACCOUNT ACTIVITY STATEMENT            DATE 02/21/17
REQ BY MXS                                                                      PAGE      3



MAY E MCCLOUD
LOAN NUMBER: 0503182676

                      ACTIVITY FOR PERIOD 04/01/11 - 02/21/17
PROCESS    DUE        TRANSACTION              TRANSACTION                EFFECTIVE DATE
 DATE      DATE       CODE                     DESCRIPTION                OF TRANSACTION

  TRANSACTION     PRIN, PAID/                ESCROW PAID/              OTHER
   AMOUNT            BALANCE     INTEREST      BALANCE    AMOUNT   CODE/DESCRIPTION

01-04-16  02-16       172  PAYMENT
      524.51           102.89     283.65       137.97
                  64,730.59                     611.58    NEW PRINCIPAL/ESCROW BALANCES
12-04-15  01-16       172  PAYMENT
      524.51           102.45     284.09       137.97
                  64,833.48                    473.61     NEW PRINCIPAL/ESCROW BALANCES
11-25-15  12-15       351  INSURANCE
    1,320.00-            0.00       0.00       1320.00-
                                                335.64    NEW PRINCIPAL/ESCROW BALANCES
11-04-15  12-15       172   PAYMENT
      524 51           102.00       284.54      137.97
                  64,935.93                    1655.64    NEW PRINCIPAL/ESCROW BALANCES
10-05-15  11-15   172  PAYMENT                                                  10-04-15
      524 51       101.55     284.99            137.97
                65,037.93                      1517.67    NEW PRINCIPAL/ESCROW BALANCES
09-04-15   10-15  172  PAYMENT
      524 51           101.11       285.43      137.97
                  65,139.48                    1379.70    NEW PRINCIPAL/ESCROW BALANCES
08-04-15  09-15       172  PAYMENT
      524 51           100.67     285.87        137.97
                  65,240.59                    1241.73    NEW PRINCIPAL/ESCROW BALANCES
07-06-15     08-15    172    PAYMENT                                             07-04-15
      524 ,51        100.23         286.31      137.97
                  65,341.26                    1103.76    NEW PRINCIPAL/ESCROW BALANCES
06-04-15   07-15  172  PAYMENT
      524 ,51       99.80     286.74            137.97
                65,441.49                       965.79    NEW PRINCIPAL/ESCROW BALANCES
05-04-15   06-15  172  PAYMENT
      524 .51       99.36     287.18            137.97
                  65,541.29                     827.82    NEW PRINCIPAL/ESCROW BALANCES
04-06-15   05-15      172    PAYMENT                                             04-04-15
      524 .51      98.93     287.61             137.97
               65,640.65                        689.85    NEW PRINCIPAL/ESCROW BALANCES
03-23-15  04-15  172  PAYMENT                                                    03-21-15
      524.51       98.50     288.04             137.97
                  65,739.58                     551.88    NEW PRINCIPAL/ESCROW BALANCES
    Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 58 of 100 PageID# 752



                       5151 CORPORATE DR.
                      TROY, MI 48098-2639
                      PHONE; (800)968-7700
                      FLAGSTAR.COM



                           CUSTOMER ACCOUNT ACTIVITY STATEMENT            DATE 02/21/17
REQ BY MXS                                                                        PAGE   4



MAY E MCCLOXJD
LOAN NUMBER: 0503182676

                     ACTIVITY FOR PERIOD 04/01/11 - 02/21/17
PROCESS    DUE       TRANSACTION              TRANSACTION                EFFECTIVE DATE
 DATE      DATE      CODE                     DESCRIPTION                OF TRANSACTION


  TRANSACTION     PRIN. PAID/          ESCROW PAID/ — -              -OTHER
    AMOUNT         BALANCE    INTEREST   BALANCE    AMOUNT        CODE/DESCRIPTION

03-04-15   03-15     172   PAYMENT
      524 51       98.07     288.47           137.97
               65,838.08                      413.91     NEW PRINCIPAL/ESCROW BALANCES
02-11-15  02-15  313  CITY TAX
      335 62-       0.00       0.00           335.62-
                                              275.94     NEW PRINCIPAL/ESCROW BALANCES
02-04-15   02-15     172   PAYMENT
      524 51          97.64        288.90     137.97
                  65,936.15                   611.56     NEW PRINCIPAL/ESCROW BALANCES
01-05-15  01-15      172  PAYMENT                                                 01-04-15
      524 51           97.22     289.32       137.97
                  66,033.79                   473.59     NEW PRINCIPAL/ESCROW BALANCES
12-04-14   12-14     172
                     PAYMENT
      524 51      96.79     289.75            137.97
              66,131.01                        335.62    NEW PRINCIPAL/ESCROW BALANCES
li-19-14 12-14 351 INSURANCE
    1,320 00-          0.00           0.00    1320.00-
                                               197.65    NEW PRINCIPAL/ESCROW BALANCES
11-04-14     11-14   172    PAYMENT
      524 51           96.37       290.17      137.97
                  66,227.80                   1517.65    NEW PRINCIPAL/ESCROW BALANCES
10-06-14  10-14  172  PAYMENT                                                     10-04-14
      524 51       95.95     290.59            137.97
               66,324.17                      1379,68    NEW PRINCIPAL/ESCROW BALANCES
09-04-14     09-14   172    PAYMENT
      524 ,51          95.53       291.01      137.97
                   66,420.12                  1241.71    NEW PRINCIPAL/ESCROW BALANCES
08-14-14     08-14   172    PAYMENT
           .00         95.12         291.42    137.97
                   66,515.65                  1103.74    NEW PRINCIPAL/ESCROW BALANCES
08-14-14   07-14     172  PAYMENT
    1,049 .02          94.70     291.84      137.97
                   66,610.77                 965.77      NEW PRINCIPAL/ESCROW BALANCES
07-16-14    07-14    152    lATE CHARGE ASSESSMENT
        0 .00           0.00          0.00       0.00       19.33-1 LATE CHARGE
06-06-14    07-14    173  PAYMENT
       15 . 00          0.00          0.00       0.00       15.00 W WESTERN UNION
    Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 59 of 100 PageID# 753




                      5151 CORPORATE DR.
                      TROY, MI 48098-2639
                      PHONE: (800)968-7700
                      FLAGSTAR.COM



                          CUSTOMER ACCOUNT ACTIVITY STATEMENT           DATE 02/21/17
REQ BY MXS                                                                     PAGE   5



MAY E MCCLOUD
LOAN NUMBER: 0503182676

                    ACTIVITY FOR PERIOD 04/01/11 - 02/21/17
PROCESS    DUE      TRANSACTION            TRANSACTION                 EFFECTIVE DATE
 DATE      DATE     CODE                   DESCRIPTION                 OF TRANSACTION

  TRANSACTION     PRIN. PAID/          ESCROW PAID/ -               OTHER-
    AMOUNT         BALANCE    INTEREST   BALANCE    AMOUNT      CODE/DESCRIPTION

06-06-14  06-14     172 PAYMENT
      524.51          94 29    292.25      137.97
                  66,705 47                827.80    NEW PRINCIPAL/ESCROW BALANCES
05-05-14  05-14   172  PAYMENT                                                 05-02-14
      636.68        93 88     292.66       250.14
                66,799 76                  689.83    NEW PRINCIPAL/ESCROW BALANCES
04-18-14   00-00  307  ESCROW REFUND
      628.51-         0 00          0.00   628.51-
                                           439.69    NEW PRINCIPAL/ESCROW BALANCES
04-01-14  05-14    173  PAYMENT
       15.00          0 00          0.00     0.00        15.00 W WESTERN UNION
04-01-14   04-14    172
                      PAYMENT
      636.68       93 47     293.07        250.14
               66,893 64                   1068.20   NEW PRINCIPAL/ESCROW BALANCES
03-05-14  04-14  173  PAYMENT
       15.00        0 00       0.00          0.00        15.00 W WESTERN UNION
03-05-14  03-14  172 PAYMENT
      636.68       93 06     293.48        250.14
                  66,987 11                818.06    NEW PRINCIPAL/ESCROW BALANCES
02-05-14  03-14    173    PAYMENT
       15.00          0
                      00       0.00          0.00        15.00 W WESTERN tJNION
02-05-14  02-14    172PAYMENT
      656.34          66
                     92      293.88        250,14        19.66 1 LATE CHARGE
               67,080 17                   567.92    NEW PRINCIPAL/ESCROW BALANCES
01-27-14  02-14  313  CITY TAX
      335 62-       0 00       0.00         335.62
                                            317.78   NEW PRINCIPAL/ESCROW BALANCES
01-22-14   02-14    173   PAYMENT
       15.00        0.00       0.00      0.00            15.00 W WESTERN UNION
01-22-14  01-14  172  PAYMENT
      636.68       92.26     294.28    250.14
               67,172.83               653.40        NEW PRINCIPAL/ESCROW BALANCES
01-16-14  01-14  152  LATE CHARGE ASSESSMENT
        0.00        0.00       0.00      0.00            19.33-1 LATE CHARGE
01-10-14  01-14  173  PAYMENT
        0.00        0.00       0.00      0.00            19.33 1 LATE CHARGE
                                                         19.33-
    Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 60 of 100 PageID# 754



                      5151 CORPORATE DR.
                      TROY, MI 48098-2639
                      PHONE: {800)968-7700
                      FIiAGSTAR.COM



                          CUSTOMER ACCOUNT ACTIVITY STATEMENT              DATE 02/21/17
REQ BY MXS                                                                      PAGE   6



MAY E MCCLOUD
LOAN NUMBER: 0503182676


                    ACTIVITY FOR PERIOD 04/01/11 - 02/21/17
PROCESS    DUE      TRANSACTION             TRANSACTION                   EFFECTIVE DATE
 DATE      DATE     CODE                    DESCRIPTION                   OF TRANSACTION


  TRANSACTION     PRIN. PAID/          ESCROW PAID/                   -OTHER
    AMOUNT         BALANCE    INTEREST   BALANCE    AMOUNT         CODE/DESCRIPTION

01-03-14  12-13     173   PAYMENT
        0.00          91.85       294.69    250.14     636.68-
                  67,265.09                 403.26    NEW PRINCIPAL/ESCROW BALANCES
01-03-14   12-13    173  PAYMENT
       15.00           0.00         0.00     0.00         15.00 W WESTERN UNION
01-03-14   12-13    172  PAYMENT
      656.01           0.00       0.00      0.00       656.01
12-16-13  12-13     152  LATE CHARGE ASSESSMENT
        0.00           0.00       0.00      0.00          19.33-1 LATE CHARGE
11-20-13  12-13     351  INSURANCE
    1,320.00-          0.00       0.00   1320.00-
                                          153.12      NBW PRINCIPAL/ESCROW BALANCES
11-01-13   12-13    173   PAYMENT
       15.00           0.00       0.00        0.00        15.00 W WESTERN UNION
11-01-13  11--13    172  PAYMENT
      636.68          91.45     295.09      250.14
                  67,356.94                1473.12    NEW PRINCIPAL/ESCROW BALANCES
10-07-13   10 13    172   PAYMENT                                               10-05-13
      636.68          91.05       295.49    250.14
                  67,448.39                1222.98    NEW PRINCIPAL/ESCROW BALANCES
09-06-13  09 13     172  PAYMENT
      636.68          90.66     295.88      250.14
                  67,539.44                 972.84    NEW PRINCIPAL/ESCROW BALANCES
08-14-13   08 13    172   PAYMENT
      636.68          90.26       296.28    250.14
                  67,630.10                 722.70    NEW PRINCIPAL/ESCROW BALANCES
07-05-13   07 •13   172  PAYMENT
      636.66          89.87     296.67      250.14
                  67,720.36                 472.56    NEW PRINCIPAL/ESCROW BALANCES
06-04-13   06 13    168   REPAY OF ESCROW ADVANCE
        0.00           0.00         0.00     27.72-       27.72
06-04-13  06 13     172   PAYMENT
      636.68          89.48       297.06    250.14
                  67,810.23                 222.42    NEW PRINCIPAL/ESCROW BALANCES
05-07-13    05 13   168  REPAY OF ESCROW ADVANCE
          0.00         0.00       0.00    109.22-         109.22
      Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 61 of 100 PageID# 755




                         5151 CX)RPORATE DR.
                         TROY, MI 48098-2639
                         PHONE: (800)968-7700
                         PLAGSTAR.COM



                             CUSTOMER ACCOUNT ACTIVITY STATEMENT             DATE 02/21/17
REQ BY MXS                                                                         PAGE   7



MAY E MCCLOUD
LOAN NUMBER: 0503182676

                       ACTIVITY FOR PERIOD 04/01/11 - 02/21/17
PROCESS      DUE       TRANSACTION             TRANSACTION                  EFFECTIVE DATE
 DATE        DATE      CODE                    DESCRIPTION                  OF TRANSACTION

     TRANSACTION    PRIN. PAID/          ESCROW PAID/                    OTHER
       AMOUNT        BALANCE    INTEREST   BALANCE    AMOUNT         CODE/DESCRIPTION

05-07-13  05- 13       172   PAYMENT
      515.09             89 09       297.45  109.22          19.33 1 LATE CHARGE
                    67,899 71                 27.72       NEW PRINCIPAL/ESCROW BALANCES
04-23-13    04 13      168  REPAY OF ESCROW ADVANCE
        0.00              0 00       0.00    109.22         109.22
04-23-13  04- 13       172   PAYMENT
        495.76           88 70       297.84    109.22
 •
                    67,988 80               136.94        NEW PRINCIPAL/ESCROW BALANCES
04-16-13     04- 13    152 LATE CHARGE ASSESSMENT
          0.00           0 00       0.00      0.00           19.33-1 LATE CHARGE
02-25-13     03   13  168  REPAY OF ESCROW ADVANCE
        0.00             0 00       0.00    109.22          109.22
02-25-13  03-     13  172  PAYMENT
        495.76          88 31     298.23    109.22
                    68,077 50               246.16        NEW PRINCIPAL/ESCROW BALANCES
02-04-13  02      13  168  REPAY OF ESCROW ADVANCE
        0.00              0 00         0.00    109.22-      109.22
02-04-13  02- 13       172  PAYMENT                                                02-02-13
        495.76          87 93        298.61    109.22
                    68,165 81                  355.38-    NEW PRINCIPAL/ESCROW BALANCES
01-29-13     02 13     161   ESCROW ADVANCE
      464.60             0 00       0.00       464.60
01-29-13  02- 13       313 CITY TAX
        484.33-          0 00          0.00    484.33-
                                               464.60-    NEW PRINCIPAL/ESCROW BALANCES
12-26-12    01-13      168   REPAY OF ESCROW ADVANCE
          0.00           0 00          0.00     89.49-       89.49
12-26-12  01--13       172   PAYMENT
      495.76             87 55       298.99    109.22
                    68,253 74                   19.73     NEW PRINCIPAL/ESCROW BALANCES
1?-14-12     01   13   161   ESCROW ADVANCE
       89.49              0 00       0.00       89.49
12-14-12  08 12        351  INSURANCE
      1,320.00            0 00       0.00      1320.00-
                                                89.49-    NEW PRINCIPAL/ESCROW BALANCES
12-06-12  01-13        173   PAYMENT
       19.00                 00        0.00      0.00        19.00 1 LATE CHARGE
    Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 62 of 100 PageID# 756


                        5151 CORPORATE DR.
                        TROY, MI 48098-2639
                        PHONE; (800)968-7700
                        FLAGSTAR.COM



                             CUSTOMER ACCOUNT ACTIVITY STATEMENT            DATE 02/21/17
REQ BY MXS                                                                        PAGE   8



MAY E MCCLOUD
LOAN NUMBER; 0503182676

                      ACTIVITY FOR PERIOD 04/01/11 - 02/21/17
PROCESS     DUE       TRANSACTION             TRANSACTION                 EFFECTIVE DATE
 DATE       DATE      CODE                    DESCRIPTION                 OF TRANSACTION

  TRANSACTION       PRIN. PAID/          ESCROW PAID/                  OTHER--
    AMOUNT           BALANCE    INTEREST   BALANCE    AMOUNT       CODE/DESCRIPTION

11-06-12    12-12    172  PAYMENT
        495 76         87.17     299.37       109.22
                   68,341.29                 1230.51    NEW PRINCIPAL/ESCROW BALANCES
11-05-12  11-12  172  PAYMENT                                                     11-03-12
      495 76       86.79     299.75           109.22
               68,428.46                     1121.29    NEW PRINCIPAL/ESCROW BALANCES
10-17-12  10-12  172  PAYMENT
      495 76       86.
                     .41     300.13        109.22
                   68,515.
                         .25              1012.07       NEW PRINCIPAL/ESCROW BALANCES
10-16-12    10-12    152  LATE CHARGE ASSESSMENT
        0   00          0.00       0.00      0.00           19.33-1 LATE CHARGE
09-10-12    09-12    172 PAYMENT                                                  09-08-12
      495   76         86.03     300.51    109.22
                   68,601.66                  902.85    NEW PRINCIPAL/ESCROW BALANCES
08-03-12  08-13      351  INSURANCE
      187 50-           0.00       0.00       187.50<
                                       793.63           NEW PRINCIPAL/ESCROW BALANCES
08-03-12    09-12175  PRINCIPAL PAYMENT
            00      5.00       0.00      0.00
               68,687.69                                NEW PRINCIPAL/ESCROW BALANCES
08-03-12  08-12  173 PAYMENT
      495 76       85.63     300.91    109.22
               68,692.69               981.13           NEW PRINCIPAL/ESCROW BALANCES
07-02-12  08-12  175  PRINCIPAL PAYMENT
          00        5.00       0.00      0.00
               68,778.32                                NEW PRINCIPAL/ESCROW BALANCES
07-02-12  07-12  173  PAYMENT
      495.76       85.24     301.30    109.22
                   68,783.32                  871.91    NEW PRINCIPAL/ESCROW BALANCES
06-04-12    07-12    175  PRINCIPAL PAYMENT                                       06-02-12
          5.00          5.00       0.00         0.00
                   68,868.56                            NEW PRINCIPAL/ESCROW BALANCES
06-04-12  06-12  173  PAYMENT                                                     06-02-12
      495.76       84.85     301.69           109.22
               68,873.56                      762.69    NEW PRINCIPAL/ESCROW BALANCES
05-15-12  01-13  351  INSURANCE
      435.00-       0.00       0.00           435.00-
                                              653.47    NEW PRINCIPAL/ESCROW BALANCES
      Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 63 of 100 PageID# 757




                        5151 CORPORATE DR.
                        TROY, MI 48098-2639
                        PHONE: (800)968-7700
                        FLAGSTAR.COM



                            CUSTOMER ACCOUNT ACTIVITY STATEMENT           DATE 02/21/17
REQ BY MXS                                                                      PAGE     9



MAY E MCCLOUD
LOAN NUMBER; 0503182676

                     ACTIVITY FOR PERIOD 04/01/11 - 02/21/17
PROCESS      DUE     TRANSACTION              TRANSACTION                EFFECTIVE DATE
 DATE        DATE    CODE                     DESCRIPTION                OP TRANSACTION

     TR/^NSACTION   PRIN. PAID/          ESCROW PAID/                 OTHER
       AMOUNT        BALANCE    INTEREST   BALANCE    AMOUNT      CODE/DESCRIPTION

05-03-12  05-12      172
                      PAYMENT
      506 99       84 48     302.06           120.45
               68,958 41                     1088.47    NEW PRINCIPAL/ESCROW BALANCES
04-11-12  00-00  307  ESCROW REFUND
       36 71-       0 00       0.00            36.71-
                                              968.02    NEW PRINCIPAL/ESCROW BALANCES
04-02-12  05-12      175  PRINCIPAL PAYMENT
       19 33           19 33       0.00         0.00
                    69,042 89                           NEW PRINCIPAL/ESCROW BALANCES
04-02-12     04-12    172
                      PAYMENT
      506 99       84 03     302.51    120.45
 •
               69,062 22              1004.73           NEW PRINCIPAL/ESCROW BALANCES
03-05-12  04-12  175  PRINCIPAL PAYMENT                                         03-03-12
       19 33       19 33       0.00      0.00
               69,146 25                                NEW PRINCIPAL/ESCROW BALANCES
03-05-12  03-12  172  PAYMENT                                                   03-03-12
      516 99       83 57     302.97           120.45        10.00 2 RETURNED CHECK FEE
               69,165 56                      884.28    NEW PRINCIPAL/ESCROW BALANCES
02-15-12  02-12  313  CITY TAX
      440 67-       0 00       0 00           440.67-
                                              763.83    NEW PRINCIPAL/ESCROW BALANCES
02-13-12  02-12       172    PAYMENT
      506 99            83 21      303.33     120.45
                    69,249   15              1204.50    NEW PRINCIPAL/ESCROW BALANCES
                           Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 64 of 100 PageID# 758

16461-721                           FLAGSTAR BANK, FSB                             LOAN HISTORY Y-T-D INV FIB CAT 819 INV» 1713903575 T13 12/31/11
                                                                                                                                                  PAGE  25214
                           MAY E MCCIiOUD                                                                                                    EMP 0   POFO
OLNH      0503182676
                                                                1361 S 46TH ST                        PHILADELPHIA             PA 19143
ni«;T MTflP PRTN 2ND MTGB PRIN      ESC BAL         REST ESC     SUSPENSE       ADV BAL     REPL RES    HUD BAL      LC BAL    INT DUE DUE DATE HUD PRT OF M
       69 332 37               00       1084.05         .00             .00        .00          .00          .00        .00           .00 02-01-12      ,00 00 0
0 P i I 1ST     P&I 2ND      CO TAX CITY TAX      HAZ INS      HIP      LIEN    BSC   A & H       LIFE        MISC         REP RES   TOT PAYMT INT RATE DT BM
     386 54          00          00    36.82        72.50       .00     11.13   .00     .00 0      .00 0        .00 0          .00      506.99 .0525000 1 8
0      1ST ORIG MTG 2ND ORIG'mTG            PRIN BAL BEG INT IND CAP FLAG          MTGR SSN        DBF INT BAL      PRIOR YR PPD INT      PPD INT IND GPM ORG
            70 000                  0             70,000.00                      160 26 2956               0.00                  0.00         0
OASSUM-DT XFER-DEED FHA-SEC/NUM             LIP PAYOFF FC-TRK-SW YE-ACQ-RPT/DATE           SALE-ID EXEMPT PLGD-LN PMT-OPT CALC-MBTH ELOC BNKRPCY CH/DT
OPMT PERIOD 1098-DBT-HIST POINTS-PAID/RPTG YR SUPPR-MICR-STMT DI-NOT-RPT-YR REAS CAUS RI-HDR-SW      IST-DUE-DT REO STAT/COMPL DT
     12                                .00                                                        ^     06-11
OIOE CREDIT YTD/W-H SW/W-H BALANCE lORE CREDIT YTD/W-H SW/W-H BALANCE CONSTR CD NO PURGE FLAG/YR       BNKRPT STAT LAST DBF DUE
            00                .00              .00                 .00                                                  05-41
OREC CORP ADV BAL   3RD REC CORP ADV BAL   FORECL HKST CODE/REINSTATE DATE INIT
                                                                           INIT ESC
                                                                                ESC
                                                                                 Y
                                                                                    STMT
                                                                                    STMT CODE
                                                                                         CODE /
                                                                                              / DATE
                                                                                                DATE
                                                                                              11-29-11
                                                                                                       LOSS MIT STATUS/COMPL DATE
             .00                          .00
                              AMOUNT      PRINCIPAL    PRINCIPAL    INTEREST    ESCROW       ESCROW    ADVANCE    STATUS     STATUS     UNEARNED      OTHER  CFD
0 DUE    PROC   TP   SQ
                             RECEIVED        PAID       BALANCE       PAID       PAID       BALANCE    BALANCE    AMOUNT    BALANCE     INT-BAL.     AMOUNTS DCT
 DATE    DATE      TR NO
                                                         70000.00                            990.45        .00                  .00         .00
 BAL-FWD
                              2148.78        323.27      69676.73     1343.71   481.80      1472.25        .00       .00        .00         .00
09-11 09-30 1 70       1
                                                                                                                                               ACTION A540
                               CHECK it                                          870.00-    602.25             PAYEE CD
09-11 09-30 3 51
                               506.99         81.70      69595.03     304.84     120.45     722.70         .00     .00       .00            .00               ]
10-11 10-04 1 72
                                                                                                               MPL-ID GLBL
                                                                                                               PRV-PD FROM; 10-03-11       THRU: 10-03-11 L
                                                                                                                                                      14.52 AA
                                                                                                                  BATCH 601 EDIT-SBQ 602573
                               510.99         82.06      69512.97      304.48    120.45      843.15        .00       .00       .00          .00        4.00   11
 11-11 10-31 1 72      1
                                                                                                                 MPL-ID GLBL
                                                                                                                 PRV-PD FROM: 10-03-11     THRU: 10-31-11 L
                                                                                                                                                    14.50 AA
                                                                                                                  BATCH 616 EDIT-SEQ 044796
                               522.32         82.42      69430.55      304.12    120.45      963.60        .00       .00       .00          .00       15.33   11
 12-11 12-01 1 72
                                                                                                                 MPL-ID GLBL
                                                                                                                 PRV-PD FROM: 10-31-11     THRU: 12-01-11 L
                                                                                                                                                    14.48 AA
                                                                                                                  BATCH 616 EDIT-SEQ 120945
                                15.33         15.33      69415.22         .00         00     963.60        .00       .00        .00         .00
 01-12 12-01 1 75
                                                                                                                 MPL-ID GLBL
                                                                                                                 PRV-PD FROM; 12-01-11     THRU: 12-01-11 L
                                                                                                                  BATCH 616 EDIT-SEQ 120945
 01-12 12-29 1 72              506.99         82.85      69332.37      303.69    120.45     1084.05        .00       .00       .00          .00
                                                                                                                 MPL-ID GLBL
                                                                                                                 PRV-PD FROM: 12-01-11     THRU: 12-29-11 L
                                                                                                                                                    14.46 AA
                                                                                                                  BATCH 600 EDIT-SEQ 148941
             Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 65 of 100 PageID# 759

                                                             MOITOACB          UZSTOBV             LBDGER
                                                                                                                                                                   FdOe 1 of 1
                                                                     01/01/2011    -     13/31/3011
Loan    S03182676     Loan Type:     ML       Boctover:        Nay E Kceloud     )0(X-»C-2956

Status    ACTIvs    09/01/11                Ctrl       KQa           Int Status                                    Type   COMV

P L I        386.54            Paynent         506.99                Inv ID    1713903575                          Late Due

Desc Te»Dt Pd-TO          1       Principal        1     1        Interest—                     Escrow-        1   1      CsctovZ—      1   1—Late--I   l-Total-
                                                                                     •

BAL     05/04 05/11                  70.000.00                          120.02                        490.45                         0.00

MSG 05/12 Payaenc updated by         see Audit Trail

SAL     05/12 SOLD FROM       98 TO KGa

K0S2 05/16 HAZARD                         Cf584834 VA4B93              PRO         -870.00            120.45           0.00          0.00

LKB     05/23 06/11       00.29      69.919.71           306.25         427.07      120.45            240.90           o.oo          0.00     0.00       506.99

LKB     05/31 07/11       80.64      69,839.07           305.90         732.97      120.45            361.35           0.00          0.00     0.00       506.99

DCS     09/22 00/11       00.99      69.758.00           305.55       1.038.52      120.45            481.00           0.00          0.00     0.00       506.99

BSS     00/22 C DCS           0.00   69,750.08               0.00     1.038.52           0.00         481.00           0.00          0.00     0.00        15.00

OC3     09/01 09/11       01.35      69.676.73           305.19       1.343.71      120.45            602.25           0.00          0.00     o.oo       506.99


BCS     09/01 c Hes           0.00   69.676.73                0.00    1.343.71           0.00         602.25           0.00          0.00     0.00        15.00
    Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 66 of 100 PageID# 760

        Court of Common Picas of Phihulclpliia Couniy
                                Trial Division

                     Civil Cover Sheet
 PI.AIMTIFFS NAME                                                                      1 DEFENDANTS NAME
  MATRIX FINANCIAL SERVICES CORPORATION                                                    MAY E. HCCLOUD



 PLAINTIFFS ADDRESS                                                                        DEFENDANT'S ADDRESS
  5151 CORPORATE DRIVE                                                                       1361 SOUTH 46TH STP£ET
  TROY MI 48098                                                                              PHILADELPHIA PA 19143                                              !



 PI.AINTIFFS NAMF                                                                      • DEFENDANT'S NAME
                                                                                       ; VERA L. JONES
                                                                                       t

                                                                                       1
PLACNTIFFS ADDRESS                                                                         DEFENDANTS ADDRESS
                                                                                            1361 SOUTH 46TH STREET
                                                                                            PHTIADELPHIA PA 19143



PLAINTIFFS NAME                                                                            DEFENDANTS NAME




PLAINTIFFS ADDRESS                                                                         DEFENDANTS ADDRESS




TOTAl NUMBER OF PtAINTlFFS              TOTAL NUMBER OF DEFENDANTS          COMMENCEMENT OF ACTION

                                                                                                             O Pcttiion Action            [J Notice of Appeal
                 1
                                                                                                  mmon^iUlLl Transfer Front Other Jurisdictions

AMOUNT IN CONTROVERSY               COURT PROGRAMS                 •<■■

                                    □ Arhitration                                                                 ommerce                  LJ Settlcitieni
 □ SS0.000.00or]c&s                 Q Jury                                                                       Minor Coun Appeal        □ Minors
Q More than SSO.OOO.OO              O Non-Jury...;                                                                tatutoiy Appeals        O W/I)/Sumval
                                    [Xl Other: MOROIS
CASE TYPE AND CODE

   3D - RESIDENTIAL OWNER


STATUTORY BASIS FOR CAUSE OF ACTION




RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER)
                                                                                RED                                         ; IS CASE SUBJECT TO
                                                                                                                             COORDINATION OROI:R7
                                                                             PROPROTHY                                                   YES           NO


                                                                          MAY 23 2017

                                                                              M. BRYANT

TO THE PROTHONOTARY:
Kituiiy enter my appearance on behalf of Plaintiff/Pciitioner/Appcllant: MATRIX FIHANCIA.L SERVICES
                           .    .      . .           .   . .   .                               CORPORATION
Papers may be served at the address set forth below.

NAME OF PLAINrtFf •SA»KTIIlO.VEI»S'AIT»(:| | ANT'S ATTORNEY                        I ADDRESS
 ABIGAIL         BPUMNER                                                           !       1617 JOHN F KENNEDY BLVD
                                                                                i          PHILADELPHIA PA L910.3
PHONE NUMBER                                 FAX NUMBtilt

  (215)563-7000                              (215)563-7009

SUPREME COURT IDENTIFICATION NO                                                ! E-MACL ADDRESS
 319034                                                                        !           ABIGAIL.BRUNNERQ PHELANHALLINAN.COM

SIGNATURE OF FlUNG ATTORNEY OR I'AKIY                                          I DATE SUBMinEO
                                                                               I
 ABIGAIL         BHUNNLR
                                                                               j           Tuesday, May 23, 2017, 08:01 pin

                                                         FINAL COPY (Approved by Iho Prolhonoiary Clerk)
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 67 of 100 PageID# 761




                                                     NOTICE
                                                                                File$*9tid.Jii^^3.te43*by the

                You have been sued in Couit If you wish to defend against the clai

     following pages, you must take action within twenty (20) days after this ComplarntStjj^^tice
     are served by entering a written appearance personally or by attorney and filing in writing with

     the Court your defenses or objections to the claims set forth against you. You are warned that if

     you fail to do so,the case may proceed without you, and aJudgment may be entered against you
                                                       #



     by the Court without further notice for any money claimed in the Complaint or for any other

     claim or relief requested by the plaintifT. You may lose money or property or other rights

     important to you.

               YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO

     NOT HAVE A LAWYER,GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW.

     THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRJNG A LAWYER.

               IF YOU CANNOT AFFORD TO HIRE A LAWYER,THIS OFFICE MAY BE ABLE

    TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER

    LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.



                                      Lawyer Rercrral and Information Service
                                          Philadelphia Bar Association
                                                1101 Market Street
                                                    1 Ith Floor
                                             Philadel|Aia,PA 19107
                                            Telephone{215)238^333




                                 (SEE ATTACHED ESPANOL AVISO)




    i-iictf: I0.M559                                                                      Case ID: 17().-S()3419
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 68 of 100 PageID# 762




                                                  AVISO




            Le han demandado a usted en la corte. Si usted desea defeoderse de las demandas

    expuestas en las paginas siguientes, debe tomar accldn dcntro dc veinle(20)dias al partir de la

    fecha dc la demanda y el aviso y debe asentar una comparencia escrita,en persona o con un

    abogado y entregar a la corte en forma escrita sus defensas o sus objecidnes a las demandas en su

    contra. Sea avisado que si usted no se defiende,el caso puede proceder sin usted y se puedc

    registrar una sentcncia contra usted por la corte sin otro aviso para cualquier dincro reclamado en

    esta demanda u otros reclames o eompensaeidn solicitado por el demandantc. Usted puedc

    perder dinero o sus propiedades u otros derechos importante para ti.

            USTED DEBE LLEVAR ESTE PAPEL A SU ABOOADO CUANTO ANTES. SI

    USTED NO TIENE UN ABOGADO,VAYA 0LLAME POR TELEFONO A LA OFICINA

    QUE ESTA SIGUIENTE. ESTA OFICINA PUEDE PROVEERLEINFORMACION SOBRE

    COMO CONSEGUIR UN ABOGADO.

            SI USTED NO PUEDE PAGAR POR LOS SERVICIOS DE UN ABOOADO.ESTA

    OFICINA PODRIA PROVEERLE INFORMACIQN SOBRE AGENCIAS QUE OFRECEN
    SERVICIOS LEGALES GRATIS0BAJO COSTO PARA PERSONAS ELEGIBLE.



                       ASSOCATlON DE LICENCIDADOS DE FILADELFIA
                      SERVICE DE REFERENCIA E INFORMACION LEGAL
                               1101 MARKET STREET,11™ FLOOR
                                     PHILADELPHIA,PA 19107
                                          (215)238-6300




   nci- 100135!.                                                                         Case ID: i7().S(D4i9
           Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 69 of 100 PageID# 763


                                                     RLEO
                                              01 ADO 2017 06:05 pm
                                            CMIAdmirdstraUon
                                              K. KALOGRIAS




                                             IN THE COURT OF COMMON PLEAS
                                          PHILADELPHIA COUNTY,PENNSYLVANIA

                  MATRIX FINANCIAL SERVICES                                         Court of Common Picas
                  CORPORATION
                                         Plaintiff                                  Civil Division

                         vs.                                                       PHILADELPHIA County

                  MAY E. MCCLOUU                                                    No. 170503419
                  VERA L. JONES

                                         Defendunis
                                                                     ORDER
                         AND NOW,this ^ day of                          ,2017, upon consideration ofPlaintiffs
                 motion for Service Pursuant to Special Order of Court, it is hereby ORDERED and DECREED,
                 that .said Motion is GRANTED.

                         It is further ORDERED and DECREED that Plaintiff may obtain service of the
                 Comptalm nnd of the NuIIll uf Ohuiffb Oulc. as authorized by Pa.RCP. 3129.2 (c)(])(i)(C), on
                 the above captioned Defendants, MAY E. MCCLOUD and VERA L JONES, by:
                                1.      Posting of the premises: 1361 SOUTH 46TH STREET.PHILADELPHIA,
                        PA 19J43-3827 by the Sheriff or a non-party competent adult; and
                                2.   /First class mail to MAY E. MCCLOUD and VERA L.JONES at the last

                        known address, 1818 SOUTH ALDEN STREET,PHILADELPHIA,PA 19143-5504 and
                        the mortgaged premises located at 1361 SOUTH 46TH STREET,PHILADELPHIA.PA
                        19143-3827. Service by mail is complete upon the date of mailing.
                       It is further ORDERED and DECREED that counsel for Plaintiff is hereby directed to file
                a ccnificaie ofservice with the Prothonotary's office to ensure compliance with iJiis Court Order.

               Matrix Financial Servic-ORDER                                         BY THE COURT:



                                                                                                     J.
                     17050341900009
               PH U 1004559/BCA
                                                                                                          Case ID: 170503419
                                                                                                      Control No.: 17080222
'COPIf^S     '3| IRS'JANT TO P?} R.C P               flB'l 1/201 7
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 70 of 100 PageID# 764




    PHELAN HALLINAN DIAMOND & JONES,LLP
    Abigail Brunner, Esq., Id. No.319034
    1617 JFK Boulevard,Suite 1400
    One Penn Center Plaza                                            ATTORNEY FOR PLAINTIFF
    Philadelphia,PA 19103
    AbigQil.Brunner@phelanhailinan.com
    215-563-7000


    MATRIX FINANCIAL SERVICES CORPORATION
    5151 CORPORATE DRIVE                                      COURT OF COMMON PLEAS
    TROY,MI 48098
                                                              CIVIL DIVISION
                    Plaintiff
    V.                                                        TERM

    MAY E. MCCLOUD                                            NO.
    1361 SOUTH 46TH STREET
    PHILADELPHIA,PA 19143-3827                                PHILADELPHIA COUNTY

    VERAL.JONES
    1361 SOUTH 46TH STREET
   PHILADELPHIA,PA 19143-3827



                    Defendants


                            CIVIL ACTION - LAW f3.0 REAL PROPERTVl
                            COMPLAINT IN MORTGAGE FORECLOSURE
                                           3010 FORECLOSURE




  Fiicfc IO04S59                                                                Case ID: 170503419
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 71 of 100 PageID# 765




   1.       Plaintiff is


            MATRIX FINANCIAL SERVICES CORPORATION
            5151 CORPORATE DRIVE
            TROY,MI 48098

   2.       The name(s)and last known address(es)ofthe Defendant(s)are:

            MAY E. MCCLOUD
            1361 SOUTH 46TH STREET
            PHILADELPHIA,PA 19143-3827

            VERAL.JONES
            1361 SOUTH 46TH STRJEET
            PHILADELPHIA,PA 19143-3827

            who is/are Ihe mortgagoifs)and/or real owncr(s)ofthe property hereinafter described,

   3.       On 04/14/2011 MAY E. MCCLOUD and VERA L. JONES made,executed and

            delivered a mortgage upon the premises hereinafter described to Mortgage Electronic

            Registration Systems,Inc. as Nominee for FLAGSTAR BANFC,FSB., which mortgage

           is recorded in the OlHice ofthe Recorder of Deeds ofPHILADELPHIA County,in

           Mortgage Document ID 52340885. By Assignment of Mortgage recorded 03/17/2017 the

           mortgage was assigned to PLAINTIFF, which A.ssignmcnt is recorded in Assignment of

           Mortgage DocumentID 53187986. The mortgage and assignment(s), ifany,are matters

           of public record and are incorporated herein by reference in accordance with Pa.R.C.P.

           1019(g); which Rule relieves the Plaintifffrom its obligations to attach documents to

           pleadings ifthose documents are of public record.

  4.       The premises subject to said mortgage is described as attached.




                                                                                       Case ID: 170503419
  Fite«: 1004359
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 72 of 100 PageID# 766




    5.        The mortgage is in default because monthly payments of principal and interest upon said
              mortgage due 12/01^016 and each month thereafter are due and unpaid, and by the terms

              ofsaid mortgage, upon failure of Mortgagor to make such payments after a date specified

              by written notice sent to Mortgagor,the entire principal balance and all interest due

              thereon are collectible forthwith.

    6.        The following amounts are due on the mortgage as of04/29/2017:

                      Principal Balance                                      $63,784.05
                      Interest                                                $1,652.18
                      11/01/2016 through 04/29/2017
                      Late Charges                                              S96.65
                      Property Inspections                                      $60.00
                      Subtotal                                              $65,592.88

                      Escrow Credit                                         ($1.181.51)
                        TOTAL                                               $64,411.37

    7.       Plaintiffis not seeking ajudgment of personal liability (or an in nersonam judgment)

             against the Defendant(s)in the Action; however,PlaintilT reserves its right to bring a

             separate Action to establish that right, ifsuch right exists. If Defendant(s) has/have

             received a discharge of personal iiability in a bankruptcy proceeding, tiiis Action of

             Mortgage Foreclosure is in no way an attempt to reestablish such personal liability

             discharged in bankruptcy, but only to foreclose the mortgage and sell the mortgaged

             premises pursuant to Pennsylvania Law.




                                                                                            Case ID: 170503419
   Filefl: IOOI559
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 73 of 100 PageID# 767




    8.      Notice ofIntention to Foreclose as set forth in Act 6 of 1974, Notice of Homeowner's

            Emergency Mortgage Assistance Program pursuant to Act 91 of 1983,as amended in

            2008,and/or Notice of Default as required by the mortgage document,as applicable, have

            been sent to the Defendant(s) on tlie date(s) set forth thereon, and the temporary stay as

            provided by said notice has terminated because Defendan((s) has/have failed to meet with

            the Plaintiffor an authorized consumer credit counseling agency, or has/have been denied

            assistance by the Pennsylvania Housing Finance Agency. A copy ofsaid notice(s),

            redacted to remove account information, is attached hereto as Exhibit "A".

            WHEREFORE,Plaintiffdemands an in rem judgment against the Defendant(s) in the

   sum of$64,411.37, together with interest, costs, fees, and charges collectible under the mortgage

   including but not limited to attomey fees and costs, and for the foreclosure and sale ofthe

   mortgaged property.

                                            PHELAN HALLINAN DIAMOND & JONES,LLP



                                        By:
                                           Abigail Brunner, E.sq., Id. No.319034
                                           Attomey for Plaintiff




                                                                                          Case ID: 17050.3419
   Fikfl: I0M559
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 74 of 100 PageID# 768




                                             VERIFICATION



            I>      Viun«MM.EllltDn          hereby state that I am ^"Mnlnbiiratu.                      of
    FLAGSTAR BANK F.S.B., mortgage ser\'icing agent for Plaintiff in this matter. The Plaintiff

    has delegated the mortgage servicing responsibility to FLAGSTAR BANKF.S.B.for the

    mortgage loan which is the subject of this action. Plaintifflacks sufficient information to make

    this verification because Plaintiffis not the entity which maintains the business records for the

    mortgage. FLAGSTAR BANK F.S.B. is in possession and control ofall documents and records

    supporting the statements in the foregoing complaint and therefore the servicer, rather than the

    Plaintiff,is the appropriate entity to make this verification.

             1 have reviewed the business records relating to this account, and am authorized to make

    this verification. 1 hereby verify that the statements made in the foregoing Civil Action in

    Mortgage Foreclosure arc true and correct to the best of my information and belief. I understand

    that this statement is made subject to the penalties of 18 Pa.    §4904 relating to unsworn

    falsification to authorities.

    DATE; .5
                                                                        Van«»s» M*Ettuon

                                                          Title:      Adminlstratfon Analyst
                                                          FLAGSTyVR B/\NK F.S.B.



   File#: 1004559

   Name: MCCLOUD




   File#: 1004559                                                                          Ca.se ID: 170503419
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 75 of 100 PageID# 769




                                        LEGAL DESCRIPTION



    ALL THAT CERTAIN lot or piece of ground with the buildings and improvements thereon

    erected.




    SITUATE on the Northeasterly side of46th Street at the distance of478 feet,4 inches

    Southeastward from the Southeast side of Woodland Avenue in the 27th Ward ofthe City of

    Philadelphia.



    CONTAINING in front or breadth on the said 46th Street 14 feet,4 inches and extending ofthat

    width in length or depth Northeastward 80 feet to a certain alley 3 feet wide.



    BEING KNOWN AS 1361 South 46th Street.




    TAX ID #27-2-1658-00




    TOGETHER with the free and common use, right, liberty and privilege ofthe said alley as and

    for a passageway and watercourse at all times hereafter, forever.



    BEING THE SAME premises, which John A. Morris, Executor by Deed dated 12/1/82 and

    recorded 12/9/82 in Philadelphia County in Deed Book EPF 615 page 436 granted and conveyed

    unto Leon Womack and Jessie Womack, his wife, in fee.



    BEING the same premises which Leon A. Womach and Jessie Womach H/W,by Deed dated

    March 18,1996, and recorded June 28, 1996, in the Office of the Recorder of Deeds in and for

   FiJctf: 1004559                                                                    CasclD: 1705(^419
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 76 of 100 PageID# 770




    County ofPhiladelphia, Pennsylvania, in Book JTD 27, Page 480,granted and conveyed unto

    May E. McCloud and Ycra L. Jones, in fee.



    PROPERTY ADDRESS: 13<;i SOUTH 46TE STREET,PHlLADELPfflA,PA 19143-3827

    BRT#27-2-l658-00




   Filca: 100.1559                                                               CclSC 117: 170303419
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 77 of 100 PageID# 771
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 78 of 100 PageID# 772

             respovsedate                                                    015398
                  FEB 22 2018
                      JUDICIAL
                  records
                                                   IN THE COURT OF COMMON PLEAS
  MATRIX FINANCIAL SERVICES                        OF PHILADELPHIA COUNTY
  CORPORATION,
  5151 CORPORATION DRIVE                           CIVIL DIVISION - LAW
  TROY,MI 48098
                                                   DOCKET NO. 170503419
               Plaintiff,

  V.



  :MAY-E. MCCLOUD:
  1361 SOUTH 46™ STREET
  PHILADELPHIA,PA 19143-3827

  -AND-


  :VERA-L. JONES: in propria persona
  1361 SOUTH 46™ STREET
  PHILADELPHIA,PA 19143-3827

               Respondents.

                                     NOTICE TO PLEAD


        To Plaintiff:


        You are hereby notified to file a written response to the enclosed Preliminary Objections

 within twenty(20)days from the date ofservice or a judgment will be entered against you.

                                                            In Honor,

                                                            "All Rights Reserved"



 Date of Execution: 02.02.2018
                                                                           ofThisree
                                                            Bd Kind a)\d^nified Indigenous
                                                            Foreign Family Trust
                                                            On behalfof©May E. McCloud'^^^
                                                             and €j Vera L. Jones'^^ and the
                                                            Authorized Living woman and
                                                            Representative:Vera-Lynn: Jones:
                                                             Matrix Financ Srvc VsMccloud. May R PROBJ




                                                                      17050341900036
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 79 of 100 PageID# 773




                                                                     015398




                                               IN THE COURT OF COMMON PLEAS
  MATRIX FINANCIAL SERVICES                    OF PHILADELPHIA COUNTY
  CORPORATION,
  5151 CORPORATION DRIVE                       CIVIL DIVISION-LAW
  TROY,MI 48098
                                               DOCKET NO. 170503419
              Plaintiff,


  V.



 :MAY-E. MCCLOUD:
  1361 SOUTH 46"™ STREET
  PHILADELPHIA,PA 19143-3827

  -AND-



 :VERA-L.JONES:in propria persona
 1361 SOUTH 46™ STREET
 PHILADELPHIA,PA 19143-3827

              Respondents.


                                        ORDER


       AND    NOW, this           ^day of                      2018, upon acceptance.

 comprehension and consideration of the RESPONSE TO ORDER TO FILE ANSWER TO

 DEFENDANTS' COMPLAINT of beneficiaries of the LODIAL RES I36I S. 46»'* Street,

 Colonial territorial designation: Philadelphia, Pennsylvania I9I43, it is hereby ORDERED

 and DECREED that the PRELIMINARY OBJECTIONS are SUSTAINED and that:

       I. The Complaint in the above captioned matter is DISMISSED for:

              a. Lack of personal and subject matter Jurisdiction;

              b. Improper from of service of a complaint;
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 80 of 100 PageID# 774




             c. Improper venue under Rule 1006 (e) and Forum Nort'Convemens and

                inability to hold a fair and impartial trial;

             d. Insufficient specificity in a pleading;

             e« Legal insufficiency of a pleading; and

            f. Lack of capacity to sue.

                                                          By THE COURT:




                                                                            J.
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 81 of 100 PageID# 775




                                                     IN THE COURT OF COMMON PLEAS
  MATRIX FINANCIAL SERVICES                          OF PHILADELPHIA COUNTY
  CORPORATION,
  5151 CORPORATION DRIVE                             CIVIL DIVISION-LAW
  TROY,MI 48098
                                                     DOCKET NO. 170503419
                 Plaintiff,


  V.



  :MAY-E. MCCLOUD:/« Propria
  Persona
  1361 SOUTH 46™ STREET
  PHILADELPHIA,PA 19143-3827

  -AND-



  :VERA-L. JONES:In Propria PersonOy
  Sui Juris
  136! SOUTH 46™ STREET
  PHILADELPHIA,PA 19143-3827

                 Respondents.


                  TRUSTEE AND BENEFICIARIES OF 1361 SOUTH 46™ STREET
                PRELIMINARY OBJECTIONS TO MATRIX FINANCIAL SERVICES
                         CORPORATION FORECLOSURE PETITION


          Pursuant to Pa.R.C.P. 1028,the Res 1361 South 46^** Street, by and through its authorized
 Trustee(s) and living woman and Representative-beneficiary :Vera-Lynn Jones: in propria
 persona defacto and dejure(Beneficiary), and files the herein PRELIMINARY
 OBJECTIONS to Plaintiffs Mortgage Foreclosure for the following factual reasons:

                                             BACKGROUND


       1. Plaintiff, Matrix Financial Services Corporation filed a Mortgage Foreclosure Complaint
          according to prothonotary docket. May 23,2017.
       2. On or about August 23,2017,Res, 1361S.       Street found documents placed in the United
          States Postal personal mail box without envelopes, stamps or indications of professional
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 82 of 100 PageID# 776




       mail service or personal service as required under the Pennsylvania Code 400.1 for the
       First Judicial District governing service ofprocess.
    3. On or about August 23, 2017, Res, 1818 S. Alden Street found documents left on the
       outside steps in a brown envelope not conforming to the Pennsylvania Code 400.1 for the
       First Judicial District governing service of process.
    4. On or about August 23, 2017, were the first time Notice of a Mortgage Foreclosure law
       suit was received.

    1. Attached to the Complaint is an Order dated August 9,2017,approving Plaintiffs request
       for altemative service, and providing Plaintiff with the "alternative" means of serving the
       Respondents, pursuant to Pa.R.C.P 3129.2(c )(1)(i)(C), which specifically was to be
       posted "ofthe premises 1361 SOUTH 46™ STREET,PHILADELPHIA,PA 19143-3827
       by the Sheriffor a non-party competent adult; and 2. Certified First Class mail to MAY E.
       MCCLOUD and VERA L. JONES at the last known address, 1818 SOUTH ALDEN
       STREET, PHILADELPHIA, PA 19143-5504 and 1361 SOUTH 46™ STREET,
       PHILADELPHIA,PA 19143." As per the Order and the Rules governing process, service
       was NEVER effectuated by CERTIFIED MAIL or by a sheriff or non-party competent
       adult. Strict Proofis Demanded Otherwise.
    2. Prior to August 23, 2017, Respondents were unaware of a person called MATRIX
       FINANCIAL SERVICES CORPORATION.

    3. The Complaint specifically indicates the Mortgage was assigned by FLAGSTAR BANK,
       with whom RESPONDENTS had been in communication concerning the questionable
       FRAUDULENT MORTGAGE allegedly provided in return for a $70,000 loan to
       Respondent-Beneficiary: May-E. McCloud: who was stricken with chronic Dementia and
       therefore fully incompetent.
    4. From January 2017 until about April of2017 records evidencing documents were requested
       for review and substantiating automated payments from "May-E. McCloud: account by
       FLAGSTAR BANK and FLAGSTAR never provided.
    5. FLAGSTAR BANK is not a Plaintiff or party to this Mortgage Foreclosure Complaint.
    6. MATRIX FINANCIAL SERVICES CORPORATION asserts in its Complaint that there
       has been "an assignment" ofthe alleged Loan.
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 83 of 100 PageID# 777




    7. MATRIX FINANCIAL SERVCES CORPORATION attaches a mere summary ofalleged
       amounts allegedly owed by Respondent-Beneficiaries without providing any additional
       evidence.

    8. MATRIX FINANCIAL SERVCES CORPORATION fails to attach any substantive and
        evidentiary relevant documents proving their relationship and claim as a Creditor-Lender
        against Respondent-Beneficiaries.
    9. MATRIX FINANCIAL SERVICES CORPORATION Complaint asserts superior rights
       ofclaim and ownership to the Res and denies being required o produce evidence asserting
        that such evidence are "matters ofpublic record" citing Pa.R.C.P1019(g)and ignoring the
        precedential common law and statutory Contract and Agreement history as per Pa.R.C.P
        1019(h)and (i) which specifically states:

                  "(h) When any claim or defense is based upon an agreement,the pleading shall
               state specifically ifthe agreement is oral or written.

                 Official Note:

                Ifthe agreement is in writing, it must be attached to the pleading. See subdivision
              (i)ofthis rule.

               (i)     When any claim or defense is based upon a writing,the pleader shall attach
                       a copy ofthe writing, or the material part thereof, but ifthe writing or copy
                       is not accessible to the pleader, it is sufficient so to state, together with the
                       reason, and to set forth the substance ofthe writing."'

    10. MATRIX FINANCIAL SERVICES CORPORATION Complaint is a boilerplate
       standard Mortgage Foreclosure Complaint that is utilized by the company to give the
        appearance oflegitimate standing, that is presented by attorneys on behalfoftheir clients
       in assisting them to steal property and harass legitimate real property owners

    11. Plaintiff and Plaintiffs attomeys are operating under color ofauthority and is utilizing
       the United States Court System as a means to advance its unlawful and corrupt
       objectives.




  Pa.R.C.P 1019(h) and (i)
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 84 of 100 PageID# 778




                                                    IN THE COURT OF COMMON PLEAS
  MATRIX FINANCIAL SERVICES                         OF PHILADELPHIA COUNTY
  CORPORATION,
  5151 CORPORATION DRIVE                            CIVIL DIVISION-LAW
  TROY,MI 48098
                                                    DOCKET NO. 170503419
                Plaintiif,


  V.



  :MAY-E. MCCLOUD:In Propria
  Persona
  1361 SOUTH 46™ STREET
  PHILADELPHIA,PA 19143-3827

  -AND-



  :VERA-L. JONES:In Propria Persona^
  Sui Juris
  1361 SOUTH 46™ STREET
  PHILADELPHIA,PA 19143-3827

                Respondents.

  LEGAL MEMORANDUM OF LAW IN SUPPORT OF PRELIMINARY OBJECTIONS
                   FILED IN RESPONSE TO PLAINTIFF'S COMPLAINT


       1.     STANDARD FOR PRELIMINARY OBJECTIONS

 Under, Rule 1028(a)ofthe Pennsylvania Rules of Civil procedure, in pertinent part, the rules
 state that "preliminary objections may be filed by any party to any pleading [on] the following
 grounds:
                (1)lack ofjurisdiction over the subject matter of the action or the person of
                the

                defendant,improper venue or improper form or service of a writ of
                summons
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 85 of 100 PageID# 779




                or a complaint;
                (2)failure of a pleading to conform to law or rule of court or inclusion of
                scandalous or impertinent matter;
                (3)insufficient specificity in a pleading;
                (4)legal insufficiency of a pleading(demurrer);
                (5)Lack of capacity to sue, nonjoinder of a party or misjoinder of a cause of
                action;
               (8)failure to exercise or exhaust a statutory remedy
                Pa. R.C.P. 1028(a)(l)-(8).


 In making its determination upon preliminary objections, the court must accept as true all well-
 pleaded materialfacts alleged in the complaint, as well as all inferences deductible from them.
 Gordon v. Lancaster Osteopathic Hosp. Ass *n, Inc.,340 Pa.Super. 253,260,489 A.2d 1364,1368
 (Pa. Super. Ct. 1985). Preliminary objections will be sustained only ifthey are clear and free from
 doubt. Pennsylvania AFL-CIO ex rel George v. Cow.,563 Pa. 108, 114, 757A.2d 917,920(Pa.
 2000). The test is whether it is clear from all ofthe facts pled that pleader will be unable to prove
 facts legally sufficient to establish his or her right to relief. Bourke v.Kazaras, 746 A.2d 642,643
 (Pa. Super. Ct. 2000)(quotation omitted).


     II.    PRELIMINARY OBJECTION TO PERSONAL AND SUBJECT MATTER

            JURISDICTION


 Jurisdiction is a fundamental and elemental right to due process as indicated by the Pennsylvania
 Constitution, United States Constitution and Pennsylvania Statutes.


 42 Pa.C.S.§ 5301 provides:

                **(a) General rule.—The existence of any of the following relationships between
                a person and this Commonwealth shall constitute a sufficient basis of
                jurisdiction to enable the tribunals of this Commonwealth to exercise general
                personal jurisdiction over such person, or his personal representative in the
                case of an individual, and to enable such tribunals to render personal orders
                against such person or representative:
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 86 of 100 PageID# 780




                (1)Individuals.—


                          (i) Presence in this Commonwealth at the time when process is
                                served.


                         (ii)   Domicile in this Commonwealth at the time when process is

                                 served.


                         (ii)    Consent,to the extent authorized by the consent.''


 Here, Respondents as indigenous peoples are asserting allative rights under
     1. the Declaration ofthe Rights ofIndigenous peoples in passim:
     2. The American Declaration on the Rights of Indigenous Peoples, and utilizing the
         Constitution for the Commonwealth of Pennsylvania, and United States Constitution,
         which all persons and citizens of the Commonwealth are duty bound to enforce. This
         includes persons operating as entities as well as the States and their agents et cetera.
 It is factual that Respondents were never properly served according to Pennsylvania Procedural
 rules governing processes:(i) process was never properly served;(ii) process was never properly
 served; and (iii) respondents do not freely authorize consent. Any and all assertions made by
 Plaintiffs or Plaintiffs attorneys are false and strict proofis demanded.
 Further, by responding to this herein frivolous and fraudulent lawsuit filed by Plaintiff against
 Respondents, Respondents vehemently declare that they do not waive any rights and that they
 reserve any and all rights under the U.C.C. 1-308, International Laws and Customary Laws.


                 III.PRELIMINARY OBJECTION FAILURE OF COMPLAINT

     TO CONFORM TO PENNSYLVANIA TERRITORIAL LAW OR RULE UNDER

                      Pa.R.C.P 1028(a)(2) by FAILURE OF 1019(1) and(h)


 Pennsylvania Rule of Civil Procedure 1019(i) requires written documents forming the basis of a
 claim to be attached to a pleading. Specifically, "[w]hen any claim or defense is based upon a
 writing, the pleader 5/ia// attach a copy ofthe writing,or the material part thereof, but ifthe writing
 or copy is not accessible to the pleader, it is sufficient so to state, together with the reason, and to
 set forth the substance in writing." Pa. R.C.P. 1019(i). Here, it is clear that Plaintiffs have alleged
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 87 of 100 PageID# 781




  that a cx)ntractual agreement exists between Plaintiffand Respondents and have failed to attach the
  alleged.contract to the Complaint.


  Further, Rule 1019(h)requires that ifa pleading bases a claim or defense upon a written agreement,
 "it must be attached to the pleading." Pa. R.C.P. 1019(h). Again, the written agreement was not
  and is not attached to the Complaint.


  Here, Plaintiff asserts standing and claims against Respondent upon a contractual right and not
  merely a contractual right but an assigned contractual right, of which neither Respondent-
  beneficiaries were an offeror/offeree or the conveyor/conveyee of lawful consideration wherein
  MATRIX FINANCIAL SERVICES CORPORATION is concerned.



  By failing to attach any lawful agreements/contracts/promissory notes/deposit slips et cetera to the
  Complaint, Plaintiff has failed to conform to the territorial laws of the Commonwealth of
  Pennsylvania. Strict proofis demanded ofthe contractual relationship or agreement and mutual
  obligations and duties existing between the parties.


  Further, by asserting that one has rights to a void contract, fraudulent contract or a contract to
  which Plaintiff is not a party, flies in the face of the very nature of contract law and the
  enforceability of contracts. Such assertions are fraudulent at most and scandalous in the least of
  which those who are engaged in the acts ofcriminality are involved and prone.

          IV.    PRELIMINARY OBJECTION FAILURE TO SUFFICIENTLY PLEAD
                                          UNDER Pa.RCP 1028(a)(3)


  Plaintiffs Complaint contends that they are entitled to some form ofreliefor remedy under number
  (7) pleading, and further desires to wickedly dispossess Respondent-beneficiaries of all their
  rights, without providing any evidence ofa valid contract or consideration.
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 88 of 100 PageID# 782




  Plaintifffails to provide sufficient facts that creates a factual nexus or sufficient relationship
  between Plaintiff and Respondents that creates mutual rights* duties and obligations on both
  parties that gives rise to Plaintiffs assertion.


        V.      PRELIMINARY OBJECTION FAILURE TO LEGALLY SUFFICIENTLY

                                       PLEAD UNDER Pa.RCP 1028(a)(4)


 Plaintiff further asserts that Plaintiff is entitled to recover by utilizing Pennsylvania Law to
 foreclose the mortgage and sell the mortgaged premises that Plaintiff has failed:

             a. To prove legally and lawfully exists, and
             b. To prove that Plaintiffis in lawful possession by merely attaching:
             a) To prove Possession of Lawful Contract between Plaintiff and Respondents;
             b) To prove Possession ofPromissory Notes;
             c) To prove Possession ofbook keeping or Accounting evidencing ownership offunds
                 or consideration provided;
             d) To prove Possession of Affidavit or sworn testimony evidencing Plaintiffis lawful
                 Creditor;
             e) To provide Document Evidencing transfer of funds or consideration in exchange
                 for alleged lawfiil mortgage;
             f) To provide Copy of Bank Transfer of consideration; Le wire transfer, check et
                  cetera; OR

              g) To provide any lawful documentation containing the signature of MATRIX
                  FINANCIAL SERVICES CORPORATION establishing a lawful and binding
                  relationship as Plaintiffbeing lawful Creditor and Respondents being debtors who
                  received lawful consideration.
  Plaintiffs Complaint pleads no relevant facts providing why these documents were not attached
  and has provided no documentary evidence that Plaintiff is the legitimate party with standing to
  assert such a claim against Respondents.
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 89 of 100 PageID# 783




 The Complaint fails to provide relevant, required and necessary documents to provide a scintilla
 ofacceptance ofPlaintiff's pleadings and are therefore not in compliance with the rules.


              VI.    PRELIMINARY OBJECTION LACK OF CAPACITY TO SUE

                                         UNDER Pa.RCP 1028fa)(5)



 Plaintiffs Complaint provides seven (7) insufficiently plead pleadings and one number(8) that
 evidences theft and extortion. None of the assertions provide factual evidence that Plaintiff and
 Respondent have ever met/ had a meeting ofthe minds or that Plaintiffhas suffered a direct injury
 as a result ofa duty/obligation that has been breached by Respondents.

            c. Respondent :May-E. McCloud: has dementia.
            d. Respondent :Vera-L. Jones:, former owner in fee and current beneficiary of Res
                1361 SOUTH 46™ STREET was listed on the original Purchase Deed as Fee prior
                to conveyance of property to the Be Kind and Unified Indigenous Foreign
                Private Family Trust. Respondent: Vera-L. Jones: has never entered into any
                agreement or contract with Plaintiff.
            e. Be Kind and Unified Indigenous Foreign Private Family Trust, has never
                entered into any agreement or contract with Plaintiff.


 Plaintifffails to provide any documentary evidence that any such Agreements or Contracts existed
 between Plaintiff and Respondents and that as a result Plaintiff suffered injury at the direct and
 proximate cause and effect ofRespondent-beneficianes duty owed to Plaintiff.

  Plaintiff Complaint fails to establish capacity and standing to sue as required by Pa.R.C.P.
  1028(a)(5) and therefore lacks the capacity to sufficiently come to dock as a vessel in distress
  seeking assistance from its Court for justice
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 90 of 100 PageID# 784




                       VII.   PRELIMINARY OBJECTION CONCLUSION



 Plaintiffhas failed to prolfer any factual and legal evidence through pleadings or attaching material
 documents as evidence to the Complaint and establishing any cognizable and honorable basis for
 this law suit. Therefore any remedy to be provided at Common Law, International Law, or by
 Statutory Law is beyond Plaintiffs reach in this matter.


 Furthermore,it is evident from Plaintiffs Complaint that Plaintiff is an opportunist and looking to
 take part in the housing mortgage foreclosure crisis that is currently occurring in Philadelphia,
 although not solely, and primarily against a marginalized and discriminated group of people who
 are not only indigenous to these lands but who have been targeted for the sole purpose ofadvancing
 the Gentrification scheme.



 Such tactics are direct violations of the Declaration on the Rights of Indigenous Peoples
 established under the United Nations for the protection of people who have been and continue to
 be detrimentally affected by colonialization.
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 91 of 100 PageID# 785




         WHEREFORE, based upon the aforementioned and by Plaintiffs very own Complaint
  which serves as an admission that Plaintiff lacks credible and cognizable grounds to Plaintiffs
 Complaint, Respondent-beneficiaries and their trustee demand that PlaintilTs Complaint be
 DISMISSED and that Respondents are reasonably compensated for the frivolous and scandalous
 fraudulent attempt to instill terror in Respondent-beneficiary through such conveyance of paper
 terrorism fraudulently providing rights to dispossess of real property res.
                                                              Honorably Submitted,
                                                              All Rights Reserved




 Date of Execution: 02.02.2018

                                                              Aumgraph opPfusteefor the
                                                              Be Kind and Unified Indigenous
                                                              Foreign Private Family Trust
                                                              On behalfof ©May E. McCloucF^
                                                              and © Vera L Jones"^^ and
                                                               the Authorized Living woman and
                                                              Representative .'Vera-Lynn: Jone.^
                                                               Al-ways in Proprio Persona


                                                               Autograph of\!Fera<if. Jones:
                                                               The    Authorized''^ Representative,
                                                               Foreign Indigenous Beneficiaty and
                                                               Living Woman as Created by the
                                                               Creator
                                                               -All Rights Resented-
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 92 of 100 PageID# 786




                                         VERIFICATION



        By my autographed hand enscaled VeCg L. J 0<\^^                             I verify that the
 factual statements herein are true, correct and made with honor and free of any misleading
 information, lies, deceit or untruths according to my knowlS^e and comprehension.
 Respondent-beneficiary                        and                                   of the Be Kind
 and Unified Indigenous Foreign Private Family Trusteedfy that in accordance with the laws
 of the Creator, Jus Cogens (International Law), and Customary Laws, that the statements
 presented herein are made with the utmost knowledge and intent to represent TRUTH and that it
 is comprehended that having intentionally being made of the corrupt mind with the intent to
 commit wicked, deceitful and perjuries and that such actions cause an understanding of the
 established 18 Pa. C.S.4904 relating to unsworn falsifications, that have customarily been codified
 as per Jus Cogens.
                                                             Honorably Submitted,
                                                              All Rights Reserved




 Date of Execution: 02.02.2018
                                                                rogrcu!fJi aj Trusteefor the
                                                                 KinS^d Unified Indigenous
                                                              Foreign Private Family Trust
                                                              On behalfof t)May E. McClou(P^'^
                                                              and © Vera L. Jones"^^ and
                                                              the Authorized Living woman and
                                                              Representative:Vera-Lynn: doiiesj^
                                                               Al-ways in Propria Persoi
                                                              Juris                     ffeV


                                                              Autograph             Vera-L.'Jones:,
                                                              Propria Persona, Sui Juris
                                                               The    Authorized      Representative,
                                                              Foreign Indigenous Beneficiary and
                                                              Living Woman as Created by the
                                                              Creator
                                                               -All Rights Reserved-
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 93 of 100 PageID# 787


             Cause No.                             Docket No; 170503419

In the matter of:                                              IN THE COURT OF COMMON PLEAS
MATRIX FINANCIAL SERVICES                                      PHILADELPHIA COUNTY.PENNSYLVANIA
CORPORATION
                                                               DOCKET NUMBER: 170503419
vs.



MAY E. MCCLOUD
VERAL JONES
do 1361    STREET
Philadelphia, Pennsylvania 19143


                            NOTICE AND DECURATION OF REVOCATION OF POWER OF ATTORNEY
                                    AND NOTICE AND DECLARATION OF NULLIFICATION
                                     AND NOTICE TO CEASE AND DESIST OF ESCHEAT
                                   OF ALL ALIEN PROPERTY FIEFDOM AND FREEHOLDS
                    AND IN REM CLAIMS AND COLONIAL RIGHTS TO POSSESSION BYA LLATIVE SUBJECTS AND
                         FOREIGN COLONIAL DESCENDANT INVADERS AND THEIR AGENTS. ET CETERA




In the common law, International Law and for the Amexum Public and Private Indigenous record.


                        Sovereign Natal Incarnation Recording Services Trust


Territory: NORTH GATE                                                   '
Situs: AMEXUM -JONES ESTATES

Before me came a NATIONAL LIVING TRUSTEE executing a PRIVATE IN
DOCUMENT under the HAGUE CONVENTION^ POSTED 02.02.2018 A.D


Witness Signature By:
Date of Certificate:

                             All Rights Reserved, At Arm's Length by:           I'

Witness Name(printed):


Date of Mailing:




                                         Payc 14 of 14 Pages   Initials - PrinclpaUi      umbprint - Principal:
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 94 of 100 PageID# 788


                                                                                     . h.J



                                                                 % ^   t   "   t




                                                 IN THE COURt'/dFjC.O.MMON
   MATRIX FINANCIAL SERVICES                     OF PHILADELPHIA COUNTY
   CORPORATION,
   5151 CORPORATION DRIVE                        CIVIL DIVISION -LAW
   TROY,MI 48098
                                                 DOCKET NO. 170503419
               PlaintifT,

   V.

                                                -JURY TRIAL DEMANDED-
   :MAY-E. MCCLOUD:
   1361 SOUTH 46™ STREET
   PHILADELPHIA,PA 19143-3827

   -AND-


   :VERA-L.JONES:in propria persona
   1361 SOUTH 46™ STREET
   PHILADELPHIA,PA 19143-3827

                Respondents.

                                   NOTICE TO DEFEND


                                       ***Notice***

  You have been sued in court. If you wish to defend against the claims set forth in the
  following pages, you must take action within twenty(20)days after this complaint and
  notice are served, by entering a written appearance personally or by attomey and filing
  in writing with the court your defenses or objections to the claims set forth against you.
  You are warned that if you fail to do so the case may proceed without you and a
  judgment may be entered against you by the court without further notice for any money
  claimed in the complaint or for any other claim or reliefrequested by the plaintiff. You
  may lose money or property or other rights important to you.

  YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE.IF YOU DO
  NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH
  BELOW. THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT
  HIRING A LAWYER.




                                                               Matrix Financ Srvc. Vs Mccloud Elal-ANCOM




                                                                           17050341900051
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 95 of 100 PageID# 789




   IF YOU CANNOT AFFORD TO HIRE A LAWYER,THIS OFFICE MAY BE ABLE
  TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY
  OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR
  NO FEE.

                    Lawyer Referral and Information Service

                          Philadelphia Bar Association

                         1101 Market Street, 11*** Floor

                            Philadelphia,PA 19107

                           Telephone(215)238-6333
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 96 of 100 PageID# 790




                                              IN THE COURT OF COMMON PLEAS
   MATRIX FINANCIAL SERVICES                 OF PHILADELPHIA COUNTY
   CORPORATION,
   5151 CORPORATION DRIVE                    CIVIL DIVISION-LAW
   TROY,MI 48098
                                             DOCKET NO. 170503419
              Plaintiff,


   V.



   :MAY-E. MCCLOUD:
   1361 SOUTH 46™ STREET
   PHILADELPHIA,PA 19143-3827

   -AND-



   :VERA-L. JONES:in propria persona
   1361 SOUTH 46™ STREET
   PHILADELPHIA,PA 19143-3827

              Respondents.


                                        ORDER


        AND NOW,this          _day of                2018, upon review, comprehension

  and consideration ofthe RESPONSE TO ORDER TO FTLE ANSWER TO DEFENDANTS'

  COMPLAINT of beneficiaries of the LODIAL RES 1361 S.46^ Street, Colonial territorial

  designation: Philadelphia,Pennsylvania 19143,it is hereby ORDERED and DECREED that

  the RESPONDENTS' NEW-MATTER AND DEFENSES are SUSTAINED and that

  Plaintiffs Complaint is DISMISSED.

                                                     By THE COURT:
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 97 of 100 PageID# 791
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 98 of 100 PageID# 792




   MATRIX FINANCIAL SERVICES                           IN THE COURT OF COMMON PLEAS
   CORPORATION,                                        OF PHILADELPHIA COUNTY
   5151 CORPORATION DRIVE
   TROY,MI 48098                                       CIVIL DIVISION-LAW


                   Plaintiff,                          DOCKET NO. 170503419



   V.



   :MAY-E. MCCLOUD:In Propria
   Persona
   1361 SOUTH 46™ STREET
   PHILADELPHIA,PA 19143-3827

   -AND-


   :VERA-L.JONES:In Propria Persona^
   Sui Juris
   1361 SOUTH 46™ STREET
   PHILADELPHIA,PA 19143-3827

                   Respondents.



                                   TRUSTEE AND BENEFICIARIES OF
                                         1361 SOUTH 46™ STREET
                                ANSWER TO COMPLAINT INITIATED BY
                    PLAINTIFF MATRIX FINANCIAL SERVICES CORPORATION


           Pursuant to Pa,R,C.P. 1019 and Pa.R.C.P. 1147,the Res 1361 South 46^ Street, by and
  through its authorized Trustee(s) and living woman and Representative-Trustee beneficiaiy
  :Vera-Lynn Jones: in propria persona defacto and dejure(Beneficiary), files the herein
  RESPONSE,NEW-MATTER,COUNTERCLAIM against DEFENDANTS in PlaintlfPs
  Mortgage Foreclosure action and presents the following:

                                RESPONSE TO PLAINTIFF'S COMPLAINT


        1. Admitted, to the extent that Matrix Financial Services Corporation is listed in the Caption
           ofthe herein matter as Plaintiffs.

        2. Denied. Respondents last known address is: 1818 S. Alden Street. Respondents are the
           beneficiaries of the Estate of the BE KIND and UNIFIED INDIGENOUS FOREIGN

           FAMILY TRUST, which holds 1361 S. 46* Street, the subject RES of this herein matter,
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 99 of 100 PageID# 793




           in Foreign Trust. Respondents have been intentionally targeted, chosen, labeled and titled
           in this herein matter as 'Defendants". Respondents Reserve All Rights and Waive None.
      3. Admitted in part. Denied in part. Admitted to the extent that the alleged documents
           Plaintiff(s) assert are of issue and evidence are recorded. Denied to the extent that
           Respondent(s)"made,executed and delivered a mortgage". Further, Denied to the extent
           that Pa.R.C.P. 1019(g) "relieves the Plaintiff from its obligation to attach documents to
           pleadings if those documents are of pubic record". Under Pa.R.C.P. 1019(h), which
           specifically states:"When any claim or defense is based upon an agreement, the pleading
           shall state specifically if the agreement is oral or written." Under Pa.R.C.P.. 1019(i), the
           rule specifically states: "When any claim or defense is based upon a writing, the pleader
           shall attach a copy ofthe writing, or material part thereof, but ifthe writing or copy is not
           accessible to pleader, it is sufficient so to state, together with the reason, and to set forth
           the substance of the writing." Further, the Official' Note within the Pa.R.C.P. 1019
           Contents of Pleadings. General and Specific Averments states: **If the agreement is in
           writings it must be attached to thepleading. See subdivision (i)ofthis rule". Strict Proof
           is demanded. Respondents Reserve All Rights and Waive None.
      4. Admitted in part. Denied in part. Admitted, solely to the limited extent that the premises is
          "described". Denied to the extent that the premises "described" is "subject to said
           mortgage" as if Plaintiffs continued claim will render that which is false, truth by mere
           continued assertion or claim. To the extent this pleading isfactual and truthful, strict proof
           is demanded. Respondents Reserve All Rights and Waive None.
      5. Denied. Plaintiffs have failed to comply with Pa..R.C.P. 1019 and the accompanying
           Pa.R.C.P. 1147, which must be followed in tandem and not standing alone. Plaintifffailed
           to:

                 a. Attach the Original Written Mortgage Agreement or Certified Copy ofthe Original
                    Written Mortgage Agreement;
                 b. Attach the Original Mortgage Note or a Certified Copy of the Original Mortgage
                    Note;




  * Official is defined as:"Pertaining to an office; Invested with the character of an officer; proceeding from,
  sanctioned by, or done by an officer." See, Black's Law Dictionary, Revised Fourth Edition, Pg. 1236(1968).
Case 3:21-cv-00006-MHL Document 3-12 Filed 01/06/21 Page 100 of 100 PageID# 794




             c. Attach the Original Note Endorsement or a Certified Copy of the Note
                  Endorsement; and
              d. Attach the Allonge.
          Plaintif!(s) has failed to provide evidence and therefore proof that a valid and lawful
          Mortgage Agreement exist between ;May-E. McCloud: and :Vera-L. Jones:. Further, at all
          times prior the filing of this herein suit and thereafter, Vera L. Jones has asserted and
          averred that she in propria persona and that Respondent(s):
          a) Never had knowledge about Plaintiffs existence;
          b) Never offered or accepted any agreement with Plaintif!(s);
          c) Never executed any documents agreeing to mortgage the subject Res Property; and
          d) Never executed and agreed to make any payments to P]aintif!(s).
   To the extent this pleading isfactual and truthful, strict proofis demanded. Respondents Reserve
   All Rights and Waive None.
      6. Denied. Respondent(s)is without sufficient knowledge or information to form a belief to
          the truth or falsity ofthis pleading. To the extent this pleading isfactual and truthfid, strict
         proofis demanded. Respondents Reserve All Rights and Waive None.
      7. Denied. Plaintiff seek to establish a Fraudulent basis to a claim for real property without
          providing evidence that a valid mortgage contract exists by averting and circumventing
          applicable and valid rules of procedure required for Plaintiffs to follow. Furthermore,
          asserting empty accusations of frivolous claims of defense asserted by Respondent are
          mere attempts by Plaintiff to divert and distract the Court firom Plaintiffs unlawful and/or
          questionable actions concerning the issue ofthis herein Foreclosure suit. A valid mortgage
          contract does not exist and that is FACT and TRUTH. To the extent this pleading isfactual
          and truthful, strict proofis demanded. Respondents Reserve All Rights and Waive None.
      8. Admitted in part. Denied in part. Admitted to the extent that the following documents were
          received:

             a. Act6 of 1974;
             b. Act 91 of 1983.

          Denied to the extent that a "temporary stay has terminated". Plaintiffs' averments are
          unclear and confusing. When there is confusion there is no Truth. Therefore, Respondent
          lacks sufficient knowledge or information to form a belief to the truth or falsity of this
         specific denial. Additionally, Plaintiffs blatantly dissembles, perhaps with the foreseeable
